 

SENIOR SECURED REVOLVING CREDIT AGREEMENT

 

DATED AS OF MAY 25, 2012

 

by and among

 

AMERICAN REALTY CAPITAL HEALTHCARE TRUST 

OPERATING PARTNERSHIP, L.P.,

 

as THE Borrower,

 

KEYBANK NATIONAL ASSOCIATION,

 

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

 

AND

 

OTHER LENDERS THAT MAY BECOME

 

PARTIES TO THIS AGREEMENT,

 

KEYBANK NATIONAL ASSOCIATION,

 

AS THE AGENT,

 

AND

 

KEYBANC CAPITAL MARKETS,

 

AS SOLE LEAD ARRANGER AND SOLE BOOK RUNNER

 

 

 

 

Senior Secured Revolving Credit Agreement

 

THIS SENIOR SECURED REVOLVING CREDIT AGREEMENT (this “Agreement”) is made as of
May 25, 2012, by and among AMERICAN REALTY CAPITAL HEALTHCARE TRUST OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (the “Borrower”), KEYBANK
NATIONAL ASSOCIATION (“KeyBank”), the other lending institutions which are
parties to this Agreement as “Lenders”, and the other lending institutions that
may become parties hereto as “Lenders” pursuant to §18, KEYBANK NATIONAL
ASSOCIATION, as Agent for the Lenders (the “Agent”), and KEYBANC CAPITAL
MARKETS, as Sole Lead Arranger and Sole Book Runner.

 

RECITALS

 

WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
facility to the Borrower; and

 

WHEREAS, the Agent and the Lenders are willing to provide such revolving credit
facility to the Borrower on and subject to the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:

 

§1.          DEFINITIONS AND RULES OF INTERPRETATION.

 

§1.1           Definitions.  The following terms shall have the meanings set
forth in this §l or elsewhere in the provisions of this Agreement referred to
below:

 

Acknowledgments.  Collectively, each of the Acknowledgments executed by a
Guarantor in favor of the Agent, acknowledging the pledge of Equity Interests in
such Guarantor to the Agent, such Acknowledgment to be substantially in the form
of Exhibit A hereto, as the same may be modified, amended or restated.

 

Additional Commitment Request Notice.  See §2.11(a).

 

Adjusted Consolidated EBITDA.  With respect to any period, the sum of
(a) Consolidated EBITDA for (i) the periods ending June 30, 2012, September 30,
2012, December 31, 2012, and March 31, 2013, the two (2) fiscal quarters most
recently ended annualized, and (ii) the periods ending thereafter, the four (4)
fiscal quarters most recently ended, less (b) the amount equal to Capital
Reserves for such period.

 

Adjusted Net Operating Income.  On any date of determination, the sum of (a) Net
Operating Income from the Borrowing Base Assets for the four (4) fiscal quarters
most recently ended, less (b) the Capital Reserves.

 

Advisor.  American Realty Capital Healthcare Advisors, LLC, a Delaware limited
liability company.

 

 

 

 

Advisory Agreement. The Advisory Agreement dated as of February 18, 2011, by and
among REIT, the Borrower and the Advisor.

 

Affected Lender.  See §4.14.

 

Affiliate.  An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote twenty-five percent (25%) or more of the stock,
shares, voting trust certificates, beneficial interest, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member’s or manager’s interest in a
limited liability company or (iii) a limited partnership interest or preferred
stock (or other ownership interest) representing twenty-five percent (25%) or
more of the outstanding limited partnership interests, preferred stock or other
ownership interests of such Person.

 

Agent.  KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

 

Agent’s Head Office.  The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

 

Agent’s Special Counsel.  McKenna Long & Aldridge LLP or such other counsel as
selected by the Agent.

 

Agreement.  This Senior Secured Revolving Credit Agreement, including the
Schedules and Exhibits hereto.

 

Agreement Regarding Fees.  See §4.2.

 

Applicable Margin.  On any date, the Applicable Margin for LIBOR Rate Loans and
Base Rate Loans shall be as set forth below based on the ratio of the
Consolidated Total Indebtedness to the Consolidated Total Asset Value:

 

Pricing Level  Ratio  LIBOR Rate
Loans   Base Rate
Loans  Pricing Level 1  Less than 55%   3.00%   1.50% Pricing Level 2  Greater
than or equal to 55% but less than 60%   3.25%   1.75% Pricing Level 3  Greater
than or equal to 60% but less than 65%   3.50%   2.00% Pricing Level 4  Greater
than or equal to 65%   4.00%   2.50%

 

2

 

 

Notwithstanding the foregoing, the Applicable Margin for LIBOR Rate Loans shall
be reduced by thirty-five (35) basis points during the time the Consolidated
Tangible Net Worth equals or exceeds $350,000,000, as demonstrated by the
financial statements and related Compliance Certificate delivered to the Agent
and the Lenders in compliance with to §7.4.

 

The initial Applicable Margin shall be at Pricing Level 2.  The Applicable
Margin shall not be adjusted based upon such ratio, if at all, until the first
day of the first month following the delivery by the Borrower to the Agent of
the Compliance Certificate after the end of a calendar quarter.  In the event
that the Borrower shall fail to deliver to the Agent a quarterly Compliance
Certificate on or before the date required by §7.4(c), then, without limiting
any other rights of the Agent and the Lenders under this Agreement, the
Applicable Margin shall be at Pricing Level 4 until such failure is cured within
any applicable cure period, or waived in writing by the Required Lenders, in
which event the Applicable Margin shall adjust, if necessary, on the first day
of the first month following receipt of such Compliance Certificate.

 

In the event that the Agent, REIT or the Borrower determine that any financial
statements previously delivered were incorrect or inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then (a)
the Borrower shall as soon as practicable deliver to the Agent the corrected
financial statements for such Applicable Period, (b) the Applicable Margin shall
be determined as if the Pricing Level for such higher Applicable Margin were
applicable for such Applicable Period, and (c) the Borrower shall within three
(3) Business Days of demand thereof by the Agent pay to the Agent the accrued
additional amount owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Agent in
accordance with this Agreement.

 

Appraisal.  An MAI appraisal of the value of a parcel of Real Estate, determined
on an “as-is” value basis, performed by (a) for purposes of initial inclusion of
a Borrowing Base Asset in the Borrowing Base Availability, an independent
appraiser selected by the Borrower and reasonably acceptable to the Agent who is
not an employee of REIT, the Borrower, any of their respective Subsidiaries, the
Agent or a Lender, and (b) otherwise, an independent appraiser selected by the
Agent who is not an employee of REIT, the Borrower, any of their respective
Subsidiaries, the Agent or a Lender, the form and substance of such appraisal
and the identity of the appraiser to be in compliance with the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, as amended, the rules
and regulations adopted pursuant thereto and all other regulatory laws and
policies (both regulatory and internal) applicable to the Lenders and otherwise
acceptable to the Agent.

 

Appraised Value.  The “as-is” value of a parcel of Real Estate determined by the
most recent Appraisal of such Real Estate obtained pursuant to this Agreement;
subject, however, to such changes or adjustments to the value determined thereby
as may be required by the appraisal department of the Agent in its good faith
business judgment.

 

Arranger.  KeyBanc Capital Markets or any successor.

 

3

 

 

Assignment and Acceptance Agreement.  See §18.1.

 

Assignment of Interests.  Collectively, each of the Collateral Assignments of
Interests executed by the Borrower in favor of the Agent, each such agreement to
be substantially in the form of Exhibit K hereto.

 

Assignment of Leases and Rents.  Each of the assignments of leases and rents
from the Borrower or a Subsidiary Guarantor that is an owner of a Borrowing Base
Asset to the Agent, as it may be modified or amended, pursuant to which there
shall be assigned to the Agent for the benefit of the Lenders a security
interest in the interest of the Borrower or such Subsidiary Guarantor, as lessor
with respect to all Leases of all or any part of each Borrowing Base Asset, each
such assignment entered into after the date hereof to be in form and substance
satisfactory to the Agent.

 

ALF.  Assisted living facility.

 

ASC.  Ambulatory surgery center.

 

Authorized Officer.  Any of the following Persons: Brian S. Block; Boris
Korotkin; Andrew Winer; and such other Persons as the Borrower shall designate
in a written notice to the Agent.

 

Balance Sheet Date.  March 31, 2012.

 

Bankruptcy Code.  Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

 

Base Rate.  The greater of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate”
and (b) one half of one percent (0.5%) above the Federal Funds Effective
Rate.  The Base Rate is a reference rate and does not necessarily represent the
lowest or best rate being charged to any customer.  Any change in the rate of
interest payable hereunder resulting from a change in the Base Rate shall become
effective as of 12:01 a.m. on the Business Day on which such change in the Base
Rate becomes effective, without notice or demand of any kind.

 

Base Rate Loans.  Collectively, (a) the Revolving Credit Loans bearing interest
calculated by reference to the Base Rate and (b) the Swing Loans.

 

Borrower.  As defined in the preamble hereto.

 

Borrowing Base Assets.  The Eligible Real Estate owned by the Borrower or a
Subsidiary Guarantor with respect to which all of the Equity Interests in the
Borrower or such owning Guarantor have been pledged to the Agent pursuant to the
Assignment of Interests.

 

4

 

 

Borrowing Base Appraised Value Limit.  The Borrowing Base Appraised Value Limit
for Eligible Real Estate owned by the Borrower or any Subsidiary Guarantor
included in the Borrowing Base Availability shall be the amount which is:

 

(a)          if the Flex Period does not exist, the lesser of

 

(i)          (A) the sum of the Appraised Values of each Borrowing Base Asset
that is a LTAC, Rehab or ASC multiplied by fifty-five percent (55%) plus (B) the
sum of the Appraised Values of each Borrowing Base Asset that is a MOB, ILF, ALF
or SNF multiplied by sixty-five percent (65%), and

 

(ii)          (A) the sum of the Property Costs of each Borrowing Base Asset
that is a LTAC, Rehab or ASC multiplied by fifty-five percent (55%) plus (B) the
sum of the Property Costs of each Borrowing Base Asset that is a MOB, ILF, ALF
or SNF multiplied by sixty-five percent (65%), in each case, as most recently
determined under this Agreement; or

 

(b)          during the existence of the Flex Period, the lesser of

 

(i)          (A) the sum of the Appraised Values of each Borrowing Base Asset
that is a LTAC, Rehab or ASC multiplied by (1) until the first anniversary of
the Flex Period, seventy percent (70%), (2) on and after the first anniversary
of the Flex Period until the second anniversary of the Flex Period, sixty
percent (60%) and (3) on and after the second anniversary of the Flex Period,
fifty-five percent (55%), plus

 

(B) the sum of the Appraised Values of each Borrowing Base Asset that is a MOB,
ILF, ALF or SNF multiplied by (1) until the second anniversary of the Flex
Period, seventy percent (70%), and (2) on and after the second anniversary of
the Flex Period, sixty-five percent (65%), and

 

(ii)          (A) the sum of the Property Costs of each Borrowing Base Asset
that is a LTAC, Rehab or ASC multiplied by (1) until the first anniversary of
the Flex Period, seventy percent (70%), (2) on and after the first anniversary
of the Flex Period until the second anniversary of the Flex Period, sixty
percent (60%) and (3) on and after the second anniversary of the Flex Period,
fifty-five percent (55%), plus

 

(B) the sum of the Property Costs of each Borrowing Base Asset that is a MOB,
ILF, ALF or SNF multiplied by (1) until the second anniversary of the Flex
Period, seventy percent (70%), and (2) on and after the second anniversary of
the Flex Period, sixty-five percent (65%), in each case, as most recently
determined under this Agreement.

 

Borrowing Base Availability.  The lesser of (a) the Borrowing Base Appraised
Value Limit of the Borrowing Base Assets and (b) the lowest amount necessary to
cause the Borrowing Base Debt Service Coverage Ratio to be (i) for the period
from the Closing Date until May 25, 2014, 1.30 to 1.00, and (ii) from May 25,
2014, and thereafter, 1.35 to 1.00.

 

Borrowing Base Certificate.  See §7.4(c).

 

5

 

 

 



Borrowing Base Debt Service Coverage Ratio.  The ratio of Adjusted Net Operating
Income from the Borrowing Base Assets, divided by the Debt Service Coverage
Amount for the preceding twelve (12) calendar months, in each case, determined
as of the end of the fiscal quarter most recently ended.

 

Breakage Costs.  The actual cost incurred (or reasonably expected to be
incurred) by any Lender of re-employing funds bearing interest at LIBOR in
connection with (a) any payment of any portion of the Loans bearing interest at
LIBOR prior to the termination of any applicable Interest Period, (b) the
conversion of a LIBOR Rate Loan to any other applicable interest rate on a date
other than the last day of the relevant Interest Period, or (c) the failure of
the Borrower to draw down, on the first day of the applicable Interest Period,
any amount as to which the Borrower has elected a LIBOR Rate Loan.

 

Building.  With respect to each Borrowing Base Asset or other parcel of Real
Estate, all of the buildings, structures and improvements now or hereafter
located thereon.

 

Business Day.  Any day on which banking institutions located in the same city
and State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

 

Capital Reserve.  For any period and with respect to any of the Borrowing Base
Assets for which the Borrower or a Subsidiary Guarantor is obligated by a Lease
or any other agreement to make any capital expenditures (i.e., such Borrowing
Base Asset is not one hundred percent (100%) leased pursuant to an absolute
triple net lease), an amount equal to (a) the sum of (i) $300 per unit for ILFs
and ALFs, plus (ii) $500 per bed for SNFs, plus (ii) $0.50 multiplied by the Net
Rentable Areas of the MOBs, plus (iv) $0.75 multiplied by the Net Rentable Areas
of the LTACs, Rehabs and ASCs multiplied by (b) the number of days in such
period divided by three hundred sixty-five (365).

 

Capitalized Lease.  A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

 

Cash Equivalents.  As of any date, (a) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (b) time deposits and certificates of deposits having maturities of not
more than one (1) year from such date and issued by any domestic commercial bank
having (i) senior long term unsecured debt rated at least A or the equivalent
thereof by S&P or A2 or the equivalent thereof by Moody’s and (ii) capital and
surplus in excess of $100,000,000.00, (c) commercial paper rated at least A-1 or
the equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and in
either case maturing within one hundred twenty (120) days from such date, and
(d) shares of any money market mutual fund rated at least AAA or the equivalent
thereof by S&P or at least Aaa or the equivalent thereof by Moody’s.

 

6

 

 

CERCLA.  The federal Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time, and regulations promulgated
thereunder.

 

Change of Control.  A Change of Control shall exist upon the occurrence of any
of the following:

 

(a)          any Person (including a Person’s Affiliates and associates) or
group (as that term is understood under Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and the rules and regulations
thereunder) shall have acquired beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act) of a percentage (based on voting power, in the
event different classes of stock or interests shall have different voting
powers) of the voting stock or voting interests of REIT equal to at least ten
percent (10%);

 

(b)          as of any date a majority of the Board of Directors or Trustees or
similar body (the “Board”) of REIT or the Borrower consists of individuals who
were not either (i) directors or trustees of REIT or the Borrower as of the
corresponding date of the previous year, or (ii) selected or nominated to become
directors or trustees by the Board of REIT or the Borrower of which a majority
consisted of individuals described in clause (i) above, or (iii) selected or
nominated to become directors or trustees by the Board of REIT or the Borrower,
which majority consisted of individuals described in clause (i) above and
individuals described in clause (ii) above (excluding, in the case of both
clauses (ii) and (iii) above, any individual whose initial nomination for, or
assumption of office as, a member of the Board occurs as a result of an actual
or threatened solicitation of proxies or consents for the election or removal of
one or more directors or trustees by any Person or group other than a
solicitation for the election of one or more directors or trustees by or on
behalf of the Board); or

 

(c)          REIT or the Borrower consolidates with, is acquired by, or merges
into or with any Person (other than a merger permitted by §8.4); or

 

(d)          REIT fails to (i) own, directly or indirectly, free of any lien,
encumbrance or other adverse claim (other than the Lien of the Agent granted
pursuant to the Loan Documents), at least seventy percent (70%) of the economic,
voting and beneficial interest of the Borrower, or (ii) control the Borrower;

 

(e)          the Borrower fails to own, directly or indirectly, free of any
lien, encumbrance or other adverse claim (other than the Lien of the Agent
granted pursuant to the Loan Documents), at least one hundred percent (100%) of
the economic, voting and beneficial interest of each Subsidiary Guarantor; or

 

(f)          either of Nicholas S. Schorsch and Thomas D’Arcy shall cease to be
Chairman of the Board and Chief Executive Officer of REIT and a competent and
experienced successor director or officer, as applicable, shall not be approved
by the Required Lenders within six (6) months of such event, which approval the
Required Lenders shall not unreasonably withhold, condition or delay; or

 

(g)          the Advisor shall fail to be the advisor of the Borrower; or

 

7

 

 

(h)          the Property Manager shall fail to manage the Real Estate and a
competent and experienced property manager shall not be approved by the Required
Lenders to manage the Real Estate within six (6) months of such event, which
approval the Required Lenders shall not unreasonably withhold, condition or
delay; provided, however, that CB Richard Ellis shall be deemed approved by the
Required Lenders as a competent and experienced property manager.

 

Closing Date.  The date of this Agreement.

 

CMS.  The U.S. Centers for Medicare and Medicaid Services.

 

Code.  The Internal Revenue Code of 1986, as amended.

 

Collateral.  All of the property, rights and interests of the Borrower and its
Subsidiaries which are subject to the security interests, security title, liens
and mortgages created by the Security Documents.

 

Collateral Account.  A special deposit account established by the Agent pursuant
to §12.6 and under its sole dominion and control.

 

Commitment.  With respect to each Lender, the amount set forth on Schedule 1.1
hereto as the amount of such Lender’s commitment to make or maintain Loans to
the Borrower and to participate in Letters of Credit for the account of the
Borrower, as the same may be changed from time to time in accordance with the
terms of this Agreement.

 

Commitment Increase.  See §2.11(a).

 

Commitment Increase Date.  See §2.11(a).

 

Commitment Percentage.  With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the Total Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement; provided that if the Commitments of the Lenders have been terminated
as provided in this Agreement, then the Commitment of each Lender shall be
determined based on the Commitment Percentage of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.

 

Compliance Certificate.  See §7.4(c).

 

CON.  A certificate of need or similar certificate, license or approval issued
by the State Regulator for a Borrowing Base Asset.

 

Consolidated.  With reference to any term defined herein, that term as applied
to the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

 

Consolidated EBITDA.  With respect to any period, an amount equal to the EBITDA
of REIT and its Subsidiaries for such period determined on a Consolidated basis.

 

8

 

 

Consolidated Fixed Charges.  With respect to any period, the sum of
(a) Consolidated Interest Expense for such period, plus (b) all
regularly-scheduled principal payments paid with respect to Indebtedness of REIT
and its Subsidiaries during such period, other than any balloon, bullet or
similar principal payment which repays or defeases such Indebtedness in full and
any related defeasance premiums, plus (c) all Preferred Distributions paid
during such period.  Such Person’s Equity Percentage in the fixed charges
referred to above of its Unconsolidated Affiliates shall be included in the
determination of Consolidated Fixed Charges.  

 

Consolidated Interest Expense.  With respect to any period, without duplication,
(a) total Interest Expense of REIT and its Subsidiaries determined on a
Consolidated basis in accordance with GAAP for such period, plus (b) such
Person’s Equity Percentage of Interest Expense of its Unconsolidated Affiliates
for such period.  

 

Consolidated Tangible Net Worth.  As of any date of determination, the amount by
which Consolidated Total Asset Value exceeds Consolidated Total Indebtedness.

 

Consolidated Total Asset Value.  On a Consolidated basis for REIT and its
Subsidiaries, the sum of (without duplication with respect to any Real Estate):

 

(a)          the Appraised Value of the Real Estate of REIT and its Subsidiaries
(other than Development Properties), as determined by Appraisals that are no
more than twenty-four (24) months old; plus

 

(b)          the book value determined in accordance with GAAP of all
Development Properties owned by REIT and its Subsidiaries,

 

(c)          the book value determined in accordance with GAAP of all Mortgage
Note Receivables, plus

 

(d)          the aggregate amount of all Unrestricted Cash and Cash Equivalents
of REIT and its Subsidiaries as of the date of determination.

 

Consolidated Total Asset Value will be adjusted, as appropriate, for
acquisitions, dispositions and other changes to the portfolio during the
calendar quarter most recently ended prior to a date of determination.  All
income, expense and value associated with assets included in Consolidated Total
Asset Value disposed of during the calendar quarter period most recently ended
prior to a date of determination will be eliminated from
calculations.  Consolidated Total Asset Value will be adjusted to include an
amount equal to REIT or any of its Subsidiaries’ pro rata share (based upon the
greater of such Person’s Equity Percentage in such Unconsolidated Affiliate or
such Person’s pro rata liability for the Indebtedness of such Unconsolidated
Affiliate) of the Consolidated Total Asset Value attributable to any of the
items listed above in this definition owned by such Unconsolidated Affiliate.

 

Consolidated Total Indebtedness.  All Indebtedness of REIT and its Subsidiaries
determined on a Consolidated basis and shall include (without duplication), such
Person’s Equity Percentage of the Indebtedness of its Unconsolidated
Affiliates.  

 

9

 

 

Contribution Agreement.  The Contribution Agreement dated as of even date
herewith among the Borrower, REIT and each Subsidiary Guarantor which may
hereafter become a party thereto, as the same may be modified, amended or
ratified from time to time.

 

Conversion/Continuation Request.  A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

 

Debt Service Coverage Amount.  At any time determined by the Agent, an amount
equal to the maximum principal loan amount amortized over a thirty (30) year
period which, when bearing interest at a rate per annum equal to the greatest of
(a) the then-current annual yield on seven (7) year obligations issued by the
United States Treasury most recently prior to the date of determination plus two
hundred fifty (250) basis points (2.50%), (b) the highest interest rate being
paid at the time of such determination hereunder and (c) eight percent (8%)
constant, would be payable by the monthly principal and interest payment amount
resulting from dividing (y) Net Operating Income from the Borrowing Base Assets
divided by (i) for the period from the Closing Date until May 25, 2014, 1.30,
and (ii) for the period from May 25, 2014, and thereafter, 1.35, by (z) twelve
(12).  Attached hereto as Schedule 9 is an example of the calculation of Debt
Service Coverage Amount (such example is meant only as an illustration based
upon the assumptions set forth in such example, and shall not be interpreted so
as to limit the Agent in its good faith determination of the Debt Service
Coverage Amount hereunder).  The determination of the Debt Service Coverage
Amount and the components thereof by the Agent shall, so long as the same shall
be determined in good faith, be conclusive and binding absent demonstrable error
until such time as the Borrower delivers the Compliance Certificate for the
quarter ending.

 

Default.  See §12.1.

 

Default Rate.  See §4.11.

 

Defaulting Lender.  Any Lender that, as reasonably determined by the Agent,
(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or participations in respect of Letters of Credit or Swing
Loans, within two (2) Business Days of the date required to be funded by it
hereunder and such failure is continuing, unless such failure arises out of a
good faith dispute between such Lender and either the Borrower or the Agent, (b)
(i) has notified the Borrower, the Agent or any Lender that it does not intend
to comply with its funding obligations hereunder or (ii) has made a public
statement to that effect with respect to its funding obligations under other
agreements generally in which it commits to extend credit, unless with respect
to this clause (b), such failure is subject to a good faith dispute, (c) has
failed, within two (2) Business Days after request by the Agent, to confirm in a
manner reasonably satisfactory to the Agent that it will comply with its funding
obligations; provided that, notwithstanding the provisions of §2.13, such Lender
shall cease to be a Defaulting Lender upon the Agent’s receipt of confirmation
that such Defaulting Lender will comply with its funding obligations, or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any bankruptcy, insolvency, reorganization, liquidation,
conservatorship, assignment for the benefit of creditors, moratorium,
receivership, rearrangement or similar debtor relief law of the United States or
other applicable jurisdictions from time to time in effect, including any law
for the appointment of the Federal Deposit Insurance

 

10

 

 

Corporation or any other state or federal regulatory authority as receiver,
conservator, trustee, administrator or any similar capacity, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity,
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a governmental authority (including any
agency, instrumentality, regulatory body, central bank or other authority) so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts of the United States or from the
enforcement of judgments or writs of attachment of its assets or permit such
Lender (or such governmental authority or instrumentality) to reject, repudiate,
disavow, or disaffirm any contracts or agreements made with such Person).  Any
determination by the Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to §2.13(g)) upon delivery of written notice of such determination to
the Borrower and each Lender.

 

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.  Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement of similar type, including any such
obligations or liabilities under any such master agreement.

 

Derivatives Termination Value.  In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) above, the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).

 

Development Property.  Any Real Estate owned or acquired by the Borrower or its
Subsidiaries and on which (a) such Person is pursuing construction of one or
more buildings

 

11

 

 

for use as a Medical Property and for which construction is proceeding to
completion without undue delay from permit denial, construction delays or
otherwise, all pursuant to the ordinary course of business of the Borrower or
its Subsidiaries, or (b) remains less than eighty percent (80%) leased (based on
Net Rentable Area or, if a ALF or a ILF, number of units); provided that any
Real Estate will no longer be considered to be a Development Property at the
earlier of (a) the date on which all improvements related to the development of
such Development Property have been substantially completed (excluding tenants
improvements) for twelve (12) months, or (b) the date upon which notice is
received by the Agent from the Borrower that the Borrower elects to designate
such Development Property as a Stabilized Property.

 

Directions.  See §14.14.

 

Distribution.  Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of REIT or any of its Subsidiaries now or
hereafter outstanding, except a dividend payable solely in Equity Interests of
identical class to the holders of that class; (b) redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interest of REIT or any
of its Subsidiaries now or hereafter outstanding; and (c) payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of REIT or any of its Subsidiaries
now or hereafter outstanding.  Distributions from any Subsidiary of the Borrower
to, directly or indirectly, the Borrower or REIT shall be excluded from this
definition.

 

Dividend Reinvestment Proceeds.  All dividends or other distributions, direct or
indirect, on account of any Equity Interest of any Person which any holder(s) of
such Equity Interests direct to be used, concurrently with the making of such
dividend or distribution, for the purposes of purchasing for the account of such
holder(s) additional Equity Interests in such Person or any of its Subsidiaries.

 

Dollars or $.  Dollars in lawful currency of the United States of America.

 

Domestic Lending Office.  Initially, the office of each Lender designated as
such on Schedule 1.1 hereto; thereafter, such other office of such Lender, if
any, located within the United States that will be making or maintaining Base
Rate Loans.

 

Drawdown Date.  The date on which any Loan is made or is to be made, and the
date on which any Loan which is made prior to the Maturity Date, as applicable,
is converted in accordance with §4.1.

 

EBITDA.  With respect to any Person and its Subsidiaries with respect to any
period (without duplication): (a) Net Income (or Loss) on a Consolidated basis,
in accordance with GAAP, exclusive of any income or losses from minority
interests in the case of such Person or its Subsidiaries, acquisition costs for
consummated acquisitions and the following (but only to the extent included in
determination of such Net Income (or Loss)): (i) depreciation and amortization
expense; (ii) Interest Expense; (iii) income tax expense; and (iv) extraordinary
or non-recurring gains and losses (including, without limitation, gains and
losses on the sale of assets) and distributions to minority owners); plus (b)
such Person’s pro rata share of EBITDA of

 

12

 

 

its Unconsolidated Affiliates as provided below.  With respect to Unconsolidated
Affiliates, EBITDA attributable to such entities shall be excluded but EBITDA
shall include a Person’s Equity Percentage of Net Income (or Loss) from such
Unconsolidated Affiliates plus its Equity Percentage of (w) depreciation and
amortization expense, (x) Interest Expense, (y) income tax expense and (z)
extraordinary or non-recurring gains and losses (including, without limitation,
gains and losses on the sale of assets) and distributions to minority owners;
provided, however, that straight line leveling adjustments required under GAAP
and amortization of intangibles pursuant to FAS 141R shall be excluded from the
calculation of EBITDA.

 

EBITDAR.  EBITDA of tenant(s) or operators of a Medical Property plus all base
rent and additional rent due and payable by such tenants or operators during the
applicable period calculated either on an individual Medical Property or
consolidated basis as determined by the Agent.  

 

Eligible Real Estate.  Real Estate which at all times satisfies the following
requirements:

 

(a)          which is wholly-owned in fee by the Borrower or a Subsidiary
Guarantor (or leased by the Borrower or a Subsidiary Guarantor under a Ground
Lease with at least forty (40) years remaining on its term), the Equity
Interests of which have been made subject to a first priority Lien in favor of
the Agent;

 

(b)          which is located within the contiguous forty-eight (48) States of
the continental United States or the District of Columbia;

 

(c)          which is improved by an income-producing Medical Property;

 

(d)          as to which all of the representations set forth in §6 of this
Agreement concerning such Borrowing Base Asset are true and correct;

 

(e)          which, with respect to such parcel of Real Estate is leased to a
single tenant or operator, shall have an initial lease term of at least four (4)
years remaining at the Maturity Date;

 

(f)          which shall have had a minimum average occupancy of at least eighty
percent (80%) for the three (3) month period prior to the time of inclusion of
such Real Estate in the Borrowing Base Appraised Value Limit;

 

(g)          which is not subject to any Lien other than the Lien of the Agent
as provided in §8.2;

 

(h)          as to which (i) such proposed Borrowing Base Asset shall be in
compliance in all material respects with all applicable Healthcare Laws and
Environmental Laws, (ii) the Borrower, such Subsidiary Guarantor or the
Operators have all Primary Licenses, Permits and other Governmental Approvals
necessary to own and operate such proposed Borrowing Base Asset, and (iii) the
Operators of such proposed Borrowing Base Asset shall be in material compliance
with all requirements necessary for participation in any Medicare or Medicaid or
other Third-Party Payor Programs to the extent they participate in such
programs.

 

13

 

 

(i)          as to which the Agent has received and approved all Eligible Real
Estate Qualification Documents required by the Agent, or will receive and
approve them prior to inclusion of such Real Estate in the Borrowing Base
Appraised Value Limit; and

 

(j)          as to which, notwithstanding anything to the contrary contained
herein, but subject to §5.3, all of the Lenders have approved for inclusion in
the Borrowing Base Appraised Value Limit.

 

Eligible Real Estate Qualification Documents.  See Schedule 5.3 attached hereto.

 

Eligible Tenant.  A tenant in Eligible Real Estate that satisfies each of the
following requirements at all times: (a) such tenant is not a natural person and
is a legal operating entity, duly organized and validly existing under the laws
of its jurisdiction of organization; (b) such tenant is not the subject of any
Insolvency Event and such tenant has not experienced a material adverse change
in its business, financial condition, operations or properties since the date of
its lease; (c) no default, event of default or event which with the giving of
notice or the expiration of time would constitute a default or event of default
has occurred with respect to any other lease relating to a property included in
the calculation of the Borrowing Base Appraised Value Limit to which such tenant
is a party; (d) such tenant is in compliance with all material terms and
conditions of such lease; and (e) such tenant’s principal office is located in
the United States.  

 

Employee Benefit Plan.  Any employee benefit plan within the meaning of Section
3(3) of ERISA maintained or contributed to by REIT or any ERISA Affiliate, other
than a Multiemployer Plan.

 

Environmental Engineer.  Any firm of independent professional engineers or other
scientists generally recognized as expert in the detection, analysis and
remediation of Hazardous Substances and related environmental matters and
acceptable to the Agent in its reasonable discretion.

 

Environmental Laws.  As defined in the Indemnity Agreement.

 

Environmental Reports.  See §6.19.

 

EPA.  See §6.19(b).

 

Equity Interests.  With respect to any Person, (a) any share of capital stock of
(or other ownership or profit interests in) such Person, (b) any warrant, option
or other right for the purchase or other acquisition from such Person of (i) any
share of capital stock of (or other ownership or profit interests in) such
Person, or (ii) any security convertible into or exchangeable for any share of
capital stock of (or other ownership or profit interests in) such Person or
warrant, right or option for the purchase or other acquisition from such Person
of such shares (or such other interests) and whether or not such share, warrant,
option, right or other interest is authorized or otherwise existing on any date
of determination, and (c) any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting.

 

14

 

 

Equity Offering.  The issuance and sale after the Closing Date by REIT or any of
its Subsidiaries of any equity securities of such Person (other than equity
securities issued to REIT or any one or more of its Subsidiaries in their
respective Subsidiaries).

 

Equity Percentage.  The aggregate ownership percentage of any Person or its
Subsidiaries in each Unconsolidated Affiliate, which shall be calculated as the
greater of (a) such Person’s direct or indirect nominal capital ownership
interest in the Unconsolidated Affiliate as set forth in the Unconsolidated
Affiliate’s organizational documents, and (b) such Person’s direct or indirect
economic ownership interest in the Unconsolidated Affiliate reflecting such
Person’s current allocable share of income and expenses of the Unconsolidated
Affiliate.

 

ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and all regulations and formal guidelines issued
thereunder.

 

ERISA Affiliate. Any Person which is treated as a single employer with REIT or
its Subsidiaries under Section 414 of the Code or Section 4001 of ERISA and any
predecessor entity of any of them.

 

ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of Section 4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which the Borrower, a Guarantor or an ERISA
Affiliate could have liability under Section 4062(e) or Section 4063 of ERISA.

 

Event of Default.  See §12.1.

 

Excluded FATCA Tax.  Any tax, assessment or other governmental charge imposed on
a Lender under FATCA, to the extent applicable to the transactions contemplated
by this Agreement, that would not have been imposed but for a failure by a
Lender (or any financial institution through which any payment is made to such
Lender) to comply with the requirements of FATCA.

 

Extension Request.  See §2.12(a)(i).

 

FATCA.  Sections 1471 through 1474 of the Internal Revenue Code.

 

Federal Funds Effective Rate.  For any day, the rate per annum (rounded upward
to the nearest one-hundredth of one percent (1/100 of 1%)) announced by the
Federal Reserve Bank of Cleveland on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate.”

 

Fee Owner.  The applicable owner of the fee interest in a Borrowing Base Asset
that is subject to a Ground Lease.

 

15

 

 

Flex Period.  The period beginning on the date five (5) Business Days after the
date on which the Borrower notifies the Agent that the Borrower has acquired,
directly or through one (1) or more Subsidiaries, Real Estate after the Closing
Date with an aggregate Appraised Value of at least $200,000,000, which notice
shall include such details about such Real Estate as the Agent shall request,
and ending on the date on which the ratio of Consolidated Total Indebtedness to
the Consolidated Total Asset Value is greater than sixty-five percent (65%);
provided, however, that the Borrower must commence the Flex Period on or before
the first anniversary of the Closing Date.

 

Fronting Exposure.  At any time there is a Defaulting Lender, (a) with respect
to the Issuing Lender, such Defaulting Lender’s Commitment Percentage of the
outstanding Letter of Credit Liabilities other than Letter of Credit Liabilities
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or cash collateral or other credit support
acceptable to the Issuing Lender shall have been provided in accordance with the
terms hereof and (b) with respect to the Swing Loan Lender, such Defaulting
Lender’s Commitment Percentage of Swing Loans other than Swing Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders, repaid by the Borrower or for which cash collateral or other credit
support acceptable to the Swing Loan Lender shall have been provided in
accordance with the terms hereof.

 

Funds from Operations.  With respect to any Person with respect to any period,
an amount equal to (a) the Net Income (or Loss) of such Person computed in
accordance with GAAP, calculated without regard to gains (or losses) from debt
restructuring and sales of property during such period, plus (b) depreciation
with respect to such Person’s real estate assets and amortization (other than
amortization of deferred financing costs) of such Person for such period, all
after adjustment for unconsolidated partnerships and joint
ventures.  Adjustments for Unconsolidated Affiliates will be calculated to
reflect funds from operations on the same basis.  Funds from Operations shall be
reported in accordance with NAREIT policies.

 

GAAP.  Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.

 

Governmental Authority.  Any federal, state, county or municipal government, or
political subdivision thereof, any governmental or quasi-governmental agency,
authority, board, bureau, commission, department, instrumentality, or public
body, or any court, administrative tribunal, or public utility.

 

Ground Lease.  Any ground lease approved by the Agent in its sole discretion
pursuant to which the Borrower or a Subsidiary Guarantor leases a Borrowing Base
Asset.

 

Ground Lease Default.  See §6.21(b).

 

Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of Section 3(2) of ERISA maintained or contributed to by REIT or any ERISA
Affiliate the

 

16

 

 

benefits of which are guaranteed on termination in full or in part by the PBGC
pursuant to Title IV of ERISA, other than a Multiemployer Plan.

 

Guarantor.  Collectively, REIT and each Subsidiary Guarantor.

 

Guaranty.  The Unconditional Guaranty of Payment and Performance dated of even
date herewith made by REIT and each Subsidiary Guarantor in favor of the Agent
and the Lenders, as the same may be modified, amended, restated or ratified,
such Guaranty to be in form and substance satisfactory to the Agent.

 

Hazardous Substances.  As defined in the Indemnity Agreement.

 

Healthcare Investigations. Any inquiries, investigations, probes, audits or
proceedings concerning the business affairs, practices, licensing or
reimbursement entitlements of the Borrower, any Subsidiary Guarantor or any
Operator (including, without limitation, inquiries involving the Comprehensive
Error Rate Testing and any inquiries, investigations, probes, audit or
procedures initiated by any Fiscal Intermediary/Medicare Administrator
Contractor, any Medicaid Integrity Contractor, any Recovery Audit Contractor,
any Program Safeguard Contractor, any Zone Program Integrity Contractor, any
Attorney General, the Office of Inspector General, the Department of Justice,
the CMS or similar governmental agencies or contractors for such agencies).

 

Healthcare Laws.  All applicable state and federal statutes, codes, ordinances,
orders, rules, regulations, and guidance relating to patient healthcare and/or
patient healthcare information, including, without limitation, HIPAA, the Health
Information Technology for Economic Clinical Health Act provisions of the
American Recovery and Investment Act of 2009 and the respective rules and
regulations promulgated thereunder, and all other applicable state and federal
laws regarding the privacy and security of protected health information and
other confidential patient information; the establishment, construction,
ownership, operation, licensure, use or occupancy of the Borrowing Base Assets
or any part thereof as a healthcare facility, as the case may be, and all
conditions of participation pursuant to Medicare and/or Medicaid certification;
fraud and abuse, including without limitation, Section 1128B(b) of the Social
Security Act, as amended, 42 U.S.C. Section 1320a-7(b) (Criminal Penalties
Involving Medicare or State Health Care Programs), commonly referred to as the
“Federal Anti-Kickback Statute,” and the Social Security Act, as amended,
Section 1877, 42 U.S.C. Section 1395nn (Prohibition Against Certain Referrals),
commonly referred to as the “Stark Statute”, 31 U.S.C. Section 3729-33, and the
“False Claims Act”.

 

Healthcare Representation Borrowing Base Asset.  Each Borrowing Base Asset that
is a LTAC, Rehab, ASC, ILF, ALF or SNF.

 

Hedge Obligations.  All obligations of the Borrower to any Lender Hedge Provider
under any agreement with respect to an interest rate swap, collar, cap or floor
or a forward rate agreement or other agreement regarding the hedging of interest
rate risk exposure relating to the Obligations, and any confirming letter
executed pursuant to such hedging agreement, all as amended, restated or
otherwise modified.

 

17

 

 

HIPAA.  The Health Insurance Portability and Accountability Act of 1996, as the
same may be amended, modified or supplemented from time to time, and any
successor statute thereto, and any and all rules or regulations promulgated from
time to time thereunder.

 

HIPAA Compliance Date.  See §7.15(b).

 

HIPAA Compliance Plan.  See §7.15(b).

 

HIPAA Compliant.  See §7.15(b).

 

ILF.  Independent living facility.

 

Increase Notice.  See §2.11(a).

 

Indebtedness.  With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than ninety (90) days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) obligations of such
Person as a lessee or obligor under a Capitalized Lease; (d) all reimbursement
obligations of such Person under any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person in respect of any
purchase obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied solely by the issuance
of Equity Interests); (g) net obligations under any Derivatives Contract not
entered into as a hedge against existing Indebtedness, in an amount equal to the
Derivatives Termination Value thereof; (h) all Indebtedness of other Persons
which such Person has guaranteed or is otherwise recourse to such Person (except
for guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, violations of “special purpose entity” covenants,
voluntary or involuntary bankruptcies and other similar exceptions to recourse
liability until a claim is made with respect thereto, and then shall be included
only to the extent of the amount of such claim), including liability of a
general partner in respect of liabilities of a partnership in which it is a
general partner which would constitute “Indebtedness” hereunder, any obligation
to supply funds to or in any manner to invest directly or indirectly in a
Person, to maintain working capital or equity capital of a Person or otherwise
to maintain net worth, solvency or other financial condition of a Person, to
purchase indebtedness, or to assure the owner of indebtedness against loss,
including, without limitation, through an agreement to purchase property,
securities, goods, supplies or services for the purpose of enabling the debtor
to make payment of the indebtedness held by such owner or otherwise; (i) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (j) such

 

18

 

 

Person’s pro rata share of the Indebtedness (based upon its Equity Percentage)
of any Unconsolidated Affiliate of such Person.  “Indebtedness” shall be
adjusted to remove any impact of intangibles pursuant to FAS 141, as issued by
the Financial Accounting Standards Board in June of 2001.  Indebtedness of any
Person shall include Indebtedness of any partnership or joint venture in which
such Person is a general partner or joint venture only to the extent of such
Person’s pro rata share of the ownership of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse to such Person, in
which case the greater of such Person’s pro rata portion of such Indebtedness or
the amount of the recourse portion of the Indebtedness, shall be included as
Indebtedness of such Person).

 

Indemnity Agreement.  The Indemnity Agreement Regarding Hazardous Materials made
by the Borrower and Guarantors, in favor of the Agent and the Lenders, as the
same may be modified, amended or ratified, pursuant to which each of the
Borrower and the Guarantors agrees to indemnify the Agent and the Lenders with
respect to Hazardous Substances and Environmental Laws, such agreement to be
substantially in the form of Exhibit L hereto.

 

Insolvency Event.  With respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction in respect of such
Person or any substantial part of its property in an involuntary case under any
applicable Insolvency Law now or hereafter in effect, or appointing a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or ordering the
winding-up or liquidation of such Person’s affairs, and such decree or order
shall remain unstayed and in effect for a period of sixty (60) consecutive days;
or (b) the commencement by such Person of a voluntary case under any applicable
Insolvency Law now or hereafter in effect, or the consent by such Person to the
entry of an order for relief in an involuntary case under any such law, or the
consent by such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due, or the taking
of action by such Person in furtherance of any of the foregoing.

 

Insolvency Laws.  The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

 

Insurer.  Any non-individual Person, other than a Governmental Authority,
located in the United States which, in the ordinary course of its business or
activities, agrees to pay for healthcare goods and services received by
individuals, including, without limitation, a commercial insurance company, a
nonprofit insurance company (such as a Blue Cross/Blue Shield entity), an
employer or union who self-insures for employee or member health insurance, an
HMO and a PPO.  “Insurer” shall include insurance companies issuing health,
personal injury, workmen’s compensation or other types of insurance.

 

Interest Expense.  With respect to any period, with respect to any Person and
its Subsidiaries, without duplication, total interest expense accruing or paid
on Indebtedness of such Person and its Subsidiaries, on a Consolidated basis,
during such period (including interest

 

19

 

 

expense attributable to Capitalized Leases and amounts attributable to interest
incurred under Derivatives Contracts, but excluding, to the extent non-cash,
amortization of defeasance financing costs and charges), determined in
accordance with GAAP, and including (without duplication) the Equity Percentage
of Interest Expense for the Unconsolidated Affiliates of such Person and its
Subsidiaries.  Interest Expense shall not include capitalized interest funded
under a construction loan by an interest reserve.

 

Interest Payment Date.  As to each Base Rate Loan, the first day of each
calendar month during the term of such Loan, the date of any prepayment of such
Loan or portion thereof and on the Maturity Date.  As to each LIBOR Rate Loan,
the last day of each Interest Period therefor, the date of any prepayment of
such Loan or portion thereof and on the Maturity Date; provided, however, if any
Interest Period for a LIBOR Rate Loan exceeds one (1) month, interest shall also
be payable with respect to such LIBOR Rate Loans on the first day of each
calendar month during the term of such Loan.

 

Interest Period.  With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one (1), two
(2), three (3) or six (6) months thereafter, and (b) thereafter, each period
commencing on the day following the last day of the next preceding Interest
Period applicable to such Loan and ending on the last day of one (1) of the
periods set forth above, as selected by the Borrower in a Loan Request or
Conversion/Continuation Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(i)          if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a LIBOR Business Day, such Interest Period
shall end on the next succeeding LIBOR Business Day, unless such next succeeding
LIBOR Business Day occurs in the next calendar month, in which case such
Interest Period shall end on the next preceding LIBOR Business Day, as
determined conclusively by the Agent in accordance with the then current bank
practice in London;

 

(ii)         if the Borrower shall fail to give notice as provided in §4.1, the
Borrower shall be deemed to have requested a continuation of the affected LIBOR
Rate Loan as a Base Rate Loan on the last day of the then current Interest
Period with respect thereto;

 

(iii)        any Interest Period pertaining to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

 

(iv)        no Interest Period relating to any LIBOR Rate Loan shall extend
beyond the Maturity Date.

 

Investments.  With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other

 

20

 

 

investments; provided, however, that the term “Investment” shall not include
(x) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, or (y) current trade and customer accounts
receivable for services rendered in the ordinary course of business and payable
in accordance with customary trade terms.  In determining the aggregate amount
of Investments outstanding at any particular time: (a) there shall be included
as an Investment all interest accrued with respect to Indebtedness constituting
an Investment unless and until such interest is paid; (b) there shall be
deducted in respect of each Investment any amount received as a return of
capital; (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise, except that accrued interest included as provided in the foregoing
clause (a) shall be deducted when paid; and (d) there shall not be deducted in
respect of any Investment any decrease in the value thereof.

 

Issuing Lender.  KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.

 

Joinder Agreement.  The Joinder Agreement with respect to the Guaranty, the
Contribution Agreement, and the Indemnity Agreement to be executed and delivered
pursuant to §5.5 by any Subsidiary Guarantor, such Joinder Agreement to be
substantially in the form of Exhibit B hereto.

 

KeyBank.  As defined in the preamble hereto.

 

Land Assets.  Land with respect to which the commencement of grading,
construction of improvements (other than improvements that are not material and
are temporary in nature) or infrastructure has not yet commenced and for which
no such work is reasonably scheduled to commence within the following twelve
(12) months.

 

Leases.  Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.

 

Lease Summaries.  Summaries or abstracts of the material terms of the
Leases.  Such Lease Summaries shall be in form and substance reasonably
satisfactory to the Agent.

 

Lender Hedge Provider.  With respect to any Hedge Obligations, any counterparty
thereto that, at the time the applicable hedge agreement was entered into, was a
Lender or an Affiliate of a Lender.

 

Lenders.  KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18).  The Issuing Lender
shall be a Lender, as applicable.  The Swing Loan Lender shall be a Lender.

 

Letter of Credit.  Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower in accordance with §2.10.

 

Letter of Credit Liabilities.  At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate

 

21

 

 

unpaid principal amount of all drawings made under such Letter of Credit which
have not been repaid (including repayment by a Revolving Credit Loan).  For
purposes of this Agreement, a Lender (other than the Lender acting as the
Issuing Lender) shall be deemed to hold a Letter of Credit Liability in an
amount equal to its participation interest in the related Letter of Credit under
§2.10, and the Lender acting as the Issuing Lender shall be deemed to hold a
Letter of Credit Liability in an amount equal to its retained interest in the
related Letter of Credit after giving effect to the acquisition by the Lenders
other than the Lender acting as the Issuing Lender of their participation
interests under §2.10.

 

Letter of Credit Request.  See §2.10(a).

 

LIBOR.  For any LIBOR Rate Loan for any Interest Period, the average rate as
shown in Reuters Screen LIBOR 01 Page (or any successor service, or if such
Person no longer reports such rate as determined by the Agent, by another
commercially available source providing such quotations approved by the Agent)
at which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations.  If such
service or such other Person approved by the Agent described above no longer
reports such rate or the Agent determines in good faith that the rate so
reported no longer accurately reflects the rate available to the Agent in the
London Interbank Market, Loans shall accrue interest at the Base Rate plus the
Applicable Margin for such Loan.  For any period during which a Reserve
Percentage shall apply, LIBOR with respect to LIBOR Rate Loans shall be equal to
the amount determined above divided by an amount equal to 1 minus the Reserve
Percentage.

 

LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.

 

LIBOR Lending Office.  Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining LIBOR Rate Loans.

 

LIBOR Rate Loans.  Those Loans bearing interest calculated by reference to
LIBOR.  

 

Lien.  See §8.2.

 

Loan Documents.  This Agreement, the Notes, the Guaranty, each Letter of Credit
Request, the Security Documents, the Subordination of Management Agreement, the
Subordination of Advisory Agreement, the Agreement Regarding Fees and all other
documents, instruments or agreements now or hereafter executed or delivered by
or on behalf of the Borrower or any Guarantor in connection with the Loans.

 

Loan Request.  See §2.7.

 

22

 

 

Loan and Loans.  An individual loan or the aggregate loans (including a
Revolving Credit Loan and a Swing Loan (or Loans)), as the case may be, in the
maximum principal amount of the Total Commitment.  All Loans shall be made in
Dollars.  Amounts drawn under a Letter of Credit shall also be considered
Revolving Credit Loans as provided in §2.10.

 

LTAC.  Long term acute care hospital.

 

Management Agreements.  Agreements to which any Person that owns a Borrowing
Base Asset is a party, whether written or oral, providing for the management of
the Borrowing Base Asset or any of them, including the Property Management and
Leasing Agreement dated as of February 18, 2011, by and among REIT, the Borrower
and the Property Manager.

 

Material Adverse Effect.  A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of REIT and its Subsidiaries, taken as a whole; (b) the ability of the Borrower
or any Guarantor to perform any of its material obligations under the Loan
Documents; or (c) the validity or enforceability of any of the Loan Documents or
the creation, perfection and priority of any Liens of the Agent in the
Collateral; or (d) the material rights or remedies of the Agent or the Lenders
thereunder.

 

Maturity Date.  May 22, 2015, as such date may be extended as provided in §2.12,
or such earlier date on which the Loans shall become due and payable pursuant to
the terms hereof.

 

Medical Property. Single or multi-tenant facilities consisting of MOBs, ILFs,
ALFs, ASCs, SNF, LTACs and Rehabs.

 

Medicaid.  The medical assistance program established by Title XIX of the Social
Security Act, 42 U.S.C. Sections 1396 et seq., and any statutes succeeding
thereto.

 

Medicare.  The health insurance program established by Title XVIII of the Social
Security Act, 42 U.S.C. Sections 1395 et seq., and any statutes succeeding
thereto.

 

MOB.  Medical office building.

 

Modified FFO.  With respect to any Person for any period, an amount equal to (a)
the Funds from Operations of such Person for such period, plus (b) to the extent
such amounts have reduced the calculation of Funds from Operations, costs and
expenses incurred in connection with acquisitions consummated during the
applicable period, minus (c) an amount equal to the increase or decrease in
income for such period as a result of the impact of straight line leveling
adjustments of rents and market rent FAS 141 adjustments in accordance with
GAAP.

 

Moody’s.  Moody’s Investor Service, Inc.

 

23

 

 

Mortgage Note Receivables.  A mortgage loan on a Medical Property, and which
Mortgage Note Receivable includes, without limitation, the indebtedness secured
by a related first priority security instrument.

 

Mortgages.  The Mortgages, Deeds to Secure Debt and/or Deeds of Trust from the
Borrower or a Subsidiary Guarantor to the Agent for the benefit of the Agent and
the Lenders (or to trustees named therein acting on behalf of the Agent for the
benefit of the Agent and the Lenders), as the same may be modified or amended,
pursuant to which a Guarantor has conveyed or granted a mortgage lien upon or a
conveyance in fee simple (or of a leasehold, if applicable) of any Borrowing
Base Asset, as security for the Obligations, each such Mortgage being in form
and substance satisfactory to the Agent.

 

Multiemployer Plan.  Any multiemployer plan within the meaning of Section 3(37)
of ERISA maintained or contributed to by REIT or any ERISA Affiliate.

 

Net Income (or Loss).  With respect to any Person (or any asset of any Person)
with respect to any period, the net income (or loss) of such Person (or
attributable to such asset), determined in accordance with GAAP.

 

Net Offering Proceeds.  The gross cash proceeds received by REIT or any of its
Subsidiaries as a result of an Equity Offering less the customary and reasonable
costs, expenses and discounts paid by REIT or such Subsidiary in connection
therewith up to an amount equal to fifteen percent (15%) of the gross cash
proceeds received by REIT or any of its Subsidiaries as a result of such Equity
Offering.  Net Offering Proceeds shall not include cash proceeds received by a
Subsidiary as a result of an investment by a joint venture partner or any
Dividend Reinvestment Proceeds.

 

Net Operating Income.  For any Real Estate and for a given period, an amount
equal to the sum of (a) the rents, common area reimbursements, and service and
other income for such Real Estate for such period received in the ordinary
course of business from tenants paying rent (excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent and any non-recurring fees, charges or amounts)
minus (b) all expenses paid or accrued and related to the ownership, operation
or maintenance of such Real Estate for such period, including, but not limited
to, taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Real Estate, but specifically excluding general overhead expenses of
REIT and its Subsidiaries, any property management fees, in each case, in
connection with such Real Estate), minus (c) the greater of (i) actual property
management expenses of such Real Estate, and (ii) an amount equal to (A) with
respect to ILFs, ALFs, and SNFs, five percent (5%) of the gross revenues from
such Real Estate and (B) with respect to all other Real Estate, four percent
(4%) of the gross revenues from such Real Estate, minus (d) all rents, common
area reimbursements and other income for such Real Estate received from tenants
in default of payment or other material obligations under their lease, or with
respect to leases as to which the tenant or any guarantor thereunder is subject
to any Insolvency Event; provided, however, that straight line leveling
adjustments required under GAAP and amortization of intangibles pursuant to FAS
141R shall be excluded from the

 

24

 

 

calculation of Net Operating Income.  Such Person’s Equity Percentage in the
Real Estate referred to above of its Unconsolidated Affiliates shall be included
in the determination of Net Operating Income.  

 

Net Rentable Area.  With respect to any Real Estate, the floor area of any
buildings, structures or other improvements available for leasing to tenants
determined in accordance with the most recent Rent Roll received by the Agent
for such Real Estate, the manner of such determination to be reasonably
consistent for all Real Estate of the same type unless otherwise approved by the
Agent.

 

Non-Consenting Lender.  See §18.8.

 

Non-Defaulting Lender.  At any time, any Lender that is not a Defaulting Lender
at such time.

 

Non-Recourse Exclusions.  With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (a) are based on fraud, intentional or material misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (b) result from
intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (c) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness, (d) are the result
of any unpaid real estate taxes and assessments (whether contained in a loan
agreement, promissory note, indemnity agreement or other document) or (e) result
from the borrowing Subsidiary and/or its assets becoming the subject of a
voluntary or involuntary bankruptcy, insolvency or similar proceeding.

 

Non-Recourse Indebtedness.  With respect to a Person, (a) Indebtedness in
respect of which recourse for payment (except for Non-Recourse Exclusions until
a claim is made with respect thereto, and then such Indebtedness shall not
constitute Non-Recourse Indebtedness only to the extent of the amount of such
claim) is contractually limited to specific assets of such Person encumbered by
a Lien securing such Indebtedness or (b) if such Person is a Single Asset
Entity, any Indebtedness of such Person.  A loan secured by multiple properties
owned by Single Asset Entities shall be considered Non-Recourse Indebtedness of
such Single Asset Entities even if such Indebtedness is cross-defaulted and
cross-collateralized with the loans to such other Single Asset Entities.

 

Notes.  Collectively, the Revolving Credit Notes and the Swing Loan Note.

 

Notice.  See §19.

 

Obligations.  All indebtedness, obligations and liabilities of the Borrower or
any Guarantor to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes or the Letters of Credit, or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.

 

25

 

 

OFAC.  Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

 

Off-Balance Sheet Obligations. Liabilities and obligations of REIT or any of its
Subsidiaries or any other Person in respect of “off-balance sheet arrangements”
(as defined in the SEC Off-Balance Sheet Rules) which REIT would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of REIT’s report on Form 10-Q or Form 10-K (or
their equivalents) which REIT is required to file with the SEC or would be
required to file if it were subject to the jurisdiction of the SEC (or any
Governmental Authority substituted therefor).  As used in this definition, the
term “SEC Off-Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off-Balance Sheet Arrangements, Securities Act
Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 C.F.R.
pts. 228, 229 and 249).

 

Operator(s).  The Property Manager, any other manager of a Borrowing Base Asset,
the tenant under a Lease, the property sublessee and/or the operator under any
Operators’ Agreement, in each case, approved by the Agent as required by this
Agreement and any successor to such Operator approved by the Agent.  If, with
respect to any Borrowing Base Asset, there exists a property manager, a tenant
under a Lease and a property sublessee, or any combination thereof, then
“Operator” shall refer to all such entities, collectively and individually as
applicable and as the context may require.

 

Operators’ Agreements.  Collectively, each property management agreement, a
Lease and/or a other similar agreement regarding the management and operation of
the Borrowing Base Asset between the Borrower or a Subsidiary Guarantor, on the
one hand, and an Operator, on the other hand.

 

Outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.  With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.

 

Patriot Act.  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

 

PBGC.  The Pension Benefit Guaranty Corporation created by Section 4002 of ERISA
and any successor entity or entities having similar responsibilities.

 

Permits.  With respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other contractual obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

Permitted Liens.  Liens, security interests and other encumbrances permitted by
§8.2.

 

26

 

 

Person.  Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

 

Plan Assets.  Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

 

Potential Collateral.  Any Real Estate of the Borrower or a Wholly-Owned
Subsidiary which is not at the time included in the Collateral and which
consists of (a) Eligible Real Estate, or (b) Real Estate which is capable of
becoming Eligible Real Estate through the approval of the Lenders, and the
completion and delivery of Eligible Real Estate Qualification Documents as
required by the Agent.

 

Preferred Distributions.  With respect to any period and without duplication,
all Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by REIT or any of its
Subsidiaries.  Preferred Distributions shall not include dividends or
distributions: (a) paid or payable solely in Equity Interests of identical class
payable to holders of such class of Equity Interests; (b) paid or payable to the
Borrower or any of its Subsidiaries; or (c) constituting or resulting in the
redemption of Preferred Securities, other than scheduled redemptions not
constituting balloon, bullet or similar redemptions in full.

 

Preferred Securities.  With respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

 

Primary Licenses.  With respect to any Borrowing Base Asset or Person operating
all or a portion of such Borrowing Base Asset, as the case may be, the CON,
permit or license to operate as a medical office, acute surgery center,
long-term care center, hospital or other health care facility, as the case may
be, and each Medicaid/Medicare/TRICARE provider agreement, if applicable.

 

Property Cost.  With respect to any Borrowing Base Asset, the cost of such
Borrowing Base Asset.

 

Property Manager.  American Realty Capital Healthcare Properties, LLC, a
Delaware limited liability company.

 

Real Estate.  All real property, including, without limitation, the Borrowing
Base Assets, at the time of determination then owned or leased (as lessee or
sublessee) in whole or in part or operated by REIT or any of its Subsidiaries,
or an Unconsolidated Affiliate of the Borrower and which is located in the
United States of America or the District of Columbia.

 

Record.  The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

 

Recourse Indebtedness.  As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to REIT or any of its
Subsidiaries.  Recourse

 

27

 

 

Indebtedness shall not include Non-Recourse Indebtedness, but shall include any
Non-Recourse Exclusions at such time a written claim is made with respect
thereto.

 

Register.  See §18.2.

 

Rehab.  Rehabilitation hospital.

 

REIT.  American Realty Capital Healthcare Trust, Inc., a Maryland corporation.

 

REIT Status.  With respect to a Person, its status as a real estate investment
trust as defined in Section 856(a) of the Code.

 

Related Fund.  With respect to any Lender which is a fund that invests in loans,
any Affiliate of such Lender or any other fund that invests in loans that is
managed by the same investment advisor as such Lender or by an Affiliate of such
Lender or such investment advisor.

 

Release.  Any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, disposing or dumping (other than the
storing of materials in reasonable quantities to the extent necessary for the
operation of property in the ordinary course of business, and in any event in
compliance with all Environmental Laws) of Hazardous Substances.

 

Rent Roll.  A report prepared by the Borrower showing for all Real Estate,
including, without limitation, each Borrowing Base Asset, owned or leased by the
Borrower or its Subsidiaries, its occupancy, lease expiration dates, lease rent
and other information, including, without limitation, identification of vacant
units, market rents and residents subsidized by Medicare and Medicaid, in
substantially the form presented to the Agent prior to the date hereof or in
such other form as may be reasonably acceptable to the Agent.

 

Representative.  See §14.16.

 

Required Lenders.  As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty-six and 7/10 percent
(66.7%) of the Total Commitment; provided that in determining said percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Commitment Percentages of the Lenders shall be redetermined for
voting purposes only to exclude the Commitment Percentages of such Defaulting
Lenders.

 

Reserve Percentage.  For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
Governmental Authority with jurisdiction over the Agent or any Lender for
determining the maximum reserve requirement (including, but not limited to, any
marginal reserve requirement) for the Agent or any Lender with respect to
liabilities constituting of or including (among other liabilities) Eurocurrency
liabilities in an amount equal to that portion of the Loan affected by such
Interest Period and with a maturity equal to such Interest Period.

 

28

 

 

Revolving Credit Loan or Loans.  An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of the Total Commitment to be made by the Lenders hereunder as more
particularly described in §2.  Without limiting the foregoing, Revolving Credit
Loans shall also include Revolving Credit Loans made pursuant to §2.10(f).

 

Revolving Credit Notes.  See §2.1(b).

 

S&P.  Standard & Poor’s Ratings Group.

 

SEC.  The federal Securities and Exchange Commission.

 

Security Documents.  Collectively, the Joinder Agreements, the Assignments of
Interests, the Acknowledgments, any Mortgages, any Assignments of Leases and
Rents, the Indemnity Agreement, the Guaranty, the UCC-1 financing statements and
any further collateral assignments to the Agent for the benefit of the Lenders.

 

Single Asset Entity.  A bankruptcy remote, single purpose entity which is a
Subsidiary of the Borrower and which is not a Subsidiary Guarantor which owns
real property and related assets which are security for Indebtedness of such
entity, and which Indebtedness does not constitute Indebtedness of any other
Person except as provided in the definition of Non-Recourse Indebtedness (except
for Non-Recourse Exclusions).

 

SNF.  Skilled nursing facility.

 

Stabilized Property.  A completed project on which all improvements related to
the development of such Real Estate have been substantially completed (excluding
tenant/licensee improvements) for twelve (12) months, or which the Net Rentable
Area (or, for ALFs and ILFs, number of units) of such Real Estate is at least
eighty percent (80%) leased pursuant to Leases approved, or not requiring
approval, pursuant to §7.13.  Additionally, the Borrower may elect to designate
a project as a Stabilized Property as provided for in the definition of
Development Property.  Once a project becomes a Stabilized Property under this
Agreement, it shall remain a Stabilized Property.

 

State.  A state of the United States of America and the District of Columbia.

 

State Regulator.   See §7.15(a).

 

Subordination of Advisory Agreement.  The Subordination of Advisory Agreement
dated as of the date hereof and entered into among the Agent, REIT, the Borrower
and the Advisor evidencing the subordination of the advisory fees payable by the
Borrower to the Advisor to the Obligations, as the same may be amended,
restated, supplemented or otherwise modified in accordance with the terms
hereof.

 

Subordination of Management Agreement.  An agreement pursuant to which a manager
of a Borrowing Base Asset subordinates its rights under a Management Agreement
to the Loan Documents, such Agreement to be substantially in the form of
Exhibit N hereto, with

 



29

 





 

such changes thereto as the Agent may reasonably require as a result of state
law or practice or type of asset.

 

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP. Notwithstanding any ownership interest in the
Borrower, the Borrower shall at all times be considered a Subsidiary of REIT.

 

Subsidiary Guarantor. Each additional Subsidiary of the Borrower which is a
limited liability company and becomes a Guarantor pursuant to §5.5.

 

Survey. An instrument survey of each parcel of Real Estate prepared by a
registered land surveyor which shall show the location of all buildings,
structures, easements and utility lines on such property, shall be sufficient to
remove the standard survey exception from the relevant Title Policy, shall show
that all buildings and structures are within the lot lines of such Real Estate
and shall not show any encroachments by others (or to the extent any
encroachments are shown, such encroachments shall be acceptable to the Agent in
its reasonable discretion), shall show rights of way, adjoining sites, establish
building lines and street lines, the distance to and names of the nearest
intersecting streets and such other details as the Agent may reasonably require;
and shall show whether or not such Real Estate is located in a flood hazard
district as established by the Federal Emergency Management Agency or any
successor agency or is located in any flood plain, flood hazard or wetland
protection district established under federal, state or local law and shall
otherwise be in form and substance reasonably satisfactory to the Agent.

 

Surveyor Certification. With respect to each parcel of Real Estate, a
certificate executed by the surveyor who prepared the Survey with respect
thereto, dated as of a recent date prior to inclusion of such Real Estate in the
Borrowing Base Appraisal Value Limit and containing such information relating to
such parcel as the Agent or, as applicable, the Title Insurance Company may
reasonably require, such certificate to be reasonably satisfactory to the Agent
in form and substance.

 

Swing Loan. See §2.5(a).

 

Swing Loan Commitment. An amount equal to Five Million and No/100 Dollars
($5,000,000), as the same may be changed from time to time in accordance with
the terms of this Agreement.

 

Swing Loan Lender. KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.

 

Swing Loan Note. See §2.5(b).

 

30

 

 

Taking. The taking or appropriation (including by deed in lieu of condemnation)
of any Borrowing Base Asset, or any part thereof or interest therein, whether
permanently or temporarily, for public or quasi-public use under the power of
eminent domain, by reason of any public improvement or condemnation proceeding,
or in any other manner or any damage or injury or diminution in value through
condemnation, inverse condemnation or other exercise of the power of eminent
domain.

 

Third-Party Payor Programs. Any participation or provider agreements with any
third party payor, including Medicare, Medicaid, TRICARE and any Insurer, and
any other private commercial insurance managed care and employee assistance
program, to which the Borrower, any Subsidiary Guarantor or any Operator may be
subject with respect to any Borrowing Base Asset.

 

Titled Agents. The Arranger or any syndication or documentation agent.

 

Title Insurance Company. Any title insurance company or companies approved by
the Agent and the Borrower.

 

Title Policy. With respect to each parcel of Borrowing Base Asset, an ALTA
standard form title insurance policy (or, if such form is not available, an
equivalent, legally promulgated form of mortgagee title insurance policy
reasonably acceptable to the Agent) issued by a Title Insurance Company (with
such reinsurance as the Agent may reasonably require, any such reinsurance to be
with direct access endorsements to the extent available under applicable law) in
an amount as the Agent may reasonably require based upon the fair market value
of such Borrowing Base Asset insuring the priority of the Mortgage thereon and
that the Borrower or a Subsidiary Guarantor, as applicable, holds marketable or
indefeasible fee simple title or a valid and subsisting leasehold interest to
such parcel, subject only to the encumbrances acceptable to the Agent in its
reasonable discretion and which shall not contain standard exceptions for
mechanics liens, persons in occupancy (other than tenants as tenants only under
Leases) or matters which would be shown by a Survey, shall not insure over any
matter except to the extent that any such affirmative insurance is acceptable to
the Agent in its reasonable discretion, and shall contain (a) a revolving credit
endorsement and (b) such other endorsements and affirmative insurance as the
Agent may reasonably require and is available in the State in which such
Borrowing Base Asset is located, including but not limited to (i) a
comprehensive endorsement, (ii) a variable rate of interest endorsement, (iii) a
usury endorsement, (iv) a doing business endorsement, (v) an ALTA form 3.1
zoning endorsement, (vi) a “tie-in” endorsement relating to all Title Policies
issued by such Title Insurance Company in respect of other Borrowing Base
Assets, (vii) “first loss” and “last dollar” endorsements, and (viii) a utility
location endorsement.

 

Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time which sum shall not exceed (a) until the earlier of (i) December
31, 2012, and (ii) the date on which the Agent confirms the election described
in §9.2, Forty Million and No/100 Dollars ($40,000,000.00), and (b) thereafter,
Fifty Million and No/100 Dollars ($50,000,000.00) (subject to increase in
§2.11).

 

TRICARE. The health care program maintained by the United States of America for
its uniformed service members, retirees and their families.

 

31

 

 

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

 

Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person if such financial statements were prepared in accordance with the
full consolidation method of GAAP as of such date.

 

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is readily available for
the satisfaction of any and all obligations of such Person. For the avoidance of
doubt, Unrestricted Cash and Cash Equivalents shall not include any tenant
security deposits or other restricted deposits.

 

Wholly-Owned Subsidiary. As to the Borrower, any Subsidiary of the Borrower that
is directly or indirectly owned one hundred percent (100%) by the Borrower.

 

§1.2        Rules of Interpretation.

 

(a)          A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Agreement.

 

(b)          The singular includes the plural and the plural includes the
singular.

 

(c)          A reference to any law includes any amendment or modification of
such law.

 

(d)          A reference to any Person includes its permitted successors and
permitted assigns.

 

(e)          Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.

 

(f)          The words “include”, “includes” and “including” are not limiting.

 

(g)          The words “approval” and “approved”, as the context requires, means
an approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.

 

(h)          All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in the State of New
York, have the meanings assigned to them therein.

 

32

 

 

(i)          Reference to a particular “§”, refers to that section of this
Agreement unless otherwise indicated.

 

(j)          The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

 

(k)          In the event of any change in GAAP after the date hereof or any
other change in accounting procedures pursuant to §7.3 which would affect the
computation of any financial covenant, ratio or other requirement set forth in
any Loan Document, then upon the request of the Borrower or the Agent, the
Borrower, the Guarantors, the Agent and the Lenders shall negotiate promptly,
diligently and in good faith in order to amend the provisions of the Loan
Documents such that such financial covenant, ratio or other requirement shall
continue to provide substantially the same financial tests or restrictions of
the Borrower and the Guarantors as in effect prior to such accounting change, as
determined by the Required Lenders in their good faith judgment. Until such time
as such amendment shall have been executed and delivered by the Borrower, the
Guarantors, the Agent and the Required Lenders, such financial covenants, ratio
and other requirements, and all financial statements and other documents
required to be delivered under the Loan Documents, shall be calculated and
reported as if such change had not occurred.

 

(l)          Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any of its Subsidiaries at “fair value”, as
defined therein, (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

 

(m)          To the extent that any of the representations and warranties
contained in this Agreement or any other Loan Document is qualified by “Material
Adverse Effect” or any other materiality qualifier, then the qualifier “in all
material respects” contained in §§2.12(a)(iv), 2.13(c)(iii), 5.3(e), 10.8 and
11.2 shall not apply with respect to any such representations and warranties.

 

§2.          THE CREDIT FACILITY.

 

§2.1        Revolving Credit Loans.

 

(a)          Subject to the terms and conditions set forth in this Agreement,
each of the Lenders severally agrees to lend to the Borrower, and the Borrower
may borrow (and repay and reborrow) from time to time between the Closing Date
and the Maturity Date upon notice by the Borrower to the Agent given in
accordance with §2.7, such sums as are requested by the

 

33

 

 

Borrower for the purposes set forth in §2.9 up to a maximum aggregate principal
amount outstanding (after giving effect to all amounts requested) at any one
time equal to the lesser of (i) the sum of such Lender’s Commitment and (ii)
such Lender’s Commitment Percentage of the sum of (A) the Borrowing Base
Availability minus (B) the sum of (1) the amount of all outstanding Revolving
Credit Loans and Swing Loans, and (2) the aggregate amount of Letter of Credit
Liabilities; provided, that, in all events no Default or Event of Default shall
have occurred and be continuing; and provided, further, that the outstanding
principal amount of the Revolving Credit Loans (after giving effect to all
amounts requested), Swing Loans and Letter of Credit Liabilities shall not at
any time (i) exceed the lesser of (A) Borrowing Base Availability and (B) the
Total Commitment or (ii) cause a violation of the covenants set forth in §9.1.
The Revolving Credit Loans shall be made pro rata in accordance with each
Lender’s Commitment Percentage. Each request for a Revolving Credit Loan
hereunder shall constitute a representation and warranty by the Borrower that
all of the conditions required of the Borrower set forth in §§10 and 11 have
been satisfied on the date of such request. The Agent may assume that the
conditions in §§10 and 11 have been satisfied unless it receives prior written
notice from a Lender that such conditions have not been satisfied. No Lender
shall have any obligation to make Revolving Credit Loans to the Borrower or
participate in Letter of Credit Liabilities in the maximum aggregate principal
outstanding balance of more than the lesser of the amount equal to its
Commitment Percentage of the Commitments and the principal face amount of its
Revolving Credit Note.

 

(b)          The Revolving Credit Loans shall be evidenced by separate
promissory notes of the Borrower in substantially the form of Exhibit C hereto
(collectively, the “Revolving Credit Notes”), dated of even date with this
Agreement (except as otherwise provided in §18.3) and completed with appropriate
insertions. One Revolving Credit Note shall be payable to the order of each
Lender in the principal amount equal to such Lender’s Commitment or, if less,
the outstanding amount of all Revolving Credit Loans made by such Lender, plus
interest accrued thereon, as set forth below. The Borrower irrevocably
authorizes the Agent to make or cause to be made, at or about the time of the
Drawdown Date of any Revolving Credit Loan or the time of receipt of any payment
of principal thereof, an appropriate notation on the Agent’s Record reflecting
the making of such Revolving Credit Loan or (as the case may be) the receipt of
such payment. The outstanding amount of the Revolving Credit Loans set forth on
the Agent’s Record shall be prima facie evidence of the principal amount thereof
owing and unpaid to each Lender, but the failure to record, or any error in so
recording, any such amount on the Agent’s Record shall not limit or otherwise
affect the obligations of the Borrower hereunder or under any Revolving Credit
Note to make payments of principal of or interest on any Revolving Credit Note
when due.

 

§2.2        [Intentionally Omitted.]

 

§2.3        Facility Unused Fee. The Borrower agrees to pay to the Agent for the
account of the Lenders (other than a Defaulting Lender for such period of time
as such Lender is a Defaulting Lender) in accordance with their respective
Commitment Percentages a facility unused fee calculated at the rate per annum as
set forth below on the average daily amount by which the Total Commitment
exceeds the outstanding principal amount of Revolving Credit Loans, Letter of
Credit Liabilities and Swing Loans, during each calendar quarter or portion
thereof commencing on the date hereof and ending on the Maturity Date. The
facility unused fee

 

34

 

 

shall be calculated for each day based on the ratio (expressed as a percentage)
of (a) the average daily amount of the outstanding principal amount of the
Revolving Credit Loans (other than Revolving Credit Loans made by a Defaulting
Lender), Letter of Credit Liabilities and Swing Loans during such quarter to (b)
the Total Commitment (other than Commitments made by a Defaulting Lender), and
if such ratio is less than fifty percent (50%), the facility unused fee shall be
payable at the rate of 0.30%, and if such ratio is equal to or greater than
fifty percent (50%), the facility unused fee shall be payable at the rate of
0.20%. The facility unused fee shall be payable quarterly in arrears on the
first day of each calendar quarter for the immediately preceding calendar
quarter or portion thereof, and on any earlier date on which the Commitments
shall be reduced or shall terminate as provided in §2.4, with a final payment on
the Maturity Date.

 

§2.4        Reduction and Termination of the Commitments. The Borrower shall
have the right at any time and from time to time upon five (5) Business Days’
prior written notice to the Agent to (a) reduce by $5,000,000.00 or an integral
multiple of $1,000,000.00 in excess thereof (provided that in no event shall the
Total Commitment be reduced in such manner to an amount less than
$30,000,000.00) or (b) terminate entirely the Commitments, whereupon the
Commitments of the Lenders shall be reduced pro rata in accordance with their
respective Commitment Percentages of the amount specified in such notice or, as
the case may be, terminated, any such termination or reduction to be without
penalty except as otherwise set forth in §4.8; provided, however, that no such
termination or reduction shall be permitted if, after giving effect thereto, the
sum of Outstanding Revolving Credit Loans, the Outstanding Swing Loans and the
Letter of Credit Liabilities would exceed the Commitments of the Lenders as so
terminated or reduced. Promptly after receiving any notice from the Borrower
delivered pursuant to this §2.4, the Agent will notify the Lenders of the
substance thereof. Any reduction of the Commitments shall also result in a
proportionate reduction (rounded to the next lowest integral multiple of
$100,000.00) in the maximum amount of Letters of Credit and the Swing Loan
Commitment shall automatically decrease by an amount equal to ten percent (10%)
of the applicable reduction of the Total Commitment. Upon the effective date of
any such reduction or termination, the Borrower shall pay to the Agent for the
respective accounts of the Lenders the full amount of any facility fee under
§2.3 then accrued on the amount of the reduction. No reduction or termination of
the Commitments may be reinstated.

 

§2.5        Swing Loan Commitment.

 

(a)          Subject to the terms and conditions set forth in this Agreement,
the Swing Loan Lender agrees to lend to the Borrower (the “Swing Loans”), and
the Borrower may borrow (and repay and reborrow) from time to time between the
Closing Date and the date which is five (5) Business Days prior to the Maturity
Date upon notice by the Borrower to the Swing Loan Lender given in accordance
with this §2.5, such sums as are requested by the Borrower for the purposes set
forth in §2.9 in an aggregate principal amount at any one time outstanding not
exceeding the Swing Loan Commitment; provided that in all events (i) no Default
or Event of Default shall have occurred and be continuing; and (ii) the
outstanding principal amount of the Revolving Credit Loans and Swing Loans
(after giving effect to all amounts requested) plus Letter of Credit Liabilities
shall not at any time exceed the lesser of (A) the Total Commitment and (B) the
Borrowing Base Availability, or cause a violation of the covenants set forth in
§9.1, 9.9 or 9.10. Notwithstanding anything to the contrary contained in this
§2.5, the Swing Loan

 

35

 

 

Lender shall not be obligated to make any Swing Loan at a time when any other
Lender is a Defaulting Lender, unless the Swing Loan Lender is satisfied that
the participation therein will otherwise be fully allocated to the Lenders that
are Non-Defaulting Lenders consistent with §2.13(c) and the Defaulting Lender
shall not participate therein, except to the extent the Swing Loan Lender has
entered into arrangements with the Borrower or such Defaulting Lender that are
satisfactory to the Swing Loan Lender in its good faith determination to
eliminate the Swing Loan Lender’s Fronting Exposure with respect to any such
Defaulting Lender, including the delivery of cash collateral. Swing Loans shall
constitute “Revolving Credit Loans” for all purposes hereunder. The funding of a
Swing Loan hereunder shall constitute a representation and warranty by the
Borrower that all of the conditions set forth in §§10 and 11 have been satisfied
on the date of such funding. The Swing Loan Lender may assume that the
conditions in §§10 and 11 have been satisfied unless the Swing Loan Lender has
received written notice from a Lender that such conditions have not been
satisfied. Each Swing Loan shall be due and payable within five (5) days of the
date such Swing Loan was provided and the Borrower hereby agrees (to the extent
not repaid as contemplated by §2.5(d)) to repay each Swing Loan on or before the
date that is five (5) days from the date such Swing Loan was provided. A Swing
Loan may not be refinanced with another Swing Loan.

 

(b)          The Swing Loans shall be evidenced by a separate promissory note of
the Borrower in substantially the form of Exhibit D hereto (the “Swing Loan
Note”), dated the date of this Agreement and completed with appropriate
insertions. The Swing Loan Note shall be payable to the order of the Swing Loan
Lender in the principal face amount equal to the Swing Loan Commitment and shall
be payable as set forth below. The Borrower irrevocably authorizes the Swing
Loan Lender to make or cause to be made, at or about the time of the Drawdown
Date of any Swing Loan or at the time of receipt of any payment of principal
thereof, an appropriate notation on the Swing Loan Lender’s Record reflecting
the making of such Swing Loan or (as the case may be) the receipt of such
payment. The outstanding amount of the Swing Loans set forth on the Swing Loan
Lender’s Record shall be prima facie evidence of the principal amount thereof
owing and unpaid to the Swing Loan Lender, but the failure to record, or any
error in so recording, any such amount on the Swing Loan Lender’s Record shall
not limit or otherwise affect the obligations of the Borrower hereunder or under
the Swing Loan Note to make payments of principal of or interest on any Swing
Loan Note when due.

 

(c)          The Borrower shall request a Swing Loan by delivering to the Swing
Loan Lender a Loan Request executed by an Authorized Officer no later than 11:00
a.m. (Cleveland time) on the requested Drawdown Date specifying the amount of
the requested Swing Loan (which shall be in the minimum amount of $1,000,000.00)
and providing the wire instructions for the delivery of the Swing Loan proceeds.
The Loan Request shall also contain the statements and certifications required
by §2.7(a) and (b). Each such Loan Request shall be irrevocable and binding on
the Borrower and shall obligate the Borrower to accept such Swing Loan on the
Drawdown Date. Notwithstanding anything herein to the contrary, a Swing Loan
shall be a Base Rate Loan and shall bear interest at the Base Rate plus the
Applicable Margin. The proceeds of the Swing Loan will be disbursed by wire by
the Swing Loan Lender to the Borrower no later than 1:00 p.m. (Cleveland time).

 

(d)          The Swing Loan Lender shall, within five (5) days after the
Drawdown Date with respect to such Swing Loan, request each Lender to make a
Revolving Credit Loan

 

36

 

 

pursuant to §2.1 in an amount equal to such Lender’s Commitment Percentage of
the amount of the Swing Loan outstanding on the date such notice is given. In
the event that the Borrower does not notify the Agent in writing otherwise on or
before noon (Cleveland Time) on the Business Day of the Drawdown Date with
respect to such Swing Loan, the Agent shall notify the Lenders that such Loan
shall be a LIBOR Rate Loan with an Interest Period of one (1) month, provided
that the making of such LIBOR Rate Loan will not be in contravention of any
other provision of this Agreement, or if the making of a LIBOR Rate Loan would
be in contravention of this Agreement, then such notice shall indicate that such
loan shall be a Base Rate Loan. The Borrower hereby irrevocably authorizes and
directs the Swing Loan Lender to so act on its behalf, and agrees that any
amount advanced to the Agent for the benefit of the Swing Loan Lender pursuant
to this §2.5(d) shall be considered a Revolving Credit Loan pursuant to §2.1.
Unless any of the events described in §12.1(g), 12.1(h) or 12.1(i) shall have
occurred (in which event the procedures of §2.5(e) shall apply), each Lender
shall make the proceeds of its Revolving Credit Loan available to the Swing Loan
Lender for the account of the Swing Loan Lender at the Agent’s Head Office prior
to 12:00 noon (Cleveland time) in funds immediately available no later than one
(1) Business Day after the date such request was made by the Swing Line Lender
just as if the Lenders were funding directly to the Borrower, so that thereafter
such Obligations shall be evidenced by the Revolving Credit Notes. The proceeds
of such Revolving Credit Loan shall be immediately applied to repay the Swing
Loans.

 

(e)          If for any reason a Swing Loan cannot be refinanced by a Revolving
Credit Loan pursuant to §2.5(d), each Lender will, on the date such Revolving
Credit Loan pursuant to §2.5(d) was to have been made, purchase an undivided
participation interest in the Swing Loan in an amount equal to its Commitment
Percentage of such Swing Loan. Each Lender will immediately transfer to the
Swing Loan Lender in immediately available funds the amount of its participation
and upon receipt thereof the Swing Loan Lender will deliver to such Lender a
Swing Loan participation certificate dated the date of receipt of such funds and
in such amount.

 

(f)          Whenever at any time after the Swing Loan Lender has received from
any Lender such Lender’s participation interest in a Swing Loan, the Swing Loan
Lender receives any payment on account thereof, the Swing Loan Lender will
distribute to such Lender its participation interest in such amount
(appropriately adjusted in the case of interest payments to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded); provided, however, that in the event that such payment received by the
Swing Loan Lender is required to be returned, such Lender will return to the
Swing Loan Lender any portion thereof previously distributed by the Swing Loan
Lender to it.

 

(g)          Each Lender’s obligation to fund a Loan as provided in §2.5(d) or
to purchase participation interests pursuant to §2.5(e) shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (a) any setoff, counterclaim, recoupment, defense or other right
which such Lender or the Borrower may have against the Swing Loan Lender, the
Borrower or anyone else for any reason whatsoever; (b) the occurrence or
continuance of a Default or an Event of Default; (c) any adverse change in the
condition (financial or otherwise) of REIT or any of its Subsidiaries; (d) any
breach of this Agreement or any of the other Loan Documents by the Borrower or
any Guarantor or any Lender; or (e) any other circumstance, happening or event
whatsoever, whether or not similar to any of the

 

37

 

 

foregoing. Any portions of a Swing Loan not so purchased or converted may be
treated by the Agent and the Swing Loan Lender as against such Lender as a
Revolving Credit Loan which was not funded by the non-purchasing Lender, thereby
making such Lender a Defaulting Lender. Each Swing Loan, once so sold or
converted, shall cease to be a Swing Loan for the purposes of this Agreement,
but shall be a Revolving Credit Loan made by each Lender under its Commitment.

 

§2.6        Interest on Loans.

 

(a)          Each Base Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the date on which such Base Rate
Loan is repaid or converted to a LIBOR Rate Loan at the rate per annum equal to
the sum of the Base Rate plus the Applicable Margin.

 

(b)          Each LIBOR Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the last day of each Interest
Period with respect thereto at the rate per annum equal to the sum of LIBOR
determined for such Interest Period plus the Applicable Margin.

 

(c)          The Borrower promises to pay interest on each Loan in arrears on
each Interest Payment Date with respect thereto.

 

(d)          Base Rate Loans and LIBOR Rate Loans may be converted to Loans of
the other Type as provided in §4.1.

 

§2.7        Requests for Revolving Credit Loans. Except with respect to the
initial Revolving Credit Loan on the Closing Date, the Borrower shall give to
the Agent written notice executed by an Authorized Officer in the form of
Exhibit E hereto (or telephonic notice confirmed in writing in the form of
Exhibit  E hereto) of each Revolving Credit Loan requested hereunder (a “Loan
Request”) by 11:00 a.m. (Cleveland time) one (1) Business Day prior to the
proposed Drawdown Date with respect to Base Rate Loans and two (2) Business Days
prior to the proposed Drawdown Date with respect to LIBOR Rate Loans. Each such
notice shall specify with respect to the requested Revolving Credit Loan the
proposed principal amount of such Revolving Credit Loan, the Type of Revolving
Credit Loan, the initial Interest Period (if applicable) for such Revolving
Credit Loan and the Drawdown Date. Each such notice shall also contain (a) a
general statement as to the purpose for which such advance shall be used (which
purpose shall be in accordance with the terms of §2.9) and (b) a certification
by the chief executive officer, president or chief financial officer of the
Borrower that the Borrower and Guarantors are and will be in compliance with all
covenants under the Loan Documents after giving effect to the making of such
Revolving Credit Loan. Promptly upon receipt of any such notice, the Agent shall
notify each of the Lenders thereof. Each such Loan Request shall be irrevocable
and binding on the Borrower and shall obligate the Borrower to accept the
Revolving Credit Loan requested from the Lenders on the proposed Drawdown Date.
Nothing herein shall prevent the Borrower from seeking recourse against any
Lender that fails to advance its proportionate share of a requested Revolving
Credit Loan as required by this Agreement. Each Loan Request shall be (a) for a
Base Rate Loan in a minimum aggregate amount of $1,000,000.00 or an integral
multiple of $100,000.00 in excess thereof; or (b) for a LIBOR Rate

 

38

 

 

Loan in a minimum aggregate amount of $1,000,000.00 or an integral multiple of
$1,000,000.00 in excess thereof; provided, however, that there shall be no more
than six (6) LIBOR Rate Loans outstanding at any one time.

 

§2.8        Funds for Loans.

 

(a)          Not later than 1:00 p.m. (Cleveland time) on the proposed Drawdown
Date of any Revolving Credit Loans, each of the Lenders, will make available to
the Agent, at the Agent’s Head Office, in immediately available funds, the
amount of such Lender’s Commitment Percentage of the amount of the requested
Loans which may be disbursed pursuant to §2.1. Upon receipt from each such
Lender of such amount, and upon receipt of the documents required by §§10 and 11
and the satisfaction of the other conditions set forth therein, to the extent
applicable, the Agent will make available to the Borrower the aggregate amount
of such Revolving Credit Loans made available to the Agent by the Lenders, as
applicable, by crediting such amount to the account of the Borrower maintained
at the Agent’s Head Office. The failure or refusal of any Lender to make
available to the Agent at the aforesaid time and place on any Drawdown Date the
amount of its Commitment Percentage of the requested Loans shall not relieve any
other Lender from its several obligation hereunder to make available to the
Agent the amount of such other Lender’s Commitment Percentage of any requested
Loans, including any additional Revolving Credit Loans that may be requested
subject to the terms and conditions hereof to provide funds to replace those not
advanced by the Lender so failing or refusing.

 

(b)          Unless the Agent shall have been notified by any Lender prior to
the applicable Drawdown Date that such Lender will not make available to the
Agent such Lender’s Commitment Percentage of a proposed Loan, the Agent may in
its discretion assume that such Lender has made such Loan available to the Agent
in accordance with the provisions of this Agreement and the Agent may, if it
chooses, in reliance upon such assumption make such Loan available to the
Borrower, and such Lender shall be liable to the Agent for the amount of such
advance. If such Lender does not pay such corresponding amount upon the Agent’s
demand therefor, the Agent will promptly notify the Borrower, and the Borrower
shall promptly pay such corresponding amount to the Agent. The Agent shall also
be entitled to recover from the Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to the Borrower to the date
such corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for such Loan or (ii) from a Lender
at the Federal Funds Effective Rate.

 

§2.9        Use of Proceeds. The Borrower will use the proceeds of the Loans
solely for (a) payment of closing costs in connection with this Agreement, (b)
repayment of Indebtedness, (c) acquisitions of fee simple ownership of Real
Estate or Real Estate subject to a Ground Lease, and (d) general corporate and
working capital purposes.

 

§2.10      Letters of Credit.

 

(a)          Subject to the terms and conditions set forth in this Agreement, at
any time and from time to time from the Closing Date through the day that is
ninety (90) days prior to the Maturity Date, the Issuing Lender shall issue such
Letters of Credit as the Borrower may request

 

39

 

 

upon the delivery of a written request in the form of Exhibit F hereto (a
“Letter of Credit Request”) to the Issuing Lender, provided that (i) no Default
or Event of Default shall have occurred and be continuing, (ii) upon issuance of
such Letter of Credit, the Letter of Credit Liabilities shall not exceed Five
Million and No/100 Dollars ($5,000,000.00), (iii) in no event shall the sum of
the outstanding principal amount of the Revolving Credit Loans, Swing Loans and
Letter of Credit Liabilities (after giving effect to any requested Letters of
Credit) exceed the lesser of the Total Commitment and the Borrowing Base
Availability or cause a violation of the covenant set forth in §9.1, (iv) the
conditions set forth in §§10 and 11 shall have been satisfied, and (v) in no
event shall any amount drawn under a Letter of Credit be available for
reinstatement or a subsequent drawing under such Letter of Credit.
Notwithstanding anything to the contrary contained in this §2.10, the Issuing
Lender shall not be obligated to issue, amend, extend, renew or increase any
Letter of Credit at a time when any other Lender is a Defaulting Lender, unless
the Issuing Lender is satisfied that the participation therein will otherwise be
fully allocated to the Lenders that are Non-Defaulting Lenders consistent with
§2.13(c) and the Defaulting Lender shall have no participation therein, except
to the extent the Issuing Lender has entered into arrangements with the Borrower
or such Defaulting Lender which are satisfactory to the Issuing Lender in its
good faith determination to eliminate the Issuing Lender’s Fronting Exposure
with respect to any such Defaulting Lender, including the delivery of cash
collateral. The Issuing Lender may assume that the conditions in §§10 and 11
have been satisfied unless it receives written notice from a Lender that such
conditions have not been satisfied. Each Letter of Credit Request shall be
executed by an Authorized Officer of the Borrower. The Issuing Lender shall be
entitled to conclusively rely on such Person’s authority to request a Letter of
Credit on behalf of the Borrower. The Issuing Lender shall have no duty to
verify the authenticity of any signature appearing on a Letter of Credit
Request. The Borrower assumes all risks with respect to the use of the Letters
of Credit. Unless the Issuing Lender and the Required Lenders otherwise consent,
the term of any Letter of Credit shall not exceed a period of time commencing on
the issuance of the Letter of Credit and ending one year after the date of
issuance thereof, subject to extension pursuant to an “evergreen” clause
acceptable to the Agent and the Issuing Lender (but in any event the term shall
not extend beyond five (5) Business Days prior to the Maturity Date). The amount
available to be drawn under any Letter of Credit shall reduce on a
dollar-for-dollar basis the amount available to be drawn under the Total
Commitment as a Revolving Credit Loan.

 

(b)          Each Letter of Credit Request shall be submitted to the Issuing
Lender at least five (5) Business Days (or such shorter period as the Issuing
Lender may approve) prior to the date upon which the requested Letter of Credit
is to be issued. Each such Letter of Credit Request shall contain (i) a
statement as to the purpose for which such Letter of Credit shall be used (which
purpose shall be in accordance with the terms of this Agreement), and (ii) a
certification by the chief financial officer of the Borrower that the Borrower
and Guarantors are and will be in compliance with all covenants under the Loan
Documents after giving effect to the issuance of such Letter of Credit. The
Borrower shall further deliver to the Issuing Lender such additional
applications (which application as of the date hereof is in the form of
Exhibit G attached hereto) and documents as the Issuing Lender may require, in
conformity with the then standard practices of its letter of credit department,
in connection with the issuance of such Letter of Credit; provided that in the
event of any conflict, the terms of this Agreement shall control.

 

40

 

 

(c)          The Issuing Lender shall, subject to the conditions set forth in
this Agreement, issue the Letter of Credit on or before five (5) Business Days
following receipt of the documents last due pursuant to §2.10(b). Each Letter of
Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion.

 

(d)          Upon the issuance of a Letter of Credit, each Lender shall be
deemed to have purchased a participation therein from the Issuing Lender in an
amount equal to its respective Commitment Percentage of the amount of such
Letter of Credit. No Lender’s obligation to participate in a Letter of Credit
shall be affected by any other Lender’s failure to perform as required herein
with respect to such Letter of Credit or any other Letter of Credit.

 

(e)          Upon the issuance of each Letter of Credit, the Borrower shall pay
to the Issuing Lender (i) for its own account, a Letter of Credit fronting fee
calculated at the rate equal to one-eighth of one percent (0.125%) of the face
amount of such Letter of Credit (which fee shall not be less than $1,500 in any
event) and an administrative charge of $250, and (ii) for the accounts of the
Lenders that are Non-Defaulting Lenders (including the Issuing Lender) in
accordance with their respective percentage shares of participation in such
Letter of Credit, a Letter of Credit fee calculated at the rate per annum equal
to the Applicable Margin then applicable to LIBOR Rate Loans on the face amount
of such Letter of Credit. Such fees shall be payable in quarterly installments
in arrears with respect to each Letter of Credit on the first day of each
calendar quarter following the date of issuance and continuing on each quarter
or portion thereof thereafter, as applicable, or on any earlier date on which
the Commitments shall terminate and on the expiration or return of any Letter of
Credit. In addition, the Borrower shall pay to the Issuing Lender for its own
account within five (5) days of demand of the Issuing Lender the standard
issuance, documentation and service charges for Letters of Credit issued from
time to time by the Issuing Lender.

 

(f)          In the event that any amount is drawn under a Letter of Credit by
the beneficiary thereof, the Borrower shall reimburse the Issuing Lender by
having such amount drawn treated as an outstanding Base Rate Loan under this
Agreement (the Borrower being deemed to have requested a Base Rate Loan on such
date in an amount equal to the amount of such drawing and such amount drawn
shall be treated as an outstanding Base Rate Loan under this Agreement) and the
Agent shall promptly notify each Lender by telex, telecopy, telegram, telephone
(confirmed in writing) or other similar means of transmission, and each Lender
shall promptly and unconditionally pay to the Agent, for the Issuing Lender’s
own account, an amount equal to such Lender’s Commitment Percentage of such
Letter of Credit (to the extent of the amount drawn). If and to the extent any
Lender shall not make such amount available on the Business Day on which such
draw is funded, such Lender agrees to pay such amount to the Agent forthwith on
demand, together with interest thereon, for each day from the date on which such
draw was funded until the date on which such amount is paid to the Agent, at the
Federal Funds Effective Rate until three (3) days after the date on which the
Agent gives notice of such draw and at the Federal Funds Effective Rate plus one
percent (1%) for each day thereafter. Further, such Lender shall be deemed to
have assigned any and all payments made of principal and interest on its
Revolving Credit Loans, amounts due with respect to its participations in
Letters of Credit and any other amounts due to it hereunder to the Agent to fund
the amount of any drawn Letter of Credit which such Lender was required to fund
pursuant to this §2.10(f) until such amount has been funded (as a result of such
assignment or otherwise). In the event of

 

41

 

 

any such failure or refusal, the Lenders not so failing or refusing shall be
entitled to a priority secured position for such amounts as provided in §12.5.
The failure of any Lender to make funds available to the Agent in such amount
shall not relieve any other Lender of its obligation hereunder to make funds
available to the Agent pursuant to this §2.10(f).

 

(g)          If after the issuance of a Letter of Credit pursuant to §2.10(c) by
the Issuing Lender, but prior to the funding of any portion thereof by a Lender,
for any reason a drawing under a Letter of Credit cannot be refinanced as a
Revolving Credit Loan, each Lender will, on the date such Revolving Credit Loan
pursuant to §2.10(f) was to have been made, purchase an undivided participation
interest in the Letter of Credit in an amount equal to its Commitment Percentage
of the amount of such Letter of Credit. Each Lender will immediately transfer to
the Issuing Lender in immediately available funds the amount of its
participation and upon receipt thereof the Issuing Lender will deliver to such
Lender a Letter of Credit participation certificate dated the date of receipt of
such funds and in such amount.

 

(h)          Whenever at any time after the Issuing Lender has received from any
Lender any such Lender’s payment of funds under a Letter of Credit and
thereafter the Issuing Lender receives any payment on account thereof, then the
Issuing Lender will distribute to such Lender its participation interest in such
amount (appropriately adjusted in the case of interest payments to reflect the
period of time during which such Lender’s participation interest was outstanding
and funded); provided, however, that in the event that such payment received by
the Issuing Lender is required to be returned, such Lender will return to the
Issuing Lender any portion thereof previously distributed by the Issuing Lender
to it.

 

(i)          The issuance of any supplement, modification, amendment, renewal or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.

 

(j)          The Borrower assumes all risks of the acts, omissions, or misuse of
any Letter of Credit by the beneficiary thereof. Neither the Agent, the Issuing
Lender nor any Lender will be responsible for (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Letter of Credit or
any document submitted by any party in connection with the issuance of any
Letter of Credit, even if such document should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) for the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of the Agent or any Lender. None of the foregoing
will affect, impair or prevent the vesting of any of the rights or powers
granted to the Agent, the Issuing Lender or the Lenders hereunder. In
furtherance and extension and not in

 

42

 

 

limitation or derogation of any of the foregoing, any act taken or omitted to be
taken by the Agent, the Issuing Lender or the other Lenders in good faith will
be binding on the Borrower and will not put the Agent, the Issuing Lender or the
other Lenders under any resulting liability to the Borrower; provided nothing
contained herein shall relieve the Issuing Lender for liability to the Borrower
arising as a result of the gross negligence or willful misconduct of the Issuing
Lender as determined by a court of competent jurisdiction after the exhaustion
of all applicable appeal periods.

 

§2.11      Increase in Total Commitment.

 

(a)          Provided that no Default or Event of Default has occurred and is
continuing, subject to the terms and conditions set forth in this §2.11, the
Borrower shall have the option at any time and from time to time on and after
December 31, 2012, before the Maturity Date to request one or more increases in
the Total Commitment to an aggregate amount of not more than $250,000,000.00 by
giving written notice to the Agent (each, an “Increase Notice”; and the amount
of such requested increase is a “Commitment Increase”); provided that any such
individual increase must be in a minimum amount of $25,000,000.00 and increments
of $10,000,000.00 in excess thereof unless otherwise approved by the Agent in
its sole discretion. Upon receipt of any Increase Notice, the Agent shall
consult with the Arranger and shall notify the Borrower of the amount of the
facility fees to be paid to any Lenders who increase their respective Commitment
in connection with such increase in the Total Commitment (which shall be in
addition to the fees to be paid to the Arranger pursuant to the Agreement
Regarding Fees). If the Borrower agrees to pay the facility fees so determined,
the Agent shall send a notice to all Lenders (each, an “Additional Commitment
Request Notice”) informing them of the Borrower’s request to increase the Total
Commitment and of the facility fees to be paid with respect thereto. Each Lender
who desires to increase its Commitment upon such terms shall provide the Agent
with a written commitment letter specifying the amount of such increase which it
is willing to provide prior to such deadline as may be specified in the
Additional Commitment Request Notice. If the requested increase is
oversubscribed then the Agent and the Arranger shall allocate the Commitment
Increase among the Lenders who provide such commitment letters on such basis as
the Agent and the Arranger shall determine in their sole discretion. If the
increases to the Commitments so provided are not sufficient to provide the full
amount of the Commitment Increase requested by the Borrower, then the Agent,
Arranger or the Borrower may, but shall not be obligated to, invite one or more
banks or lending institutions (which banks or lending institutions shall be
acceptable to the Agent, the Arranger and the Borrower) to become a Lender and
provide an additional Commitment. The Agent shall provide all Lenders with a
notice setting forth the amount, if any, of the additional Commitment to be
provided by each Lender and the revised Commitment Percentages which shall be
applicable after the effective date of the Commitment Increase specified therein
(each, a “Commitment Increase Date”). In no event shall any Lender be obligated
to increase its Commitment.

 

(b)          On any Commitment Increase Date the outstanding principal balance
of the Revolving Credit Loans shall be reallocated among the Lenders such that
after the applicable Commitment Increase Date the outstanding principal amount
of Revolving Credit Loans owed to each Lender shall be equal to such Lender’s
Commitment Percentage (as in effect after the applicable Commitment Increase
Date) of the outstanding principal amount of all Revolving Credit Loans. The
participation interests of the Lenders in Swing Loans and Letters of Credit

 

43

 

 

shall be similarly adjusted. On any Commitment Increase Date, each of those
Lenders whose Commitment Percentage is increasing shall advance the funds to the
Agent and the funds so advanced shall be distributed among the Lenders whose
Commitment Percentage is decreasing as necessary to accomplish the required
reallocation of the outstanding Revolving Credit Loans. The funds so advanced
shall be Base Rate Loans until converted to LIBOR Rate Loans which are allocated
among all Lenders based on their Commitment Percentages.

 

(c)          Upon the effective date of each increase in the Total Commitment
pursuant to this §2.11, (i) the Agent may unilaterally revise Schedule 1.1 to
reflect the name and address, Commitment and Commitment Percentage of each
Lender following such increase and the Borrower shall execute and deliver to the
Agent a new Revolving Credit Note for each Lender whose Commitment has changed
so that the principal amount of such Lender’s Revolving Credit Note shall equal
its Commitment and (ii) the Swing Loan Commitment shall automatically increase
to the lesser of (A) an amount equal to ten percent (10%) of the new Total
Commitment and (B) the Commitment of the Swing Loan Lender, and the Borrower
shall execute and deliver to the Agent a new Swing Loan Note for the Swing Loan
Lender so that the principal amount of Swing Loan Note shall equal the Swing
Loan Commitment. The Agent shall deliver such replacement Revolving Credit Note
and Swing Loan Note to the respective Lenders in exchange for the Revolving
Credit Notes and Swing Loan Note replaced thereby which shall be surrendered by
such Lenders. Such new Revolving Credit Notes and Swing Loan Note shall provide
that they are replacements for the surrendered Revolving Credit Notes and Swing
Loan Note, and that they do not constitute a novation, shall be dated as of the
applicable Commitment Increase Date and shall otherwise be in substantially the
form of the replaced Revolving Credit Notes and Swing Loan Note, as applicable.
Within five (5) days of issuance of any new Revolving Credit Notes or a new
Swing Loan Note pursuant to this §2.11(c), the Borrower shall deliver an opinion
of counsel, addressed to the Lenders and the Agent, relating to the due
authorization, execution and delivery of such new Revolving Credit Notes and
Swing Loan Note and the enforceability thereof, in form and substance
substantially similar to the opinion delivered in connection with the first
disbursement under this Agreement. The surrendered Revolving Credit Notes and
Swing Loan Note shall be canceled and returned to the Borrower.

 

(d)          Notwithstanding anything to the contrary contained herein, the
obligation of the Agent and the Lenders to increase the Total Commitment
pursuant to this §2.11 shall be conditioned upon satisfaction of the following
conditions precedent which must be satisfied prior to the effectiveness of any
increase of the Total Commitment:

 

(i)          Payment of Activation Fee. The Borrower shall pay (A) to the Agent
and the Arranger those fees described in and contemplated by the Agreement
Regarding Fees with respect to the applicable Commitment Increase, and (B) to
the Arranger such facility fees as the Lenders who are providing an additional
Commitment, or increasing their respective Commitment, may require to increase
the aggregate Commitment, which fees shall, when paid, be fully earned and
non-refundable under any circumstances. The Arranger shall pay to the Lenders
acquiring the increased Commitment certain fees pursuant to their separate
agreement; and

 

44

 

 

(ii)         No Default. On the date any Increase Notice is given and on the
date such increase becomes effective, both immediately before and after the
Total Commitment is increased, there shall exist no Default or Event of Default;
and

 

(iii)        Representations True. The representations and warranties made by
the Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower or the Guarantors in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the date of such
Increase Notice and on the date the Total Commitment is increased, both
immediately before and after the Total Commitment is increased; and

 

(iv)        Additional Documents and Expenses. The Borrower and the Guarantors
shall execute and deliver to the Agent and the Lenders such additional documents
(including, without limitation, amendments to the Security Documents),
instruments, certifications and opinions as the Agent may reasonably require in
its sole and absolute discretion (including, without limitation, in the case of
the Borrower, a Compliance Certificate, demonstrating compliance with all
covenants, representations and warranties set forth in the Loan Documents after
giving effect to the increase) and the Borrower shall pay the cost of any
mortgagee’s title insurance policy or any endorsement or update thereto or any
updated UCC searches, all recording costs and fees, and any and all intangible
taxes or other documentary or mortgage taxes, assessments or charges or any
similar fees, taxes or expenses which are incurred by the Agent, the Arranger or
the Lenders in connection with such increase;

 

(v)         Other. The Borrower shall satisfy such other conditions to such
increase as the Agent may require in its reasonable discretion.

 

§2.12      Extension of Maturity Date.

 

(a)          The Borrower shall have the one-time right and option to extend the
Maturity Date to May 25, 2016, upon satisfaction of the following conditions
precedent, which must be satisfied prior to the effectiveness of any extension
of the Maturity Date:

 

(i)          Extension Request. The Borrower shall deliver written notice of
such request (the “Extension Request”) to the Agent not earlier than the date
which is one hundred fifty (150) days and not later than the date which is
ninety (90) days prior to the Maturity Date (as determined without regard to
such extension). Any such Extension Request shall be irrevocable and binding on
the Borrower.

 

(ii)         Payment of Extension Fee. The Borrower shall pay to the Agent for
the pro rata accounts of the Lenders in accordance with their respective
Commitments an extension fee in an amount equal to twenty (20) basis points on
the Total Commitment in effect on the Maturity Date (as determined without
regard to such extension), which fee shall, when paid, be fully earned and
non-refundable under any circumstances.

 

(iii)        No Default. On the date the Extension Request is given and on the
Maturity Date (as determined without regard to such extension) there shall exist
no Default or Event of Default.

 

45

 

 

(iv)        Representations and Warranties. The representations and warranties
made by the Borrower and the Guarantors in the Loan Documents or otherwise made
by or on behalf of the Borrower and the Guarantors in connection therewith or
after the date thereof shall have been true and correct in all material respects
when made and shall also be true and correct in all material respects on the
date the Extension Request is given and on the Maturity Date (as determined
without regard to such extension).

 

(v)         Additional Documents and Expenses. The Borrower and the Guarantors
shall execute and deliver to the Agent and Lenders such additional opinions,
consents and affirmations and other documents (including, without limitation,
amendments to the Security Documents) as the Agent may reasonably require, and
the Borrower shall pay the cost of any title endorsement or update thereto or
any update of UCC searches, recordings costs and fees, and any and all
intangible taxes or other documentary or mortgage taxes, assessments or charges
or any other fees, taxes, charges or expenses which are required to be paid in
connection with such extension.

 

§2.13      Defaulting Lenders.

 

(a)          If for any reason any Lender shall be a Defaulting Lender, then, in
addition to the rights and remedies that may be available to the Agent or the
Borrower under this Agreement or applicable law, such Defaulting Lender’s right
to participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of the Required Lenders or all of the Lenders,
shall be suspended during the pendency of such failure or refusal. If a Lender
is a Defaulting Lender because it has failed to make timely payment to the Agent
of any amount required to be paid to the Agent hereunder (without giving effect
to any notice or cure periods), in addition to other rights and remedies which
the Agent or the Borrower may have under the immediately preceding provisions or
otherwise, the Agent shall be entitled (i) to collect interest from such
Defaulting Lender on such delinquent payment for the period from the date on
which the payment was due until the date on which the payment is made at the
Federal Funds Effective Rate, (ii) to withhold or setoff and to apply in
satisfaction of the defaulted payment and any related interest, any amounts
otherwise payable to such Defaulting Lender under this Agreement or any other
Loan Document and (iii) to bring an action or suit against such Defaulting
Lender in a court of competent jurisdiction to recover the defaulted amount and
any related interest. Any amounts received by the Agent in respect of a
Defaulting Lender’s Loans shall be applied as set forth in §2.13(d).

 

(b)          Any Non-Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire all or a portion of a Defaulting Lender’s
Commitments. Any Lender desiring to exercise such right shall give written
notice thereof to the Agent and the Borrower no sooner than two (2) Business
Days and not later than five (5) Business Days after such Defaulting Lender
became a Defaulting Lender. If more than one Lender exercises such right, each
such Lender shall have the right to acquire an amount of such Defaulting
Lender’s Commitments in proportion to the Commitments of the other Lenders
exercising such right. If after such fifth Business Day, the Lenders have not
elected to purchase all of the Commitments of such Defaulting Lender, then the
Borrower (so long as no Default or Event of Default exists)

 

46

 

 

or the Required Lenders may, by giving written notice thereof to the Agent, such
Defaulting Lender and the other Lenders, demand that such Defaulting Lender
assign its Commitments to an eligible assignee subject to and in accordance with
the provisions of §18.1 for the purchase price provided for below. No party
hereto shall have any obligation whatsoever to initiate any such replacement or
to assist in finding an eligible assignee. Upon any such purchase or assignment,
and any such demand with respect to which the conditions specified in §18.1 have
been satisfied, the Defaulting Lender’s interest in the Loans and its rights
hereunder (but not its liability in respect thereof or under the Loan Documents
or this Agreement to the extent the same relate to the period prior to the
effective date of the purchase) shall terminate on the date of purchase, and the
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Acceptance Agreement. The purchase price
for the Commitments of a Defaulting Lender shall be equal to the amount of the
principal balance of the Loans outstanding and owed by the Borrower to the
Defaulting Lender plus any accrued but unpaid interest thereon and accrued but
unpaid fees. Prior to payment of such purchase price to a Defaulting Lender, the
Agent shall apply against such purchase price any amounts retained by the Agent
pursuant to §2.13(d).

 

(c)          During any period in which there is a Defaulting Lender, all or any
part of such Defaulting Lender’s obligation to acquire, refinance or fund
participations in Letters of Credit pursuant to §2.10(g) or Swing Loans pursuant
to §2.5(e) shall be reallocated among the Lenders that are Non-Defaulting
Lenders in accordance with their respective Commitment Percentages (computed
without giving effect to the Commitment of such Defaulting Lender; provided that
(i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists, (ii) the conditions set forth in §§10 and 11 are satisfied at the time
of such reallocation (and, unless the Borrower shall have notified the Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at the time), (iii) the representations and
warranties in the Loan Documents shall be true and correct in all material
respects on and as of the date of such reallocation with the same effect as
though made on and as of such date, and (iv) the aggregate obligation of each
Lender that is a Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Loans shall not exceed the
positive difference, if any, of (A) the Commitment of that Non-Defaulting Lender
minus (B) the sum of (1) the aggregate outstanding principal amount of the
Revolving Credit Loans of that Lender plus (2) such Lender’s pro rata portion in
accordance with its Commitment Percentage of outstanding Letter of Credit
Liabilities and Swing Loans. No reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(d)          Any payment of principal, interest, fees or other amounts received
by the Agent for the account of such Defaulting Lender (whether voluntary or
mandatory, at maturity, or otherwise, and including any amounts made available
to the Agent for the account of such Defaulting Lender pursuant to §13), shall
be applied at such time or times as may be determined by the Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Agent (other than with respect to Letter of Credit Liabilities) hereunder;
second, to the payment of any amounts owing by such Defaulting Lender to the
Issuing Lender (with respect to

 

47

 

 

Letter of Credit Liabilities) and/or the Swing Loan Lender hereunder; third, if
so determined by the Agent or requested by the Issuing Lender or the Swing Loan
Lender, to be held as cash collateral for future funding obligations of such
Defaulting Lender of any participation in any Letter of Credit or Swing Loan;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; fifth, if so determined by the Agent and the Borrower,
to be held in a non-interest bearing deposit account and released pro rata in
order to (x) satisfy obligations of such Defaulting Lender to fund Loans or
participations under this Agreement and (y) be held as cash collateral for
future funding obligations of such Defaulting Lender of any participation in any
Letter of Credit or Swing Loan; sixth, to the payment of any amounts owing to
the Agent or the Lenders (including the Issuing Lender and the Swing Loan
Lender) as a result of any judgment of a court of competent jurisdiction
obtained by the Agent or any Lender (including the Issuing Lender and the Swing
Loan Lender) against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (i) such payment is a payment of the principal
amount of any Revolving Credit Loans or funded participations in Letters of
Credit or Swing Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share and (ii) such Revolving Credit Loans or funded
participations in Letters of Credit or Swing Loans were made at a time when the
conditions set forth in §§10 and 11, to the extent required by this Agreement,
were satisfied or waived, such payment shall be applied solely to pay the
Revolving Credit Loans of, and funded participations in Letters of Credit or
Swing Loans owed to, all Non-Defaulting Lenders on a pro rata basis until such
time as all Revolving Credit Loans and funded and unfunded participations in
Letters of Credit and Swing Loans are held by the Lenders pro rata in accordance
with their Commitment Percentages without regard to §2.13(c), prior to being
applied to the payment of any Revolving Credit Loans of, or funded
participations in Letters of Credit or Swing Loans owed to, such Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this §2.13(d) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto, and to the extent allocated to the repayment of principal of
the Loan, shall not be considered outstanding principal under this Agreement.

 

(e)          Within five (5) Business Days of demand by the Issuing Lender or
the Swing Loan Lender from time to time, the Borrower shall deliver to the Agent
for the benefit of the Issuing Lender and the Swing Loan Lender cash collateral
in an amount sufficient to cover all Fronting Exposure with respect to the
Issuing Lender and the Swing Loan Lender (after giving effect to §§2.5(a),
2.10(a) and 2.13(c)) on terms satisfactory to the Issuing Lender and/or the
Swing Loan Lender in its good faith determination (and such cash collateral
shall be in Dollars). Any such cash collateral shall be deposited in the
Collateral Account as collateral (solely for the benefit of the Issuing Lender
and/or the Swing Loan Lender) for the payment and performance of each Defaulting
Lender’s pro rata portion in accordance with their respective Commitment
Percentages of outstanding Letter of Credit Liabilities and Swing Loans. Moneys

 

48

 

 

in the Collateral Account deposited pursuant to this §2.13(e) shall be applied
by the Agent to reimburse the Issuing Lender and/or the Swing Loan Lender
immediately for each Defaulting Lender’s pro rata portion in accordance with
their respective Commitment Percentages of any funding obligation with respect
to a Letter of Credit or Swing Loan which has not otherwise been reimbursed by
the Borrower or such Defaulting Lender.

 

(f)          (i)          Each Lender that is a Defaulting Lender shall not be
entitled to receive any facility unused fee pursuant to §2.3 for any period
during which that Lender is a Defaulting Lender.

 

(ii)          Each Lender that is a Defaulting Lender shall not be entitled to
receive Letter of Credit fees pursuant to §2.10(e) for any period during which
that Lender is a Defaulting Lender.

 

(iii)         With respect to any facility unused fee or Letter of Credit fees
not required to be paid to any Defaulting Lender pursuant to clause (i) or (ii)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that is a Lender
that portion of any such fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in Letter of Credit
Liabilities or Swing Loans that has been reallocated to such Non-Defaulting
Lender pursuant to §2.13(c), (y) pay to the Issuing Lender and the Swing Loan
Lender the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to the Issuing Lender’s or the Swing Loan Lender’s Fronting
Exposure to such Defaulting Lender and (z) not be required to pay any remaining
amount of any such fee.

 

(g)          If the Borrower (so long as no Default or Event of Default exists)
and the Agent agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Loans to be
held on a pro rata basis by the Lenders in accordance with their Commitments
(without giving effect to §2.13(c)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

 

§3.          REPAYMENT OF THE LOANS.

 

§3.1        Stated Maturity. The Borrower promises to pay on the Maturity Date
and there shall become absolutely due and payable on the Maturity Date all of
the Revolving Credit Loans, Swing Loans and other Letter of Credit Liabilities
Outstanding on such date, together with any and all accrued and unpaid interest
thereon.

 

49

 

 

§3.2        Mandatory Prepayments. If at any time the sum of the aggregate
outstanding principal amount of the Revolving Credit Loans, the Swing Loans and
the Letter of Credit Liabilities exceeds the lesser of (a) the Total Commitment
and (b) the Borrowing Base Availability, then the Borrower shall, within five
(5) Business Days of such occurrence, pay the amount of such excess to the Agent
for the respective accounts of the Lenders for application to the Revolving
Credit Loans as provided in §3.4, together with any additional amounts payable
pursuant to §4.8, except that the amount of any Swing Loans shall be paid solely
to the Swing Loan Lender.

 

§3.3        Optional Prepayments.

 

(a)          The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Revolving Credit Loans and Swing Loans, as a whole or
in part, at any time without penalty or premium; provided, that if any
prepayment of the outstanding amount of any LIBOR Rate Loans pursuant to this
§3.3 is made on a date that is not the last day of the Interest Period relating
thereto, such prepayment shall be accompanied by the payment of any amounts due
pursuant to §4.8.

 

(b)          The Borrower shall give the Agent, no later than 10:00 a.m.
(Cleveland time) at least three (3) days prior written notice of any prepayment
pursuant to this §3.3, in each case specifying the proposed date of prepayment
of the Loans and the principal amount to be prepaid (provided that any such
notice may be revoked or modified upon one (1) day’s prior notice to the Agent).
Notwithstanding the foregoing, no prior notice shall be required for the
prepayment of any Swing Loan.

 

§3.4        Partial Prepayments. Each partial prepayment of the Loans under §3.3
shall be in a minimum amount of $1,000,000.00 or an integral multiple of
$100,000.00 in excess thereof, shall be accompanied by the payment of accrued
interest on the principal prepaid to the date of payment. Each partial payment
under §§3.2 and 3.3 shall be applied first to the principal of any Outstanding
Swing Loans, then, in the absence of instruction by the Borrower and then to the
principal of Revolving Credit Loans (and with respect to each category of Loans,
first to the principal of Base Rate Loans, and then to the principal of LIBOR
Rate Loans).

 

§3.5        Effect of Prepayments. Amounts of the Revolving Credit Loans prepaid
under §§3.2 and 3.3 prior to the Maturity Date may be reborrowed as provided in
§2.

 

§4.          CERTAIN GENERAL PROVISIONS.

 

§4.1        Conversion Options.

 

(a)          The Borrower may elect from time to time to convert any of its
outstanding Revolving Credit Loans to a Revolving Credit Loan of another Type
and such Revolving Credit Loans shall thereafter bear interest as a Base Rate
Loan or a LIBOR Rate Loan, as applicable; provided that (i) with respect to any
such conversion of a LIBOR Rate Loan to a Base Rate Loan, the Borrower shall
give the Agent at least one (1) Business Day’s prior written notice of such
election, and such conversion shall only be made on the last day of the Interest
Period with respect to such LIBOR Rate Loan; (ii) with respect to any such
conversion of a Base Rate Loan to a LIBOR Rate Loan, the Borrower shall give the
Agent at least three

 

50

 

 

(3) LIBOR Business Days’ prior written notice of such election and the Interest
Period requested for such Loan, the principal amount of the Loan so converted
shall be in a minimum aggregate amount of $1,000,000.00 or an integral multiple
of $250,000.00 in excess thereof and, after giving effect to the making of such
Loan, there shall be no more than six (6) LIBOR Rate Loans outstanding at any
one time; and (iii) no Loan may be converted into a LIBOR Rate Loan when any
Default or Event of Default has occurred and is continuing. All or any part of
the outstanding Revolving Credit Loans of any Type may be converted as provided
herein, provided that no partial conversion shall result in a Base Rate Loan in
a principal amount of less than $1,000,000.00 or an integral multiple of
$100,000.00 or a LIBOR Rate Loan in a principal amount of less than
$1,000,000.00 or an integral multiple of $1,000,000.00. On the date on which
such conversion is being made, each Lender shall take such action as is
necessary to transfer its Commitment Percentage of such Loans to its Domestic
Lending Office or its LIBOR Lending Office, as the case may be. Each
Conversion/Continuation Request relating to the conversion of a Base Rate Loan
to a LIBOR Rate Loan shall be irrevocable by the Borrower.

 

(b)          Any LIBOR Rate Loan may be continued as such Type upon the
expiration of an Interest Period with respect thereto by compliance by the
Borrower with the terms of §4.1; provided that no LIBOR Rate Loan may be
continued as such when any Default or Event of Default has occurred and is
continuing, but shall be automatically converted to a Base Rate Loan on the last
day of the Interest Period relating thereto ending during the continuance of any
Default or Event of Default.

 

(c)          In the event that the Borrower does not notify the Agent of its
election hereunder with respect to any LIBOR Rate Loan, such Loan shall be
automatically converted at the end of the applicable Interest Period to a Base
Rate Loan.

 

§4.2        Fees. The Borrower agrees to pay to KeyBank, the Agent and the
Arranger for their own account certain fees for services rendered or to be
rendered in connection with the Loans as provided pursuant to that certain
Agreement Regarding Fees dated as of the date hereof among the Borrower, KeyBank
and the Arranger (the “Agreement Regarding Fees”). All such fees shall be fully
earned when paid and nonrefundable under any circumstances.

 

§4.3        Funds for Payments.

 

(a)          All payments of principal, interest, facility fees, Letter of
Credit fees, closing fees and any other amounts due hereunder or under any of
the other Loan Documents shall be made to the Agent, for the respective accounts
of the Lenders and the Agent, as the case may be, at the Agent’s Head Office,
not later than 2:00 p.m. (Cleveland time) on the day when due, in each case in
lawful money of the United States in immediately available funds. The Agent is
hereby authorized to charge the accounts of the Borrower with KeyBank set forth
on Schedule 4.3, on the dates when the amount thereof shall become due and
payable, with the amounts of the principal of and interest on the Loans and all
fees, charges, expenses and other amounts owing to the Agent and/or the Lenders
(including the Swing Loan Lender) under the Loan Documents. Subject to the
foregoing, all payments made to the Agent on behalf of the Lenders, and actually
received by the Agent, shall be deemed received by the Lenders on the date
actually received by the Agent.

 

51

 

(b)          All payments by the Borrower hereunder and under any of the other
Loan Documents shall be made without setoff or counterclaim and free and clear
of and without deduction for any taxes (other than income or franchise taxes
imposed on any Lender and any Excluded FATCA Tax), levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
the Borrower is compelled by law to make such deduction or withholding. If any
such obligation is imposed upon the Borrower with respect to any amount payable
by it hereunder or under any of the other Loan Documents, the Borrower will pay
to the Agent, for the account of the Lenders (including the Swing Loan Lender)
or (as the case may be) the Agent, on the date on which such amount is due and
payable hereunder or under such other Loan Document, such additional amount in
Dollars as shall be necessary to enable the Lenders or the Agent to receive the
same net amount which the Lenders or the Agent would have received on such due
date had no such obligation been imposed upon the Borrower. If any such Lender,
to the extent it may lawfully do so, fails to deliver the above forms or other
documentation, then the Agent may withhold from any payments to be made to such
Lender under any of the Loan Documents such amounts as are required by the Code.
If any Governmental Authority asserts that the Agent or the Borrower (as to the
Borrower, with respect to Excluded FATCA Taxes only) did not properly withhold
or backup withhold, as the case may be, any tax or other amount from payments
made to or for the account of any Lender, such Lender shall indemnify the Agent
and/or the Borrower (as to the Borrower, with respect to Excluded FATCA Taxes
only) therefor, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable to the Agent or by the Borrower (as to the
Borrower, with respect to Excluded FATCA Taxes only) under this §4.3, and costs
and expenses (including all reasonable fees and disbursements of any law firm or
other external counsel and the allocated cost of internal legal services and all
disbursements of internal counsel) of the Agent and the Borrower (as to the
Borrower, with respect to Excluded FATCA Taxes only). The obligation of the
Lenders under this §4.3(b) shall survive the termination of the Commitments,
repayment of all Obligations and all the resignation or replacement of the
Agent. Without limitation of this §4.3(b), if a payment made to a Lender under
any Loan Document would be subject to United States federal withholding tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting and document provision requirements of FATCA (including those
contained in Section 1741(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent, at the time or times prescribed by
law and at such time or times reasonably requested by either, such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower and/or the Agent as may be necessary for the Borrower
and the Agent to comply with their obligations under FATCA, to determine that
such Lender has or has not complied with such Lender obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. The Borrower will deliver promptly to the Agent certificates or other
valid vouchers for all taxes or other charges deducted from or paid with respect
to payments made by the Borrower hereunder or under any other Loan Document.

 

(c)          Each Lender organized under the laws of a jurisdiction outside the
United States (but only so long as such Lender remains lawfully able to do so),
shall provide the Borrower with such duly executed form(s) or statement(s) which
may, from time to time, be prescribed by law and, which, pursuant to applicable
provisions of (i) an income tax treaty

 

52

 

 

between the United States and the country of residence of such Lender, (ii) the
Code, or (iii) any applicable rules or regulations in effect under (i) or (ii)
above, indicates the withholding status of such Lender; provided that nothing
herein (including without limitation the failure or inability to provide such
form or statement) shall relieve the Borrower of its obligations under §4.3(b).
In the event that the Borrower shall have delivered the certificates or vouchers
described above for any payments made by the Borrower and such Lender receives a
refund of any taxes paid by the Borrower pursuant to §4.3(b), such Lender will
pay to the Borrower the amount of such refund promptly upon receipt thereof;
provided that if at any time thereafter such Lender is required to return such
refund, the Borrower shall promptly repay to such Lender the amount of such
refund.

 

(d)          The obligations of the Borrower to the Lenders under this Agreement
with respect to Letters of Credit (and of the Lenders to make payments to the
Issuing Lender with respect to Letters of Credit and to the Swing Loan Lender
with respect to Swing Loans) shall be absolute, unconditional and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement, under all circumstances whatsoever, including, without limitation,
the following circumstances: (i) any lack of validity or enforceability of this
Agreement, any Letter of Credit or any of the other Loan Documents; (ii) any
improper use which may be made of any Letter of Credit or any improper acts or
omissions of any beneficiary or transferee of any Letter of Credit in connection
therewith; (iii) the existence of any claim, set-off, defense or any right which
the Borrower or any of its Subsidiaries or Affiliates may have at any time
against any beneficiary or any transferee of any Letter of Credit (or persons or
entities for whom any such beneficiary or any such transferee may be acting) or
the Lenders (other than the defense of payment to the Lenders in accordance with
the terms of this Agreement) or any other person, whether in connection with any
Letter of Credit, this Agreement, any other Loan Document, or any unrelated
transaction; (iv) any draft, demand, certificate, statement or any other
documents presented under any Letter of Credit proving to be insufficient,
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect whatsoever; (v) any breach of any agreement
between the Borrower or any of its Subsidiaries or Affiliates and any
beneficiary or transferee of any Letter of Credit; (vi) any irregularity in the
transaction with respect to which any Letter of Credit is issued, including any
fraud by the beneficiary or any transferee of such Letter of Credit;
(vii) payment by the Issuing Lender under any Letter of Credit against
presentation of a sight draft, demand, certificate or other document which does
not comply with the terms of such Letter of Credit, provided that such payment
shall not have constituted gross negligence or willful misconduct on the part of
the Issuing Lender as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods; (viii) any non-application or
misapplication by the beneficiary of a Letter of Credit of the proceeds of such
Letter of Credit; (ix) the legality, validity, form, regularity or
enforceability of the Letter of Credit; (x) the failure of any payment by the
Issuing Lender to conform to the terms of a Letter of Credit (if, in the Issuing
Lender’s good faith judgment, such payment is determined to be appropriate);
(xi) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; (xii) the
occurrence of any Default or Event of Default; and (xiii) any other circumstance
or happening whatsoever, whether or not similar to any of the foregoing.

 

§4.4        Computations. All computations of interest on the Base Rate Loans to
the extent applicable shall be based on a three hundred sixty-five (365) or
three hundred sixty-six (366)-day year, as applicable, and paid for the actual
number of days elapsed. All other computations of

 

53

 

 

interest on the Loans and of other fees to the extent applicable shall be based
on a 360-day year and paid for the actual number of days elapsed. Except as
otherwise provided in the definition of the term “Interest Period” with respect
to LIBOR Rate Loans, whenever a payment hereunder or under any of the other Loan
Documents becomes due on a day that is not a Business Day, the due date for such
payment shall be extended to the next succeeding Business Day, and interest
shall accrue during such extension. The Outstanding Loans and Letter of Credit
Liabilities as reflected on the records of the Agent from time to time shall be
considered prima facie evidence of such amount absent manifest error.

 

§4.5        Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the Agent shall reasonably
determine that LIBOR will not accurately and fairly reflect the cost of the
Lenders making or maintaining LIBOR Rate Loans for such Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower and the Lenders absent manifest error) to
the Borrower and the Lenders. In such event (a) any Loan Request with respect to
a LIBOR Rate Loan shall be automatically withdrawn and shall be deemed a request
for a Base Rate Loan and (b) each LIBOR Rate Loan will automatically, on the
last day of the then current Interest Period applicable thereto, become a Base
Rate Loan, and the obligations of the Lenders to make LIBOR Rate Loans shall be
suspended until the Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Agent shall so notify the Borrower and
the Lenders.

 

§4.6        Illegality. Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or the interpretation or
application thereof shall make it unlawful, or any central bank or other
Governmental Authority having jurisdiction over a Lender or its LIBOR Lending
Office shall assert that it is unlawful, for any Lender to make or maintain
LIBOR Rate Loans, such Lender shall forthwith give notice of such circumstances
to the Agent and the Borrower and thereupon (a) the commitment of the Lenders to
make LIBOR Rate Loans shall forthwith be suspended and (b) the LIBOR Rate Loans
then outstanding shall be converted automatically to Base Rate Loans on the last
day of each Interest Period applicable to such LIBOR Rate Loans or within such
earlier period as may be required by law. Notwithstanding the foregoing, before
giving such notice, the applicable Lender shall designate a different lending
office if such designation will void the need for giving such notice and will
not, in the judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by the Borrower hereunder.

 

§4.7        Additional Interest. If any LIBOR Rate Loan or any portion thereof
is repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, or if
the Borrower fails to draw down on the first day of the applicable Interest
Period any amount as to which the Borrower has elected a LIBOR Rate Loan, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages (or to the
Swing Loan Lender with respect to a Swing Loan), in addition to any amounts of
interest otherwise payable hereunder, the Breakage Costs. The Borrower
understands, agrees and acknowledges the following: (a) no Lender has any
obligation to purchase, sell and/or match funds in connection with the use of

 





54

 

 





 

LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan;
(b) LIBOR is used merely as a reference in determining such rate; and (c) the
Borrower has accepted LIBOR as a reasonable and fair basis for calculating such
rate and any Breakage Costs. The Borrower further agrees to pay the Breakage
Costs, if any, whether or not a Lender elects to purchase, sell and/or match
funds.

  

§4.8         Additional Costs, Etc. Notwithstanding anything herein to the
contrary, if any present or future applicable law, which expression, as used
herein, includes statutes, rules and regulations thereunder and interpretations
thereof by any competent court or by any governmental or other regulatory body
or official charged with the administration or the interpretation thereof and
requests, directives, instructions and notices at any time (or from time to
time) hereafter made upon or otherwise issued to any Lender or the Agent by any
central bank or other fiscal, monetary or other authority (whether or not having
the force of law), shall:

 

(a)          subject any Lender or the Agent to any tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, such Lender’s Commitment, a Letter of
Credit or the Loans (other than taxes based upon or measured by the gross
receipts, income or profits of such Lender or the Agent or its franchise tax),
or

 

(b)          materially change the basis of taxation (except for changes in
taxes on gross receipts, income or profits or its franchise tax) of payments to
any Lender of the principal of or the interest on any Loans or any other amounts
payable to any Lender under this Agreement or the other Loan Documents, or

 

(c)          impose or increase or render applicable any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law and which are not already reflected in
any amounts payable by the Borrower hereunder) against assets held by, or
deposits in or for the account of, or loans by, or commitments of an office of
any Lender, or

 

(d)          impose on any Lender or the Agent any other conditions or
requirements with respect to this Agreement, the other Loan Documents, the
Loans, such Lender’s Commitment, a Letter of Credit or any class of loans or
commitments of which any of the Loans or such Lender’s Commitment forms a part;
and the result of any of the foregoing is:

 

(i)          to increase the cost to any Lender of making, funding, issuing,
renewing, extending or maintaining any of the Loans, the Letters of Credit or
such Lender’s Commitment, or

 

(ii)         to reduce the amount of principal, interest or other amount payable
to any Lender or the Agent hereunder on account of such Lender’s Commitment or
any of the Loans or the Letters of Credit, or

 

(iii)        to require any Lender or the Agent to make any payment or to forego
any interest or other sum payable hereunder, the amount of which payment or
foregone interest or other sum is calculated by reference to the gross amount of
any sum receivable or deemed received by such Lender or the Agent from the
Borrower hereunder,

 

55

 



 

then, and in each such case, the Borrower will, within fifteen (15) days of
demand made by such Lender or (as the case may be) the Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Agent such additional amounts as such Lender or the Agent shall
determine in good faith to be sufficient to compensate such Lender or the Agent
for such additional cost, reduction, payment or foregone interest or other sum.
Each Lender and the Agent in determining such amounts may use any reasonable
averaging and attribution methods generally applied by such Lender or the Agent.

 

§4.9           Capital Adequacy. If after the date hereof any Lender determines
that (a) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies or any change
in the interpretation or application thereof by any Governmental Authority
charged with the administration thereof, or (b) compliance by such Lender or its
parent bank holding company with any guideline, request or directive of any such
entity regarding capital adequacy (whether or not having the force of law), has
the effect of reducing the return on such Lender’s or such holding company’s
capital as a consequence of such Lender’s commitment to make Loans or
participate in Letters of Credit hereunder to a level below that which such
Lender or holding company could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such holding company’s
then existing policies with respect to capital adequacy and assuming the full
utilization of such entity’s capital) by any amount deemed by such Lender to be
material, then such Lender may notify the Borrower thereof. The Borrower agrees
to pay to such Lender the amount of such reduction in the return on capital as
and when such reduction is determined, upon presentation by such Lender of a
statement of the amount setting forth the Lender’s calculation thereof. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods generally applied by such Lender. For purposes of §4.8 and
this §4.9, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, publications, orders, guidelines and directives thereunder or
issued in connection therewith and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to have been adopted and gone into effect after the date hereof
regardless of when adopted, enacted or issued.

 

§4.10         Breakage Costs. The Borrower shall pay all Breakage Costs required
to be paid by it pursuant to this Agreement and incurred from time to time by
any Lender upon demand within fifteen (15) days from receipt of written notice
from the Agent, or such earlier date as may be required by this Agreement.

 

§4.11         Default Interest; Late Charge. Following the occurrence and during
the continuance of any Event of Default, and regardless of whether or not the
Agent or the Lenders shall have accelerated the maturity of the Loans, all Loans
shall bear interest payable on demand at a rate per annum equal to the sum of
the Base Rate plus the Applicable Margin plus four percent (4%) (the “Default
Rate”), until such amount shall be paid in full (after as well as before
judgment), and the fee payable with respect to Letters of Credit shall be
increased to a rate equal to four percent (4%) above the Letter of Credit fee
that would otherwise be applicable to such time, or if any of such amounts shall
exceed the maximum rate permitted by law, then at the maximum rate permitted by
law. In addition, the Borrower shall pay a late charge equal to four percent
(4%) of any amount of interest and/or principal payable on the Loans or any
other

 

56

 

 

amounts payable hereunder or under the other Loan Documents, which is not paid
by the Borrower within ten (10) days of the date when due (or, in the case of
amounts due at the Maturity Date, within fifteen (15) Business Days of such
date).

 

§4.12         Certificate. A certificate setting forth any amounts payable
pursuant to §4.7, §4.8, §4.9, §4.10 or §4.11 and a reasonably detailed
explanation of such amounts which are due, submitted by any Lender or the Agent
to the Borrower, shall be conclusive in the absence of manifest error, and shall
be promptly provided to the Agent and the Borrower upon their written request.

 

§4.13         Limitation on Interest. Notwithstanding anything in this Agreement
or the other Loan Documents to the contrary, all agreements between or among the
Borrower, the Guarantors, the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations,
such excess shall be refunded to the Borrower. All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations (including the period of any
renewal or extension thereof) so that the interest thereon for such full period
shall not exceed the maximum amount permitted by applicable law. This §4.13
shall control all agreements between or among the Borrower, the Guarantors, the
Lenders and the Agent.

 

§4.14         Certain Provisions Relating to Increased Costs. If a Lender gives
notice of the existence of the circumstances set forth in §4.8 or any Lender
requests compensation for any losses or costs to be reimbursed pursuant to any
one or more of the provisions of §4.3(b) (as a result of the imposition of U.S.
withholding taxes on amounts paid to such Lender under this Agreement), 4.8 or
4.9, then, upon request of the Borrower, such Lender, as applicable, shall use
reasonable efforts in a manner consistent with such institution’s practice in
connection with loans like the Loan of such Lender to eliminate, mitigate or
reduce amounts that would otherwise be payable by the Borrower under the
foregoing provisions, provided that such action would not be otherwise
prejudicial to such Lender, including, without limitation, by designating
another of such Lender’s offices, branches or affiliates; the Borrower agreeing
to pay all reasonably incurred costs and expenses incurred by such Lender in
connection with any such action. Notwithstanding anything to the contrary
contained herein, if no Default or Event of Default shall have occurred and be
continuing, and if any Lender has given notice of the existence of the
circumstances set forth in §4.8 or has requested payment or compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of §4.3(b) (as a result of the imposition of U.S. withholding taxes on amounts
paid to such Lender under this Agreement), 4.8 or 4.9 and following the request
of the Borrower has been unable to take the steps described

 

57

 

  

above to mitigate such amounts (each, an “Affected Lender”), then, within thirty
(30) days after such notice or request for payment or compensation, the Borrower
shall have the one-time right as to such Affected Lender, to be exercised by
delivery of written notice delivered to the Agent and the Affected Lender within
thirty (30) days of receipt of such notice, to elect to cause the Affected
Lender to transfer its Commitment. The Agent shall promptly notify the remaining
Lenders that each of such Lenders shall have the right, but not the obligation,
to acquire a portion of the Commitment, pro rata based upon their relevant
Commitment Percentages, of the Affected Lender (or if any of such Lenders does
not elect to purchase its pro rata share, then to such remaining Lenders in such
proportion as approved by the Agent). In the event that the Lenders do not elect
to acquire all of the Affected Lender’s Commitment, then the Agent shall
endeavor to obtain a new Lender to acquire such remaining Commitment. Upon any
such purchase of the Commitment of the Affected Lender, the Affected Lender’s
interest in the Obligations and its rights hereunder and under the Loan
Documents shall terminate at the date of purchase, and the Affected Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest. The purchase price for the Affected Lender’s Commitment shall
equal any and all amounts outstanding and owed by the Borrower to the Affected
Lender including principal, prepayment premium or fee, and all accrued and
unpaid interest or fees.

 

§5.          COLLATERAL SECURITY; GUARANTORS.

 

§5.1        Collateral. The Obligations shall be secured by a perfected first
priority lien and security interest to be held by the Agent for the benefit of
the Lenders on the Collateral, pursuant to the terms of the Security Documents.

 

§5.2        Appraisals; Adjusted Value.

 

(a)          In the event that the Borrower elects to extend the Maturity Date
as provided in §2.12, then the Agent may on behalf of the Lenders (either in
connection with any such extension or at any time thereafter), in its reasonable
discretion, obtain updates to existing Appraisals of each of the Borrowing Base
Assets. Said updated Appraisals will be ordered by the Agent and reviewed and
approved by the appraisal department of the Agent, and the Borrower shall pay to
such appraiser, promptly upon delivery to the Borrower by the Agent of an
invoice from such appraiser, all costs of such Appraisals and any expenses
relating thereto.

 

(b)          Notwithstanding the provisions of §5.2(a), the Agent may obtain new
Appraisals or an update to existing Appraisals with respect to the Real Estate,
or any of them, as the Agent shall determine (i) at any time that the regulatory
requirements of any Lender generally applicable to real estate loans of the
category made under this Agreement as reasonably interpreted by such Lender
shall require more frequent Appraisals, (ii) at any time following a Default or
Event of Default, (iii) if an Appraisal is more than twenty-four (24) months old
or (iv) if the Agent reasonably believes that there has been a material adverse
change or deterioration with respect to any Borrowing Base Asset, including,
without limitation, a material change in the market in which any Borrowing Base
Asset is located. The expense of such Appraisals and/or updates performed
pursuant to this §5.2(b) shall be borne by the Borrower and payable to the Agent
within fifteen (15) days of demand; provided the Borrower shall not be obligated
to pay for an Appraisal of a Borrowing Base Assets obtained pursuant to this
§5.2(b) more often than once in any period of twelve (12) months if no Event of
Default exists.

 

58

 

  

(c)          The Borrower acknowledges that the Agent has the right to approve
any Appraisal performed pursuant to this Agreement. The Borrower further agrees
that the Lenders and the Agent do not make any representations or warranties
with respect to any such Appraisal and shall have no liability as a result of or
in connection with any such Appraisal for statements contained in such
Appraisal, including without limitation, the accuracy and completeness of
information, estimates, conclusions and opinions contained in such Appraisal, or
variance of such Appraisal from the fair value of such property that is the
subject of such Appraisal given by the local tax assessor’s office, or the
Borrower’s idea of the value of such property.

 

§5.3         Addition of Borrowing Base Assets.

 

Provided no Default or Event of Default exists, the Borrower shall have the
right, subject to the consent of the Lenders (which consent may be withheld in
their sole and absolute discretion) and the satisfaction by the Borrower of the
conditions set forth in this §5.3, to add Potential Collateral to the Borrowing
Base Availability. In the event the Borrower desires to add additional Potential
Collateral to the Borrowing Base Availability as aforesaid, the Borrower shall
provide written notice to the Agent of such request (which the Agent shall
promptly furnish to the Lenders), together with all documentation and other
information required to permit the Agent to determine whether such Real Estate
is Eligible Real Estate. Thereafter, the Agent and the Lenders shall have ten
(10) Business Days from the date of the receipt of such documentation and other
information to advise the Borrower whether the Lenders consent to the acceptance
of such Potential Collateral as a Borrowing Base Asset. Notwithstanding the
foregoing, no Potential Collateral shall be included in the Borrowing Base
Appraisal Value Limit unless and until the following conditions precedent shall
have been satisfied:

 

 (a)          such Potential Collateral shall be Eligible Real Estate;

 

 (b)          if such Potential Collateral is owned by a Wholly-Owned Subsidiary
of the Borrower, said Wholly-Owned Subsidiary shall have executed a Joinder
Agreement and satisfied the conditions of §5.5;

 

 (c)          prior to or contemporaneously with such addition, the Borrower
shall have submitted to the Agent a Compliance Certificate prepared using the
financial statements of the Borrower most recently provided or required to be
provided to the Agent under §6.4 or 7.4 and a Borrowing Base Certificate, both
prepared on a pro forma basis and adjusted to give effect to such addition, and
shall certify that after giving effect to such addition, no Default or Event of
Default shall exist;

 

 (d)          the Borrower or the Wholly-Owned Subsidiary which is the owner of
the Potential Collateral shall have executed and delivered to the Agent all
Eligible Real Estate Qualification Documents, all of which instruments,
documents or agreements shall be in form and substance reasonably satisfactory
to the Agent;

  

 (e)          after giving effect to the inclusion of such Potential Collateral,
each of the representations and warranties made by or on behalf of the Borrower
or the Guarantors or any of their respective Subsidiaries contained in this
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with this Agreement shall be true

 

59

 

  

in all material respects both as of the date as of which it was made and shall
also be true as of the time of the addition of a Borrowing Base Asset in the
Borrowing Base Appraised Value Limit, with the same effect as if made at and as
of that time, except to the extent of changes resulting from transactions
permitted by the Loan Documents and except as previously disclosed in writing by
the Borrower to the Agent and approved by the Agent in writing (which
disclosures shall be deemed to amend the schedules and other disclosures
delivered as contemplated in this Agreement (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date), and no
Default or Event of Default shall have occurred and be continuing (including,
without limitation, any Default under §9.1), and the Agent shall have received a
certificate of the Borrower to such effect; and

 

(f)          the Lenders, as required above, shall have consented to the
inclusion of such Real Estate as a Borrowing Base Asset, which consent may be
granted in the Lenders’ sole and absolute discretion.

 

§5.4        Release of Borrowing Base Assets. Provided no Default or Event of
Default shall have occurred hereunder and be continuing (or would exist
immediately after giving effect to the transactions contemplated by this §5.4),
the Agent shall release a Borrowing Base Asset (and, if such Borrowing Base
Asset is owned by a Subsidiary Guarantor and the only Eligible Real Estate of
such Subsidiary Guarantor is such Borrowing Base Asset, the guaranty of such
Subsidiary Guarantor) from the lien or security title of the Security Documents
encumbering the same upon the request of the Borrower subject to and upon the
following terms and conditions:

 

(a)          the Borrower shall deliver to the Agent written notice of its
desire to obtain such release no later than five (5) Business Days prior to the
date on which such release is to be effected;

 

(b)          the Borrower shall submit to the Agent with such request a
Compliance Certificate prepared using the financial statements of the Borrower
most recently provided or required to be provided to the Agent under §6.4 or 7.4
adjusted in the best good faith estimate of the Borrower to give effect to the
proposed release and demonstrating that no Default or Event of Default with
respect to the covenants referred to therein shall exist after giving effect to
such release;

 

(c)          all release documents to be executed by the Agent shall be in form
and substance reasonably satisfactory to the Agent;

 

(d)          the Borrower shall pay all reasonable costs and expenses of the
Agent in connection with such release, including without limitation, reasonable
attorney’s fees;

 

(e)          the Borrower shall pay to the Agent for the account of the Lenders
a release price, which payment shall be applied to reduce the outstanding
principal balance of the Loans as provided in §3.4, in an amount equal to the
greater of (i) the amount necessary to reduce the outstanding principal balance
of the Loans so that no violation of the covenants set forth in §3.2, 7.20 or
9.1 shall occur and (ii) the allocated loan amount relating to such Borrowing
Base Asset; and

 

60

 

  

(f)          without limiting or affecting any other provision hereof, any
release of a Borrowing Base Asset (or a guaranty) as provided in this §5.4 will
not cause the Borrower to be in violation of the restrictions set forth in the
definition of Borrowing Base Availability or the covenants set forth in this
Agreement.

 

§5.5         Additional Guarantors. In the event that the Borrower shall request
that certain Real Estate of a Wholly-Owned Subsidiary of the Borrower be
included as a Borrowing Base Asset as contemplated by §5.3 and such Real Estate
is included as a Borrowing Base Asset in accordance with the terms hereof, the
Borrower shall, as a condition to such Real Estate being included as a Borrowing
Base Asset, cause each such Wholly-Owned Subsidiary to execute and deliver to
the Agent a Joinder Agreement, and such Subsidiary shall become a Guarantor
hereunder and thereunder. Each such Subsidiary shall be specifically authorized,
in accordance with its respective organizational documents, to be a Guarantor
hereunder and thereunder and to execute the Contribution Agreement and such
Security Documents as the Agent may require. The Borrower shall further cause
all representations, covenants and agreements in the Loan Documents with respect
to the Guarantors to be true and correct with respect to each such Subsidiary.
In connection with the delivery of such Joinder Agreement, the Borrower shall
deliver to the Agent such organizational agreements, resolutions, consents,
opinions and other documents and instruments as the Agent may reasonably
require.

 

§6.          REPRESENTATIONS AND WARRANTIES.

 

The Borrower represents and warrants to the Agent and the Lenders as follows.

 

§6.1        Corporate Authority, Etc.

 

(a)          Incorporation; Good Standing. REIT is a Maryland corporation duly
organized pursuant to articles of incorporation filed with the Maryland
Secretary of State, and is validly existing and in good standing under the laws
of Maryland. REIT conducts its business in a manner which enables it to qualify
as a real estate investment trust under, and to be entitled to the benefits of,
Section 856 of the Code, and has elected to be treated as and is entitled to the
benefits of a real estate investment trust thereunder. The Borrower is a
Delaware limited partnership duly organized pursuant to its certificate of
limited partnership filed with the Delaware Secretary of State, and is validly
existing and in good standing under the laws of Delaware. The Borrower (i) has
all requisite power to own its property and conduct its business as now
conducted and as presently contemplated, and (ii) is in good standing and is
duly authorized to do business in the jurisdiction of its organization and in
each other jurisdiction where a failure to be so qualified in such other
jurisdiction could have a Material Adverse Effect.

 

(b)          Subsidiaries. Each of the Guarantors and each of the Subsidiaries
of the Borrower and the Guarantors (i) is a corporation, limited partnership,
general partnership, limited liability company or trust duly organized under the
laws of its State of organization and is validly existing and in good standing
under the laws thereof, (ii) has all requisite power to own its property and
conduct its business as now conducted and as presently contemplated and (iii) is
in good standing and is duly authorized to do business in each jurisdiction
where it is organized and where a Borrowing Base Asset owned by it is located
(to the extent required by applicable law)

 

61

 

  

and in each other jurisdiction where a failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.

 

(c)          Authorization. The execution, delivery and performance of this
Agreement and the other Loan Documents to which any of the Borrower or any
Guarantor is a party and the transactions contemplated hereby and thereby
(i) are within the authority of such Person, (ii) have been duly authorized by
all necessary proceedings on the part of such Person, (iii) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which such Person is subject or any judgment,
order, writ, injunction, license or permit applicable to such Person, (iv) do
not and will not conflict with or constitute a default (whether with the passage
of time or the giving of notice, or both) under any provision of the partnership
agreement, articles of incorporation or other charter documents or bylaws of, or
any agreement or other instrument binding upon, such Person or any of its
properties, (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of such
Person other than the liens and encumbrances in favor of the Agent contemplated
by this Agreement and the other Loan Documents, and (vi) do not require the
approval or consent of any Person other than those already obtained and
delivered to the Agent.

 

(d)          Enforceability. The execution and delivery of this Agreement and
the other Loan Documents to which any of the Borrower or any Guarantor is a
party are valid and legally binding obligations of such Person enforceable in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and general principles of equity.

 

§6.2         Governmental Approvals. The execution, delivery and performance of
this Agreement and the other Loan Documents to which the Borrower or any
Guarantor is a party and the transactions contemplated hereby and thereby do not
require the approval or consent of, or filing or registration with, or the
giving of any notice to, any court, department, board, governmental agency or
authority other than those already obtained, the filing of the Security
Documents in the appropriate records office with respect thereto, and filings
after the date hereof of disclosures with the SEC, or as may be required
hereafter with respect to tenant improvements, repairs or other work with
respect to any Real Estate.

 

§6.3         Title to Properties. Except as indicated on Schedule 6.3 hereto,
REIT and its Subsidiaries own or lease all of the assets reflected in the
consolidated balance sheet of the Borrower as of the Balance Sheet Date or
acquired or leased since that date (except property and assets sold or otherwise
disposed of in the ordinary course of business since that date) subject only to
Permitted Liens and, as to Subsidiaries of the Borrower that are not Subsidiary
Guarantors, except for such defects as individually or in the aggregate have not
had and could not reasonably be expected to have a Material Adverse Effect.

 

§6.4         Financial Statements. The Borrower has furnished to the Agent:
(a) the consolidated balance sheet of REIT and its Subsidiaries as of the
Balance Sheet Date and the related consolidated statement of income and cash
flow for the calendar year then ended certified by the chief financial officer
of REIT, (b) an unaudited statement of Net Operating Income for

 

62

 

  

the period ending March 31, 2012, reasonably satisfactory in form to the Agent
and certified by the chief financial officer of REIT as fairly presenting the
Net Operating Income for such periods, and (c) certain other financial
information relating to the Borrower, the Guarantors and the Collateral,
including, without limitation, the Borrowing Base Assets. The balance sheet and
statements referred to in clauses (a) and (b) above have been prepared in
accordance with generally accepted accounting principles and fairly present the
consolidated financial condition of REIT and its Subsidiaries as of such dates
and the consolidated results of the operations of REIT and its Subsidiaries for
such periods. There are no liabilities, contingent or otherwise, of REIT or any
of its Subsidiaries involving material amounts not disclosed in said financial
statements and the related notes thereto.

 

§6.5           No Material Changes. Since the Balance Sheet Date or the date of
the most recent financial statements delivered pursuant to §7.4, as applicable,
there has occurred no materially adverse change in the financial condition,
prospects, operations or business of REIT and its Subsidiaries taken as a whole
as shown on or reflected in the consolidated balance sheet of REIT as of the
Balance Sheet Date, or its consolidated statement of income or cash flows for
the calendar year then ended, other than changes in the ordinary course of
business that have not and could not reasonably be expected to have a Material
Adverse Effect. As of the date hereof, except as set forth on Schedule 6.5
hereto, there has occurred no materially adverse change in the financial
condition, prospects, operations or business activities of REIT, its
Subsidiaries or any of the Borrowing Base Assets from the condition shown on the
statements of income delivered to the Agent pursuant to §6.4 other than changes
in the ordinary course of business that have not had any materially adverse
effect either individually or in the aggregate on the business, prospects,
operations or financial condition of REIT and its Subsidiaries, considered as a
whole, or of any of the Borrowing Base Assets.

 

§6.6           Franchises, Patents, Copyrights, Etc. The Borrower, the
Guarantors and their respective Subsidiaries possess all franchises, patents,
copyrights, trademarks, trade names, service marks, licenses and permits, and
rights in respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others.
Except as set forth on Schedule 6.6 hereto or in any Mortgage accepted after the
Closing Date, none of the Borrowing Base Assets is owned or operated by the
Borrower or its Subsidiaries under or by reference to any trademark, trade name,
service mark or logo, and none of the trademarks, tradenames, service marks or
logos are registered or subject to any license or provision of law limiting
their assignability or use except as specifically set forth on Schedule 6.6 or
in any Mortgage accepted after the Closing Date.

 

§6.7           Litigation. Except as stated on Schedule 6.7, there are no
actions, suits, proceedings or investigations of any kind pending or to the
knowledge of the Borrower threatened in writing against the Borrower, any
Guarantor or any of their respective Subsidiaries before any court, tribunal,
arbitrator, mediator or administrative agency or board which question the
validity of this Agreement or any of the other Loan Documents, any action taken
or to be taken pursuant hereto or thereto, the Collateral or any lien, security
title or security interest created or intended to be created pursuant hereto or
thereto, or which if adversely determined could reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule 6.7, there are no
judgments, final orders or awards outstanding against or affecting the Borrower,
any Guarantor, any of their respective Subsidiaries or any Collateral. No
injunction, writ,

 

63

 

  

temporary restraining order or any order of any nature has been issued by any
court or other Governmental Authority purporting to enjoin or restrain the
execution, delivery or performance of this Agreement or any other Loan Document,
or directing that the transactions provided for herein or therein not be
consummated as herein or therein provided. As of the Closing Date, none of the
Borrower, any Guarantor or any of their respective Subsidiaries or to the
Borrower or any Guarantor’s knowledge and operator of any Medical Property, is
the subject of an audit by a Governmental Authority or, to the Borrower’s or any
Guarantor’s knowledge, any investigation or review by a Governmental Authority
concerning the violation or possible violation of any Requirement of Law,
including any Healthcare Law.

 

§6.8           No Material Adverse Contracts, Etc. None of the Borrower, any
Guarantor or any of their respective Subsidiaries is subject to any charter,
corporate or other legal restriction, or any judgment, decree, order, rule or
regulation that has or is expected in the future to have a Material Adverse
Effect. None of the Borrower, any Guarantor or any of their respective
Subsidiaries is a party to any contract or agreement that has or could
reasonably be expected to have a Material Adverse Effect.

 

§6.9           Compliance with Other Instruments, Laws, Etc. None of the
Borrower, any Guarantor or any of their respective Subsidiaries is in violation
of any provision of its charter or other organizational documents, bylaws, or
any agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or could
reasonably be expected to have a Material Adverse Effect.

 

§6.10         Tax Status. Each of the Borrower, the Guarantors and their
respective Subsidiaries (a) has made or filed all federal and state income and
all other tax returns, reports and declarations required by any jurisdiction to
which it is subject or has obtained an extension for filing, (b) has paid prior
to delinquency all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, (c) has paid
prior to delinquency all real estate and other taxes due or purported to be due
with respect to the Borrowing Base Assets and (d) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply
or such taxes are due. Except as set forth on Schedule 6.10, there are no unpaid
taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers or partners of such Person know of no basis for
any such claim. Except as set forth on Schedule 6.10, there are no audits
pending or to the knowledge of the Borrower threatened with respect to any tax
returns filed by the Borrower, any Guarantor or their respective Subsidiaries.
The taxpayer identification number for REIT is 27-3306391, and the taxpayer
identification number for the Borrower is 27-3306526.

 

§6.11         No Event of Default. No Default or Event of Default has occurred
and is continuing.

 

§6.12         Investment Company Act. None of the Borrower, the Guarantors or
any of their respective Subsidiaries is an “investment company”, or an
“affiliated company” or a “principal underwriter” of an “investment company”, as
such terms are defined in the Investment Company Act of 1940.

 

64

 

  

§6.13         Setoff, Etc. The Collateral and the rights of the Agent and the
Lenders with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses by the Borrower or any of their Subsidiaries or
Affiliates or, to the best knowledge of the Borrower, any other Person.

 

§6.14         Certain Transactions. Except as disclosed on Schedule 6.14 hereto,
none of the partners, officers, trustees, managers, members, directors, or
employees of the Borrower, any Guarantor or any of their respective Subsidiaries
is, nor shall any such Person become, a party to any transaction with the
Borrower, any Guarantor or any of their respective Subsidiaries or Affiliates
(other than for services as partners, managers, members, employees, officers and
directors), including any agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any partner,
officer, trustee, director or such employee or, to the knowledge of the
Borrower, any corporation, partnership, trust or other entity in which any
partner, officer, trustee, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, which are on terms less
favorable to the Borrower, a Guarantor or any of their respective Subsidiaries
than those that would be obtained in a comparable arms-length transaction.

 

§6.15         Employee Benefit Plans. The Borrower, each Guarantor and each
ERISA Affiliate has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan. Neither the Borrower, any Guarantor nor any ERISA Affiliate has
(a) sought a waiver of the minimum funding standard under Section 412 of the
Code in respect of any Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan, (b) failed to make any contribution or payment to any Employee
Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, or made any
amendment to any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension
Plan, which has resulted or could result in the imposition of a Lien or the
posting of a bond or other security under ERISA or the Code, or (c) incurred any
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA. None of the assets of REIT or any of its
Subsidiaries, including, without limitation, any Borrowing Base Asset,
constitutes a “plan asset” of any Employee Plan, Multiemployer Plan or
Guaranteed Pension Plan.

 

§6.16         Disclosure. All of the representations and warranties made by or
on behalf of the Borrower, the Guarantors and their respective Subsidiaries in
this Agreement and the other Loan Documents or any document or instrument
delivered to the Agent or the Lenders pursuant to or in connection with any of
such Loan Documents are true and correct in all material respects, and neither
the Borrower nor any Guarantor has failed to disclose such information as is
necessary to make such representations and warranties not misleading. All
information contained in this Agreement, the other Loan Documents or otherwise
furnished to or made available to the Agent or the Lenders by or on behalf of
the Borrower, any Subsidiary or any Guarantor, as supplemented to date, is and,
when delivered, will be true and correct in all material respects and, as
supplemented to date, does not, and when delivered will not, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein

 

65

 

  

not misleading. The written information, reports and other papers and data with
respect to the Borrower, any Subsidiary, any Guarantor or the Collateral,
including, without limitation, the Borrowing Base Assets (other than projections
and estimates) furnished to the Agent or the Lenders in connection with this
Agreement or the obtaining of the Commitments of the Lenders hereunder was, at
the time so furnished, complete and correct in all material respects, or has
been subsequently supplemented by other written information, reports or other
papers or data, to the extent necessary to give in all material respects a true
and accurate knowledge of the subject matter in all material respects; provided
that such representation shall not apply to (a) the accuracy of any appraisal,
title commitment, survey, or engineering and environmental reports prepared by
third parties or legal conclusions or analysis provided by the Borrower’s or the
Guarantors’ counsel (although the Borrower and the Guarantors have no reason to
believe that the Agent and the Lenders may not rely on the accuracy thereof) or
(b) budgets, projections and other forward-looking speculative information
prepared in good faith by the Borrower (except to the extent the related
assumptions were when made manifestly unreasonable).

 

§6.17       Trade Name; Place of Business. Neither the Borrower nor any
Guarantor uses any trade name and conducts business under any name other than
its actual name set forth in the Loan Documents. The principal place of business
of the Borrower is 405 Park Avenue, Fifteenth Floor, New York, NY 10022.

 

§6.18       Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. Neither the Borrower
nor any Guarantor is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.

 

§6.19       Environmental Compliance. The Borrower has obtained and provided to
the Agent, or in the case of Borrowing Base Assets acquired after the date
hereof will obtain and provide to the Agent, written environmental site
assessment reports of the Environmental Engineer, which reports shall be in form
and substance satisfactory to the Agent (collectively, the “Environmental
Reports”). Except as set forth in the Environmental Reports with respect to
Borrowing Base Assets, the Borrower makes the following representations and
warranties:

 

  (a)          None of the Borrower, the Guarantors or their respective
Subsidiaries nor, to the best knowledge of the Borrower, any operator of the
Real Estate, nor, to the best knowledge of the Borrower, any tenant or
operations thereon, is in violation, or alleged violation, of any judgment,
decree, order, law, license, rule or regulation pertaining to environmental
matters, including without limitation, those arising under any Environmental
Law, which violation (i) involves Real Estate (other than the Borrowing Base
Assets) and has had or could reasonably be expected to have a Material Adverse
Effect or (ii) involves a Borrowing Base Asset.

 

  (b)          None of the Borrower, any Guarantor nor any of their respective
Subsidiaries has received written notice from any third party including, without
limitation, any

 

66

 

  

Governmental Authority, (i) that it has been identified by the United States
Environmental Protection Agency (“EPA”) as a potentially responsible party under
CERCLA with respect to a site listed on the National Priorities List, 40 C.F.R.
Part 300 Appendix B (1986); (ii) that any Hazardous Substance(s) which it has
generated, transported or disposed of have been found at any site at which a
federal, state or local agency or other third party has conducted or has ordered
that the Borrower, any Guarantor or any of their respective Subsidiaries conduct
a remedial investigation, removal or other response action pursuant to any
Environmental Law; or (iii) that it is or shall be a named party to any claim,
action, cause of action, complaint, or legal or administrative proceeding (in
each case, contingent or otherwise) arising out of any third party’s incurrence
of costs, expenses, losses or damages of any kind whatsoever in connection with
the release of Hazardous Substances, which in any case (i) involves Real Estate
(other than the Borrowing Base Assets) and has had or could reasonably be
expected to have a Material Adverse Effect or (ii) involves a Borrowing Base
Asset.

 

(c)          (i) since the date of acquisition of title to the Real Estate by
the Borrower, the Guarantors or their respective Subsidiaries, and, to the best
knowledge of the Borrower, prior to such date of acquisition of title, no
portion of such Real Estate has been used for the handling, processing, storage
or disposal of Hazardous Substances except in accordance with applicable
Environmental Laws, and no underground tank or other underground storage
receptacle for Hazardous Substances is located on any portion of such Real
Estate except those which are being operated and maintained in compliance with
Environmental Laws; (ii) in the course of any activities conducted by the
Borrower, the Guarantors, their respective Subsidiaries or, to the best
knowledge of the Borrower, the tenants and operators of their properties, no
Hazardous Substances have been generated or are being used on the Real Estate
except in the ordinary course of the Borrower’s, the Guarantors’ and their
respective Subsidiaries’, or the tenants’ or operators’ of the Real Estate,
respective businesses and in accordance with applicable Environmental Laws;
(iii) since the date of acquisition of title to the Real Estate by the Borrower,
the Guarantors or their respective Subsidiaries, and, to the best knowledge of
the Borrower, prior to such date of acquisition of title, there has been no
Release or threatened Release of Hazardous Substances on, upon, into or from
such Real Estate, which Release would have a material adverse effect on the
value of such Real Estate or adjacent properties, which Release has had or could
reasonably be expected to have a Material Adverse Effect; (iv) to the best
knowledge of the Borrower without any independent investigation other than the
Environmental Reports, there have been no Releases on, upon, from or into any
real property in the vicinity of any of the Real Estate which, through soil or
groundwater contamination, may have come to be located on, and which could be
reasonably anticipated to have a material adverse effect on the value of, the
Real Estate; and (v) since the date of acquisition of title to the Real Estate
by the Borrower, the Guarantors or their respective Subsidiaries, and, to the
best knowledge of the Borrower, prior to such date of acquisition of title, any
Hazardous Substances that have been generated on any of such Real Estate have
been transported off-site in accordance with all applicable Environmental Laws
(except with respect to the foregoing in this §6.19(c) as to any Real Estate
(other than the Borrowing Base Assets) where the foregoing has not had or could
not reasonably be expected to have a Material Adverse Effect).

 

(d)          none of the Borrower, the Guarantors, their respective Subsidiaries
nor the Real Estate is subject to any applicable Environmental Law requiring the
performance of Hazardous Substances site assessments, or the removal or
remediation of Hazardous Substances,

 

67

 

  

or the giving of notice to any governmental agency or the recording or delivery
to other Persons of an environmental disclosure document or statement in each
case by virtue of the transactions set forth herein and contemplated hereby, or
as a condition to the recording of the Mortgages or to the effectiveness of any
other transactions contemplated hereby, except for such matters with which the
Borrower, the Guarantors, their respective Subsidiaries shall have complied of
the Closing Date.

 

(e)          There are no existing or closed sanitary landfills, solid waste
disposal sites, or hazardous waste treatment, storage or disposal facilities (i)
on or, to the best knowledge of the Borrower, affecting the Real Estate (other
than the Borrowing Base Assets) except where such existence has not had or could
not be reasonably be expected to have a Material Adverse Effect, or (ii) on or,
to the best knowledge of the Borrower, affecting a Borrowing Base Asset.

 

(f)          There has been no written claim by any party that any use,
operation, or condition of the Real Estate has caused any nuisance or any other
liability or adverse condition on any other property, nor is there any basis for
such a claim.

 

§6.20      Subsidiaries; Organizational Structure. Schedule 6.20(a) sets forth,
as of the date hereof, all of the Subsidiaries of REIT, the form and
jurisdiction of organization of each of the Subsidiaries, and REIT’s direct and
indirect ownership interests therein. Schedule 6.20(b) sets forth, as of the
date hereof, all of the Unconsolidated Affiliates of the Borrower and its
Subsidiaries, the form and jurisdiction of organization of each of the
Unconsolidated Affiliates, REIT’s or its Subsidiary’s ownership interest therein
and the other owners of the applicable Unconsolidated Affiliate. No Person owns
any legal, equitable or beneficial interest in any of the Persons set forth on
Schedules 6.20(a) and 6.20(b) except as set forth on such Schedules.

 

§6.21      Leases.

 

(a)          The Borrower has delivered to the Agent true copies of the Leases
and any amendments thereto relating to each Borrowing Base Asset required to be
delivered as a part of the Eligible Real Estate Qualification Documents. An
accurate and complete Rent Roll as of the date of inclusion of each Borrowing
Base Asset in Borrowing Base Availability with respect to all Leases of any
portion of the Borrowing Base Asset has been provided to the Agent. The Leases
reflected on such Rent Roll constitute as of the date thereof the sole
agreements relating to leasing or licensing of space at such Borrowing Base
Asset and in the Building relating thereto. Except as reflected on such Rent
Roll or on Schedule 6.21 no tenant under any Lease is entitled to any free rent,
partial rent, rebate of rent payments, credit, offset or deduction in rent,
including, without limitation, lease support payments, lease buy-outs or
abatements or credits. Except as set forth in Schedule 6.21, the Leases
reflected therein are, as of the date of inclusion of the applicable Borrowing
Base Asset in Borrowing Base Availability, in full force and effect in
accordance with their respective terms, without any payment default or any other
material default thereunder, nor are there any defenses, counterclaims, offsets,
concessions, rebates, tenant improvement allowances, contributions or landlord
construction obligations available to any tenant thereunder, and, except as
reflected in Schedule 6.21, neither the Borrower nor any Guarantor has given or
made, any notice of any payment or other material default, or any claim, which
remains uncured or unsatisfied, with respect to any of the Leases, and to the
best of the knowledge and belief of the Borrower, there is no basis for any such
claim or notice of default by

 

68

 

  

any tenant. Except as reflected in Schedule 6.21, no property, other than the
Borrowing Base Asset which is the subject of the applicable Lease, is necessary
to comply with the requirements (including, without limitation, parking
requirements) contained in such Lease.

 

(b) The Borrower has delivered a true and correct copy of each Ground Lease with
respect to a Borrowing Base Asset to the Agent and such Ground Leases have not
been modified, amended or assigned. There are no rights to terminate a Ground
Lease with respect to a Borrowing Base Asset other than the applicable ground
lessor’s right to terminate by reason of default, casualty, condemnation or
other reasons, in each case as expressly set forth in the applicable Ground
Lease. Each Ground Lease with respect to a Borrowing Base Asset is in full force
and effect and no breach or default or event that with the giving of notice or
passage of time would constitute a breach or default under the applicable Ground
Lease (a “Ground Lease Default”) exists or has occurred on the part of the
Borrower or any Guarantor or on the part of the ground lessor under any such
Ground Lease. The Borrower and the Guarantors have not received any written
notice that a Ground Lease Default has occurred or exists, or that any ground
lessor or any third party alleges the same to have occurred or exist. A Borrower
or Subsidiary Guarantor is the exclusive owner of the lessee’s interest under
and pursuant to each Ground Lease with respect to a Borrowing Base Asset and has
not assigned, transferred or encumbered its interest in, to, or under such
Ground Lease.

  

§6.22       Property. Except as set forth on Schedule 6.22 and the property
condition reports for the initial Borrowing Base Assets delivered to the Agent
on or before the Closing Date, (i) all of the Borrowing Base Assets, and all
major building systems located thereon, are structurally sound, in good
condition and working order and free from material defects, subject to ordinary
wear and tear, (ii) all of the other Real Estate of the Borrower, the Guarantors
and their respective Subsidiaries is structurally sound, in good condition and
working order, subject to ordinary wear and tear, except where such defects have
not had and could not reasonably be expected to have a Material Adverse Effect,
(iii) the Real Estate, and the use and operation thereof, is in material
compliance with all applicable federal and state law and governmental
regulations and any local ordinances, orders or regulations, including without
limitation, laws, regulations and ordinances relating to zoning, building codes,
subdivision, fire protection, health, safety, handicapped access, historic
preservation and protection, wetlands and tidelands (but excluding for purposes
of this §6.22, Environmental Laws) except where a failure to so comply as to
Real Estate other than the Borrowing Base Assets has not and could not
reasonably be expected to have a Material Adverse Effect, (iv) all water, sewer,
electric, gas, telephone and other utilities necessary for the use and operation
of the Borrowing Base Assets are installed to the property lines of the
Borrowing Base Assets through dedicated public rights of way or through
perpetual private easements approved by the Agent with respect to which, as
applicable, the applicable Mortgage creates a valid and enforceable first lien
and, except in the case of drainage facilities, are connected to the Building
located thereon with valid permits and are adequate to service the Building in
compliance with applicable law, (v) the streets abutting the Borrowing Base
Assets are dedicated and accepted public roads, to which the Borrowing Base
Assets have direct access, or are perpetual private ways to which the Borrowing
Base Assets have direct access approved by the Agent and with respect to which,
as applicable, the applicable Mortgage creates a valid and enforceable first
lien, (vi) sufficient private ways providing access to the Borrowing Base Assets
are zoned in a manner which will permit access to the Building over such ways,
(vii) there are no unpaid or outstanding real estate or other taxes or
assessments

 

69

 

  

on or against any of the Real Estate which are payable by the Borrower, any
Guarantor or any of their respective Subsidiaries (except only real estate or
other taxes or assessments, that are not yet delinquent or are being protested
as permitted by this Agreement), (viii) each Real Estate asset is separately
assessed for purposes of real estate tax assessment and payment, (ix) there are
no unpaid or outstanding real estate or other taxes or assessments on or against
any other property of the Borrower, the Guarantors or any of their respective
Subsidiaries which are payable by any of such Persons in any material amount
(except only real estate or other taxes or assessments, that are not yet
delinquent or are being protested as permitted by this Agreement), (x) there are
no pending, or to the knowledge of the Borrower, threatened in writing, eminent
domain proceedings against any Borrowing Base Asset or any material portion of
any other Real Estate, (xi) none of the Borrowing Base Assets or any material
portion of any other Real Estate is now damaged as a result of any fire,
explosion, accident, flood or other casualty, (xii) none of the Borrower, the
Guarantors or any of their respective Subsidiaries has received any outstanding
notice from any insurer or its agent requiring performance of any work with
respect to any of the Real Estate or canceling or threatening to cancel any
policy of insurance, and each of the Real Estate assets complies with the
material requirements of all of the Borrower’s, Guarantors’ and their respective
Subsidiaries’ insurance carriers, (xiii) no person or entity has any right or
option to acquire any Real Estate or any Building thereon or any portion thereof
or interest therein, except for certain tenants of such Real Estate not
constituting Borrowing Base Assets pursuant to the terms of their Leases and
tenants in common under applicable tenant in common agreements, (xiv) neither
the Borrower nor any Guarantor is a party to any Management Agreements for any
of the Borrowing Base Assets except as has been delivered to the Agent, (xv) to
the best knowledge of the Borrower and any Guarantors, there are no material
claims or any bases for material claims in respect of any Borrowing Base Asset
or its operation by any party to any service agreement or Management Agreement,
and (xvi) there are no material agreements not otherwise terminable upon thirty
(30) days’ notice pertaining to any Borrowing Base Asset, any Building thereon
or the operation or maintenance of either thereof other than as described in
this Agreement (including the Schedules hereto) or, as applicable, the Title
Policies.

 

§6.23       Brokers. None of REIT nor any of its Subsidiaries has engaged or
otherwise dealt with any broker, finder or similar entity in connection with
this Agreement or the Loans contemplated hereunder.

 

§6.24       Other Debt. As of the date of this Agreement, (a) none of the
Borrower, any Guarantor nor any of their respective Subsidiaries is in default
of (i) the payment of any Indebtedness, the performance of any related
agreement, mortgage, deed of trust, security agreement, financing agreement,
indenture or lease to which any of them is a party, and (b) no Indebtedness of
the Borrower, any Guarantor or any of their respective Subsidiaries has been
accelerated. Neither the Borrower nor any Guarantor is a party to or bound by
any agreement, instrument or indenture that may require the subordination in
right or time or payment of any of the Obligations to any other indebtedness or
obligation of the Borrower or any Guarantor. Schedule 6.24 hereto sets forth all
agreements, mortgages, deeds of trust, financing agreements or other material
agreements binding upon the Borrower and each Guarantor or their respective
properties and entered into by the Borrower and/or such Guarantor as of the date
of this Agreement with respect to any Indebtedness of the Borrower or any
Guarantor in an amount greater than $1,000,000.00, and the Borrower has notified
the Agent of such documents and

 

70

 

  

provided the Agent with such true, correct and complete copies thereof if such
documents have not been filed with the SEC.

 

§6.25       Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, neither the Borrower nor any
Guarantor is insolvent on a balance sheet basis such that the sum of such
Person’s assets exceeds the sum of such Person’s liabilities, the Borrower and
each Guarantor is able to pay its debts as they become due, and the Borrower and
each Guarantor has sufficient capital to carry on its business.

 

§6.26       No Bankruptcy Filing. Neither the Borrower nor any Guarantor is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or for the liquidation of its assets or property,
and the Borrower has no knowledge of any Person contemplating the filing of any
such petition against it or any Guarantor.

 

§6.27       No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by the Borrower, any
Guarantor or any of their respective Subsidiaries with or as a result of any
actual intent by any of such Persons to hinder, delay or defraud any entity to
which any of such Persons is now or will hereafter become indebted.

 

§6.28       Transaction in Best Interests of the Borrower and Guarantors;
Consideration. The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of the Borrower, each Guarantor and their
respective Subsidiaries. The Borrower and the Guarantors are engaged in common
business enterprises related to those of the Borrower and each Guarantor will
derive substantial direct and indirect benefit from the effectiveness and
existence of this Agreement. The direct and indirect benefits to inure to the
Borrower, each Guarantor and their respective Subsidiaries pursuant to this
Agreement and the other Loan Documents constitute substantially more than
“reasonably equivalent value” (as such term is used in Section 548 of the
Bankruptcy Code) and “valuable consideration,” “fair value,” and “fair
consideration” (as such terms are used in any applicable state fraudulent
conveyance law), in exchange for the benefits to be provided by the Borrower,
the Guarantors and their respective Subsidiaries pursuant to this Agreement and
the other Loan Documents, and but for the willingness of each Guarantor to
guaranty the Loan, the Borrower would be unable to obtain the financing
contemplated hereunder which financing will enable the Borrower, each Guarantor
and their respective Subsidiaries to have available financing to conduct and
expand their business.

 

§6.29       Contribution Agreement. The Borrower and the Guarantors have
executed and delivered the Contribution Agreement, and the Contribution
Agreement constitutes the valid and legally binding obligations of such parties
enforceable against them in accordance with the terms and provisions thereof,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.

 

71

 

  

§6.30       Representations and Warranties of Guarantors. The Borrower has no
knowledge that any of the representations or warranties of any Guarantor
contained in any Loan Document to which such Guarantor is a party are untrue or
inaccurate in any material respect.

 

§6.31       OFAC. None of the Borrower or the Guarantors (i) is (or will be) a
person with whom any Lender is restricted from doing business under OFAC
(including, those Persons named on OFAC’s Specially Designated and Blocked
Persons list) or under any statute, executive order (including the September 24,
2001 Executive Order Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism), or other governmental
action or (ii) is engaged (or will engage) in any dealings or transactions or
otherwise be associated with such persons. In addition, the Borrower hereby
agrees to provide to the Lenders any additional information that a Lender
reasonably deems necessary from time to time in order to ensure compliance with
all applicable laws concerning money laundering and similar activities.

 

§6.32       Healthcare Representations.

 

 (a)          Each Healthcare Representation Borrowing Base Asset (i) is in
conformance with all insurance, reimbursement and cost reporting requirements,
(ii) for those Healthcare Representation Borrowing Base Assets where Operator is
required by applicable laws to maintain a provider agreement pursuant to
Medicare and/or Medicaid, said provider agreement is in full force and effect
under Medicare and Medicaid, and (iii) is in compliance with all other
applicable laws including, without limitation, (A) health and fire safety codes,
including quality and safety standards, (B) those relating to the prevention of
fraud and abuse, (C) government payment program requirements and disclosure of
ownership and related information requirements, (D) requirements of applicable
Governmental Authorities, including those relating to the Healthcare
Representation Borrowing Base Assets’ physical structure, environment, quality
and adequacy of medical care and licensing, and (E) those related to
reimbursement for the type of care or services provided by Operators with
respect to the Healthcare Representation Borrowing Base Assets. There is no
existing, pending or, to the Borrower’s knowledge, threatened in writing,
revocation, suspension, termination, probation, restriction, limitation, or
nonrenewal proceeding by any third-party payor under a Third-Party Payor
Program, other than those which have been disclosed to the Agent, if any.

 

 (b)          All Primary Licenses necessary for using and operating the
Healthcare Representation Borrowing Base Assets are either held by, or will be
held by the Borrower, the applicable Subsidiary Guarantor, or the applicable
Operator, as required under applicable law, and are in full force and effect.

 

 (c)          Except as set forth on Schedule 6.32 hereof, with respect to any
of the Healthcare Representation Borrowing Base Assets, Borrower has received no
notice of any inquiries, investigations, probes, audits or proceedings by any
Governmental Authority or notices thereof, or any other third party or any
patient, employee or resident (including, but not limited to, whistleblower
suits, or suits brought pursuant to federal or state “false claims acts” and
Medicaid, Medicare or state fraud and/or abuse laws).

 

72

 

  

(d)          With respect to any Healthcare Representation Borrowing Base Asset,
except as set forth on Schedule 6.32, (i) there are no presently existing
circumstances that would result or likely would result in a material violation
of any Healthcare Law, (ii) no Healthcare Representation Borrowing Base Asset
has received a notice of violation at a level that under applicable law requires
the immediate or accelerated filing of a plan of corrections, and no statement
of charges or deficiencies has been made or penalty enforcement action has been
undertaken against any Healthcare Representation Borrowing Base Asset, (iii) no
Operator currently has any violation, and no statement of charges or
deficiencies has been made or penalty enforcement action has been undertaken, in
each case, that remains outstanding against any Healthcare Representation
Borrowing Base Asset, any Operator or against any officer, director, partner,
member or stockholder of any Operator, by any Governmental Authority, and (iv)
there have been no violations threatened in writing against any Healthcare
Representation Borrowing Base Asset’s, or any Operator’s, certification for
participation in Medicare or Medicaid or the other Third-Party Payor Programs
that remain open or unanswered that are, in each case of clauses (i) through
(iv), reasonably likely to result in a Material Adverse Effect.

 

(e)          With respect to any Healthcare Representation Borrowing Base Asset,
Borrower has received no notice of any current, pending or outstanding
Third-Party Payor Programs reimbursement audits, appeals or recoupment efforts
actually pending at any Healthcare Representation Borrowing Base Asset that
would result in a Material Adverse Effect, and there are no years that are
subject to an open audit in respect of any Third-Party Payor Program that would,
in each case, have a Material Adverse Effect on the Borrower, any Guarantor or
Operator, other than customary audit rights pursuant to
Medicare/Medicaid/TRICARE programs or other Insurer’s programs.

 

The representations and warranties set forth in this §6.32 are, with respect to
Operators that are not affiliated with the Borrower, to the best of the
Borrower’s knowledge.

 

§7.          AFFIRMATIVE COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:

 

§7.1         Punctual Payment. The Borrower will duly and punctually pay or
cause to be paid the principal and interest on the Loans and all interest and
fees provided for in this Agreement, all in accordance with the terms of this
Agreement and the Notes, as well as all other sums owing pursuant to the Loan
Documents.

 

§7.2         Maintenance of Office. The Borrower and each Guarantor will
maintain their respective chief executive office at 405 Park Avenue, Fifteenth
Floor, New York, NY 10022, or at such other place in the United States of
America as the Borrower or any Guarantor shall designate upon thirty (30) days
prior written notice to the Agent and the Lenders, where notices, presentations
and demands to or upon the Borrower or such Guarantor in respect of the Loan
Documents may be given or made.

 

§7.3         Records and Accounts. The Borrower and each Guarantor will
(a) keep, and cause each of their respective Subsidiaries to keep true and
accurate records and books of

 

73

 

  

account in which full, true and correct entries will be made in accordance with
GAAP and (b) maintain adequate accounts and reserves for all taxes (including
income taxes), depreciation and amortization of its properties and the
properties of their respective Subsidiaries, contingencies and other reserves.
Neither the Borrower, any Guarantor nor any of their respective Subsidiaries
shall, without the prior written consent of the Agent, (x) make any material
change to the accounting policies/principles used by such Person in preparing
the financial statements and other information described in §6.4 or 7.4, or
(y) change its fiscal year. The Agent and the Lenders acknowledge that REIT’s
fiscal year is a calendar year.

 

§7.4       Financial Statements, Certificates and Information. The Borrower will
deliver or cause to be delivered to the Agent, in form and substance
satisfactory to the Agent, with sufficient copies for each of the Lenders:

 

(a)          (i) within ten (10) days of the filing of REIT’s Form 10-K with the
SEC, but in any event not later than ninety (90) days after the end of each
calendar year, the audited consolidated balance sheet of REIT and its
Subsidiaries at the end of such year, and the related audited consolidated
statements of income, shareholders’ equity, changes in capital and cash flows
for such year, setting forth in comparative form the figures for the previous
fiscal year and all such statements to be in reasonable detail, prepared in
accordance with GAAP, together with a certification by the chief financial
officer of the Borrower or chief financial officer of REIT, on the Borrower’s
behalf, that the information contained in such financial statements fairly
presents the financial position of REIT and its Subsidiaries, and accompanied by
an auditor’s report prepared without qualification as to the scope of the audit
by a nationally recognized accounting firm reasonably approved by the Agent, and
(ii) within a reasonable period of time following request therefor, any other
information the Lenders may reasonably request to complete a financial analysis
of REIT and its Subsidiaries;

 

(b)          within ten (10) days of the filing of REIT’s Form 10-Q with the
SEC, if applicable, but in any event not later than forty-five (45) days after
the end of each of the first three (3) calendar quarters of each year, copies of
the unaudited consolidated balance sheet of REIT and its Subsidiaries, at the
end of such quarter, and the related unaudited consolidated statements of
income, unaudited consolidated balance sheet and cash flows for the portion of
REIT’s fiscal year then elapsed, all in reasonable detail and prepared in
accordance with GAAP, together with a certification by the chief financial
officer of REIT or the chief financial officer of REIT, on the Borrower’s
behalf, that the information contained in such financial statements fairly
presents the financial position of REIT and its Subsidiaries on the date thereof
(subject to year-end adjustments);

 

(c)          simultaneously with the delivery of the financial statements
referred to in §§7.4(a) and 7.4(b), (i) a statement (a “Compliance Certificate”)
certified by the chief financial officer of the Borrower or the chief financial
officer of REIT, on the Borrower’s behalf, in the form of Exhibit I hereto (or
in such other form as the Agent may approve from time to time) setting forth in
reasonable detail computations evidencing compliance or non-compliance (as the
case may be) with the covenants contained in §9 and the other covenants
described in such certificate and (if applicable) setting forth reconciliations
to reflect changes in GAAP since the Balance Sheet Date and (ii) a statement of
Funds From Operations for the relevant period. The Borrower shall submit with
the Compliance Certificate a Borrowing Base Certificate in the form

 

74

 

  

of Exhibit H attached hereto (a “Borrowing Base Certificate”) pursuant to which
the Borrower shall calculate the amount of the Borrowing Base Appraised Value
Limit and the Borrowing Base Availability as of the end of the immediately
preceding calendar quarter. All income, expense and value associated with Real
Estate or other Investments acquired or disposed of during any quarter will be
adjusted, where applicable. Such Borrowing Base Certificate shall specify
whether there are any defaults under leases at a Borrowing Base Asset;

  

(d)          simultaneously with the delivery of the financial statements
referred to in §§7.4(a) and 7.4(b), (i) a Rent Roll for each of the Borrowing
Base Assets and a summary thereof in form satisfactory to the Agent as of the
end of each calendar quarter (including the fourth calendar quarter in each
year), together with a listing of each tenant that has taken occupancy of each
such Borrowing Base Asset during each calendar quarter (including the fourth
calendar quarter in each year), (ii) if such Borrowing Base Asset has been part
of the Borrowing Base Availability for twelve (12) months or more, an operating
statement for each of the Borrowing Base Assets for each such calendar quarter
and year to date and a consolidated operating statement for the Borrowing Base
Assets for each such calendar quarter and year to date (such statements and
reports to be in form reasonably satisfactory to the Agent), (iii) a copy of
each Lease or amendment to any Lease entered into with respect to a Borrowing
Base Asset during such calendar quarter (including the fourth calendar quarter
in each year), (iv) financial information from each tenant of a Borrowing Base
Asset reasonably required by the Agent to determine compliance with the
covenants contained in §9, and (v) other evidence reasonably required by the
Agent to determine compliance with the covenants contained in §9;

 

(e)          simultaneously with the delivery of the financial statements
referred to in §§7.4(a) and 7.4(b) above, a statement (i) listing the Real
Estate owned by REIT and its Subsidiaries (or in which REIT or any of its
Subsidiaries owns an interest) and stating the location thereof, the date
acquired, the aggregate acquisition cost for all such Real Estate and the most
recent Appraised Value for each parcel of such Real Estate, and (ii) listing the
Indebtedness of REIT and its Subsidiaries (excluding Indebtedness of the type
described in §§8.1(a) through 8.1(d) and 8.1(f)), which statement shall include,
without limitation, a statement of the original principal amount of such
Indebtedness and the current amount outstanding, the holder thereof, the
maturity date and any extension options, the interest rate, the collateral
provided for such Indebtedness and whether such Indebtedness is Recourse
Indebtedness or Non-Recourse Indebtedness.

 

(f)          promptly following the Agent’s request, after they are filed with
the Internal Revenue Service, copies of all annual federal income tax returns
and amendments thereto of the Borrower and REIT;

 

(g)          notice of any audits pending or threatened in writing with respect
to any tax returns filed by REIT or any of its Subsidiaries promptly following
notice of such audit;

 

(h)          upon the Agent’s or any Lender’s written request, evidence
reasonably satisfactory to the Agent of the timely payment of all real estate
taxes for the Borrowing Base Assets;

 

75

 

  

(i)          upon the Agent’s or any Lender’s written request, with respect to
any Real Estate that is not a Borrowing Base Asset, the most recent Appraisal of
such Real Estate;

 

(j)          within five (5) Business Days of receipt, copies of any written
claim made with respect to any Non-Recourse Exclusion; and

 

(k)          from time to time, such other financial data and information in the
possession of REIT or its Subsidiaries (including without limitation auditors’
management letters, status of litigation or investigations against REIT or any
of its Subsidiaries and any settlement discussions relating thereto, property
inspection and environmental reports and information as to zoning and other
legal and regulatory changes affecting REIT or any of its Subsidiaries) as the
Agent may reasonably request.

 

Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to the Agent and the Lenders, provided that such
material is in a format reasonably acceptable to the Agent, and such material
shall be deemed to have been delivered to the Agent and the Lenders upon the
Agent’s receipt thereof. Upon the request of the Agent, the Borrower shall
deliver paper copies thereof to the Agent and the Lenders. The Borrower
authorizes the Agent and the Arranger to disseminate any such materials through
the use of Intralinks, SyndTrak or any other electronic information
dissemination system, and the Borrower releases the Agent and the Lenders from
any liability in connection therewith.

 

§7.5        Notices.

 

(a)          Defaults. The Borrower will promptly upon becoming aware of same
notify the Agent in writing of the occurrence of any Default or Event of
Default, which notice shall describe such occurrence with reasonable specificity
and shall state that such notice is a “notice of default”. If any Person shall
give any notice of the existence of a claimed default or take any other action
in respect of a claimed default (whether or not constituting an Event of
Default) under this Agreement or under any note, evidence of indebtedness,
indenture or other obligation to which or with respect to which the Borrower,
any Guarantor or any of their respective Subsidiaries is a party or obligor,
whether as principal or surety, and such default would permit the holder of such
note or obligation or other evidence of indebtedness to accelerate the maturity
thereof, which acceleration would either cause a Default or have a Material
Adverse Effect, the Borrower shall forthwith give written notice thereof to the
Agent and each of the Lenders, describing the notice or action and the nature of
the claimed default.

 

(b)          Environmental Events. The Borrower will give notice to the Agent
within ten (10) Business Days of becoming aware of (i) any potential or known
Release, or threat of Release, of any Hazardous Substances in violation of any
applicable Environmental Law; (ii) any violation of any Environmental Law that
the Borrower, any Guarantor or any of their respective Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any federal, state or local
environmental agency or (iii) any inquiry, proceeding, investigation, or other
action, including a notice from any agency of potential environmental liability,
of any federal, state or local environmental agency or board, that in any case
involves (A) a Borrowing Base Asset, (B) any

 

76

 

  

other Real Estate and could reasonably be expected to have a Material Adverse
Effect or (C) the Agent’s liens or security title on the Collateral pursuant to
the Security Documents.

  

(c)          Notification of Claims Against Collateral. The Borrower will give
notice to the Agent in writing within ten (10) Business Days of becoming aware
of any material setoff, claims (including, with respect to any Borrowing Base
Asset, environmental claims), withholdings or other defenses to which any of the
Collateral, or the rights of the Agent or the Lenders with respect to the
Collateral, are subject.

 

(d)          Notice of Litigation and Judgments. The Borrower will give notice
to the Agent in writing within ten (10) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting the Borrower, any Guarantor or any of their respective
Subsidiaries or to which the Borrower, any Guarantor or any of their respective
Subsidiaries is or is to become a party involving an uninsured claim against the
Borrower, any Guarantor or any of their respective Subsidiaries that could
either reasonably be expected to cause a Default or could reasonably be expected
to have a Material Adverse Effect and stating the nature and status of such
litigation or proceedings. The Borrower will give notice to the Agent, in
writing, in form and detail reasonably satisfactory to the Agent and each of the
Lenders, within ten (10) days of any judgment not covered by insurance, whether
final or otherwise, against the Borrower or any of its Subsidiaries in an amount
in excess of $5,000,000.00.

 

(e)          Ground Lease. The Borrower will promptly notify the Agent in
writing of any default by a Fee Owner in the performance or observance of any of
the terms, covenants and conditions on the part of a Fee Owner to be performed
or observed under a Ground Lease. The Borrower will promptly deliver to the
Agent copies of all material notices, certificates, requests, demands and other
instruments received from or given by a Fee Owner to the Borrower or a
Subsidiary Guarantor under a Ground Lease.

 

(f)          ERISA. The Borrower will give notice to the Agent within ten (10)
Business Days after REIT or any ERISA Affiliate (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Guaranteed Pension Plan, Multiemployer Plan or
Employee Benefit Plan, or knows that the plan administrator of any such plan has
given or is required to give notice of any such reportable event; (ii) gives a
copy of any notice of complete or partial withdrawal liability under Title IV of
ERISA; or (iii) receives any notice from the PBGC under Title IV or ERISA of an
intent to terminate or appoint a trustee to administer any such plan.

 

(g)          Notices of Default Under Leases. The Borrower will give notice to
the Agent in writing within ten (10) Business Days after the Borrower or any
Guarantor (i) receives written notice from a tenant under a Lease of a Borrowing
Base Asset of a default by the landlord under such Lease, or (ii) delivers a
written notice to any tenant under a Lease of a Borrowing Base Asset of a
default by such tenant under its Lease.

 

(h)          Governmental Authority Notices. The Borrower will give notice to
the Agent within ten (10) Business Days of receiving any documents,
correspondence or notice from any Governmental Authority that regulates the
operation of any Borrowing Base Asset where

  

77

 

  

such document, correspondence or notice relates to threatened or actual change
or development that would be materially adverse or otherwise have a Material
Adverse Effect on any Borrowing Base Asset, the Borrower, any Guarantor or any
Operator of any Borrowing Base Asset.

 

(i)          Notification of Lenders. Within five (5) Business Days after
receiving any notice under this §7.5, the Agent will forward a copy thereof to
each of the Lenders, together with copies of any certificates or other written
information that accompanied such notice.

 

§7.6        Existence; Maintenance of Properties.

 

(a)          Except as permitted under §§8.4 and 8.8, the Borrower and each
Guarantor will (i) preserve and keep in full force and effect their legal
existence in the jurisdiction of its incorporation or formation and (ii) will
cause each of their respective Subsidiaries that are not Guarantors to preserve
and keep in full force and effect their legal existence in the jurisdiction of
its incorporation or formation except where such failure has not had and could
not reasonably be expected to have a Material Adverse Effect. The Borrower and
each Guarantor will preserve and keep in full force all of their rights and
franchises and those of their respective Subsidiaries, the preservation of which
is necessary to the conduct of their business (except with respect to
Subsidiaries of the Borrower that are not Guarantors, where such failure has not
had and could not reasonably be expected to have a Material Adverse Effect).
REIT shall at all times comply with all requirements and applicable laws and
regulations necessary to maintain REIT Status and shall continue to receive REIT
Status. The REIT may elect to list the common stock of REIT for trading on
NASDAQ, the New York Stock Exchange or another nationally recognized exchange,
and the common stock of REIT shall at all times after the date of such election
be listed for trading and be traded on such nationally recognized exchange
unless otherwise consented to by the Required Lenders. The Borrower shall
continue to own directly or indirectly one hundred percent (100%) of the
Subsidiary Guarantors.

 

(b)          The Borrower and each Guarantor (i) will cause all of its
properties and those of its Subsidiaries used or useful in the conduct of its
business or the business of its Subsidiaries to be maintained and kept in good
condition, repair and working order (ordinary wear and tear excepted) and
supplied with all necessary equipment, and (ii) will cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof.

 

§7.7        Insurance. The Borrower, the Guarantors and their respective
Subsidiaries (as applicable) will procure and maintain or cause to be procured
and maintained insurance covering the Borrower, the Guarantors and their
respective Subsidiaries (as applicable) and the Real Estate in such amounts and
against such risks and casualties as are customary for properties of similar
character and location, due regard being given to the type of improvements
thereon, their construction, location, use and occupancy; it being understood
and agreed that the foregoing shall not modify any obligation of a tenant under
a Lease with regard to the placement and maintenance of insurance. The Borrower
shall pay all premiums on insurance policies. All commercial general liability
insurance policies and umbrella liability insurance policies with respect to a
Borrowing Base Asset shall name the Agent and each Lender as an additional
insured and shall contain a cross liability/severability endorsement.

 

78

 

  

§7.8        Taxes; Liens. The Borrower and the Guarantors will, and will cause
their respective Subsidiaries to, duly pay and discharge, or cause to be paid
and discharged, before the same shall become delinquent, all taxes, assessments
and other governmental charges imposed upon them or upon the Borrowing Base
Assets or the other Real Estate, sales and activities, or any part thereof, or
upon the income or profits therefrom as well as all claims for labor, materials
or supplies that if unpaid might by law become a lien or charge upon any of its
property or other Liens affecting any of the Collateral or other property of the
Borrower, the Guarantors or their respective Subsidiaries and all
non-governmental assessments, levies, maintenance and other charges, whether
resulting from covenants, conditions and restrictions or otherwise, water and
sewer rents and charges assessments on any water stock, utility charges and
assessments and owner association dues, fees and levies, provided that any such
tax, assessment, charge or levy or claim need not be paid if the validity or
amount thereof shall currently be contested in good faith by appropriate
proceedings which shall suspend the collection thereof with respect to such
property and the Borrower or applicable Guarantor shall not be subject to any
fine, suspension or loss of privileges or rights by reason of such proceeding,
neither such property nor any portion thereof or interest therein would be in
any danger of sale, forfeiture, loss or suspension of operation by reason of
such proceeding and the Borrower, such Guarantor or any such Subsidiary shall
have set aside on its books adequate reserves in accordance with GAAP; and
provided, further, that forthwith upon the commencement of proceedings to
foreclose any lien that may have attached as security therefor, the Borrower,
such Guarantor or any such Subsidiary either (i) will provide a bond issued by a
surety reasonably acceptable to the Agent and sufficient to stay all such
proceedings or (ii) if no such bond is provided, will pay each such tax,
assessment, charge or levy.

 

§7.9         Inspection of Properties and Books. The Borrower and the Guarantors
will, and will cause their respective Subsidiaries to, permit the Agent and the
Lenders, at the Borrower’s expense, upon reasonable prior notice, to visit and
inspect any of the properties of the Borrower, each Guarantor or any of their
respective Subsidiaries (subject to the rights of tenants under their Leases),
to examine the books of account of the Borrower, any Guarantor and their
respective Subsidiaries (and to make copies thereof and extracts therefrom) and
to discuss the affairs, finances and accounts of the Borrower, any Guarantor and
their respective Subsidiaries with, and to be advised as to the same by, their
respective officers, partners or members, all at such reasonable times and
intervals as the Agent or any Lender may reasonably request, provided that so
long as no Default or Event of Default shall have occurred and be continuing,
the Borrower shall not be required to pay for such visits and inspections. In
the event that the Agent or a Lender shall visit and inspect a property of a
Subsidiary of the Borrower which is not a Guarantor, such visit and inspection
shall be made with a representative of the Borrower (and the Borrower agrees to
use reasonable efforts to make such representative available). The Lenders shall
use good faith efforts to coordinate such visits and inspections so as to
minimize the interference with and disruption to the normal business operations
of such Persons.

 

§7.10       Compliance with Laws, Contracts, Licenses, and Permits. The Borrower
and the Guarantors will, and will cause each of their respective Subsidiaries
to, and, to the extent permitted by the terms of the Leases, will cause the
Operators of the Borrowing Base Assets to, comply in all respects with (a) all
applicable laws and regulations now or hereafter in effect wherever its business
is conducted, including all Environmental Laws, (b) the provisions of its
corporate charter, partnership agreement, limited liability company agreement or
declaration of

 

79

 

 



 

trust, as the case may be, and other charter documents and bylaws, (c) all
agreements and instruments to which it is a party or by which it or any of its
properties may be bound, (d) all applicable decrees, orders, and judgments, and
(e) all licenses and permits required by applicable laws and regulations for the
conduct of its business or the ownership, use or operation of its properties,
except where failure to so comply with either clause (a) or (e) would not result
in the material non-compliance with the items described in such clauses. If any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that the Borrower, any Guarantor or their respective Subsidiaries may fulfill
any of its obligations hereunder, the Borrower, such Guarantor or such
Subsidiary will promptly take or cause to be taken all steps necessary to obtain
such authorization, consent, approval, permit or license and furnish the Agent
and the Lenders with evidence thereof. The Borrower shall develop and implement
such programs, policies and procedures as are necessary to comply with the
Patriot Act and shall promptly advise the Agent in writing in the event that the
Borrower shall determine that any investors in the Borrower are in violation of
such act.

 

§7.11       Further Assurances. The Borrower and each Guarantor will and will
cause each of their respective Subsidiaries to, cooperate with the Agent and the
Lenders and execute such further instruments and documents as the Lenders or the
Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement and the other Loan Documents.

 

§7.12       Management. The Borrower shall not and shall not permit any
Subsidiary Guarantor to enter into any Management Agreement with a third party
manager after the date hereof for any Borrowing Base Asset without the prior
written consent of the Agent (which shall not be unreasonably withheld,
conditioned or delayed), and after such approval, no such Management Agreement
shall be modified in any material respect or terminated without the Agent’s
prior written approval, such approval not to be unreasonably withheld,
conditioned or delayed. The Agent may, however, condition any approval of a new
manager engaged by the Borrower or a Subsidiary Guarantor with respect to a
Borrowing Base Asset upon the execution and delivery to the Agent of a
Subordination of Management Agreement. The Borrower shall not and shall not
permit any Subsidiary Guarantor or any other Subsidiary to increase any
management fee payable under a Management Agreement after the date the
applicable Real Estate becomes a Borrowing Base Asset without the prior written
consent of the Agent.

 

§7.13       Leases of the Property. The Borrower and each Subsidiary Guarantor
will give notice to the Agent of any proposed new Lease at any Borrowing Base
Asset for the lease of space therein equal to or in excess of an amount equal to
fifty percent (50%) or more of the rentable space of such Borrowing Base Asset
and shall provide to the Agent a copy of the proposed Lease and any and all
agreements or documents related thereto, current financial information for the
proposed tenant and any guarantor of the proposed Lease and such other
information as the Agent may reasonably request. Neither the Borrower nor any
Subsidiary Guarantor will, without the prior written consent of the Agent, which
consent shall not be unreasonably withheld, delayed or conditioned, (a) lease
all or any portion of a Borrowing Base Asset or amend, supplement or otherwise
modify or grant any concessions to or waive the performance of any obligations
of any tenant, lessee or licensee under, any now existing or future Lease at any
Borrowing Base Asset pursuant to which the tenant thereunder leases space

 

80

 

 

equal to or in excess of an amount equal to fifty percent (50%) or more of the
rentable space of such Borrowing Base Asset, or (b) terminate or cancel, or
accept the surrender of, or consent to the assignment or subletting of any new
existing or future Lease at any Borrowing Base Asset. There has been no
anticipation or prepayment of any of the rents, income, issues, profits or
revenues from the Borrowing Base Assets for more than one (1) month prior to the
due dates of such revenues, and the Borrower will not, and will not permit any
Subsidiary Guarantor to, collect or accept payment of any such revenues more
than one (1) month prior to the due dates of such revenues.

 

§7.14       Business Operations. REIT and its Subsidiaries shall operate their
respective businesses in substantially the same manner and in substantially the
same fields and lines of business as such business is now conducted and such
other lines of business that are reasonably related or incidental thereto and in
compliance with the terms and conditions of this Agreement and the Loan
Documents. Neither REIT nor the Borrower will, or permit any of their respective
Subsidiaries to, directly or indirectly, engage in any line of business other
than the ownership, operation and development of Medical Properties.

 

§7.15       Healthcare Laws and Covenants.

 

(a)          Without limiting the generality of any other provision of this
Agreement, the Borrower and each Subsidiary Guarantor, and their employees and
contractors (other than contracted agencies) in the exercise of their duties on
behalf of the Borrower or the Subsidiary Guarantors (with respect to its
operation of the Borrowing Base Assets), shall be in compliance in all material
respects with all applicable Healthcare Laws and accreditation standards and
requirements of the applicable state department of health or other applicable
state regulatory agency (each, a “State Regulator”), in each case, as are now in
effect and which may be imposed upon the Borrower, a Subsidiary Guarantor or an
Operator or the maintenance, use or operation of the Borrowing Base Assets or
the provision of services to the occupants of the Borrowing Base Assets. The
Borrower and each Subsidiary Guarantor have maintained and shall continue to
maintain in all material respects all records required to be maintained by any
Governmental Authority or otherwise under the Healthcare Laws and there are no
presently existing circumstances which would result or likely would result in
material violations of the Healthcare Laws. The Borrower and the Subsidiary
Guarantors have and will maintain all Primary Licenses, Permits and other
Governmental Approvals necessary under applicable laws to own and/or operate the
Borrowing Base Assets, as applicable (including such Governmental Approvals as
are required under such Healthcare Laws).

 

(b)          The Borrower represents that none of the Borrower or any Subsidiary
Guarantor is (i) a “covered entity” within the meaning of HIPAA or submits
claims or reimbursement requests to Third-Party Payor Programs “electronically”
(within the meaning of HIPAA) or (ii) is subject to the “Administrative
Simplification” provisions of HIPAA. If the Borrower or any Subsidiary Guarantor
at any time becomes a “covered entity” or subject to the “Administrative
Simplification” provisions of HIPAA, then such Persons (x) will promptly
undertake all necessary surveys, audits, inventories, reviews, analyses and/or
assessments (including any necessary risk assessments) of all areas of its
business and operations required by HIPAA and/or that could be adversely
affected by the failure of such Person(s) to be HIPAA Compliant (as defined
below); (y) will promptly develop a detailed plan and time line for

 

81

 

  

becoming HIPAA Compliant (a “HIPAA Compliance Plan”); and (z) will implement
those provisions of such HIPAA Compliance Plan in all material respects
necessary to ensure that such Person(s) are or become HIPAA Compliant. For
purposes hereof, “HIPAA Compliant” shall mean that the Borrower and each
Subsidiary Guarantor, as applicable (A) are or will be in material compliance
with each of the applicable requirements of the so-called “Administrative
Simplification” provisions of HIPAA on and as of each date that any party
thereof, or any final rule or regulation thereunder, becomes effective in
accordance with its or their terms, as the case may be (each such date, a “HIPAA
Compliance Date”), if and to the extent the Borrower or any Subsidiary Guarantor
are subjected to such provisions, rules or regulations, and (B) are not and
could not reasonably be expected to become, as of any date following any such
HIPAA Compliance Date, the subject of any civil or criminal penalty, process,
claim, action or proceeding, or any administrative or other regulatory review,
survey, process or proceeding (other than routine surveys or reviews conducted
by any government health plan or other accreditation entity) that could result
in any of the foregoing or that could reasonably be expected to adversely affect
the Borrower’s or any Subsidiary Guarantor’s business, operations, assets,
properties or condition (financial or otherwise), in connection with any actual
or potential violation by the Borrower or any Subsidiary Guarantor of the then
effective provisions of HIPAA.

 

(c)          The Borrower shall not, nor shall the Borrower permit any
Subsidiary Guarantor to, do (or suffer to be done) any of the following with
respect to any Borrowing Base Asset:

 

(i)          Transfer any Primary Licenses relating to such Borrowing Base Asset
to any location other than to another Borrowing Base Asset;

 

(ii)         Amend the Primary Licenses in such a manner that results in a
material adverse effect on the rates charged, or otherwise diminish or impair
the nature, tenor or scope of the Primary Licenses without the Agent’s consent;

 

(iii)        Transfer all or any part of any Borrowing Base Asset’s units or
beds to another site or location other than to another Borrowing Base Asset; or

 

(iv)        Voluntarily transfer or encourage the transfer of any resident of
any Borrowing Base Asset to any other facility (other than to another Borrowing
Base Asset), unless such transfer is (A) at the request of the resident, (B) for
reasons relating to the health, required level of medical care or safety of the
resident to be transferred or the residents remaining at the such Borrowing Base
Asset or (C) as a result of the disruptive behavior of the transferred resident
that is detrimental to the Borrowing Base Asset.

 

(d)          If and when the Borrower or a Subsidiary Guarantor participates in
any Medicare or Medicaid or other Third-Party Payor Programs with respect to the
Borrowing Base Assets, the Borrowing Base Assets will remain in compliance with
all requirements necessary for participation in Medicare and Medicaid, including
the Medicare and Medicaid Patient Protection Act of 1987, as it may be amended,
and such other Third-Party Payor Programs. If and when an Operator participates
in any Medicare or Medicaid or other Third-Party Payor Programs with respect to
the Borrowing Base Assets, where expressly empowered by the applicable Lease,
the

 

82

 

 

Borrower or such Subsidiary Guarantor, as applicable, shall enforce the express
obligation of such Operator (if any) to cause its Borrowing Base Asset to remain
in compliance with all requirements necessary for participation in Medicare and
Medicaid, including the Medicare and Medicaid Patient Protection Act of 1987, as
it may be amended, and such other Third-Party Payor Programs. Where expressly
empowered by the applicable Lease, the Borrower or such Subsidiary Guarantor, as
applicable, shall enforce the obligations of the Operator thereunder (if any) to
cause its Borrowing Base Asset to remain in conformance in all material respects
with all insurance, reimbursement and cost reporting requirements, and, if
applicable, have such Operator’s current provider agreement that is in full
force and effect under Medicare and Medicaid.

 

(e)          If the Borrower or any Subsidiary Guarantor receives written notice
of any Healthcare Investigation after the Closing Date, the Borrower will
promptly obtain and provide to the Agent the following information with respect
thereto, to the extent the Borrower or any Subsidiary Guarantor has such
information or can obtain it pursuant to the applicable Lease or by law: (i)
number of records requested, (ii) dates of service, (iii) dollars at risk, (iv)
date records submitted, (v) determinations, findings, results and denials
(including number, percentage and dollar amount of claims denied, (vi)
additional remedies proposed or imposed, (vii) status update, including appeals,
and (viii) any other pertinent information related thereto.

 

§7.16       Registered Servicemark. Without prior written notice to the Agent,
except with respect to the trademarks, tradenames, servicemarks or logos listed
on Schedule 6.6 hereto or in any Mortgage with respect to any Borrowing Base
Asset other than the Initial Borrowing Base Assets, none of the Borrowing Base
Assets shall be owned or operated by the Borrower or any Guarantor under any
trademark, tradename, servicemark or logo. In the event any of the Borrowing
Base Assets shall be owned or operated under any tradename, trademark,
servicemark or logo, not listed on Schedule 6.6 hereto or in any Mortgage with
respect to any Borrowing Base Asset other than the Initial Borrowing Base
Assets, the Borrower or the applicable Guarantor shall enter into such
agreements with the Agent in form and substance reasonably satisfactory to the
Agent, as the Agent may reasonably require to grant the Agent a perfected first
priority security interest therein and to grant to the Agent or any successful
bidder at a foreclosure sale of such Borrowing Base Asset the right and/or
license to continue operating such Borrowing Base Asset under such tradename,
trademark, servicemark or logo as determined by the Agent.

 

§7.17       Ownership of Real Estate. Without the prior written consent of the
Agent, all Real Estate and all interests (whether direct or indirect) of REIT or
the Borrower in any Real Estate assets now owned or leased or acquired or leased
after the date hereof shall be owned or leased directly by the Borrower or a
Wholly-Owned Subsidiary of the Borrower; provided, however that the Borrower
shall be permitted to own or lease interests in Real Estate through
non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates of the Borrower as
permitted by §8.3(l).

 

§7.18       Distributions of Income to the Borrower. The Borrower shall cause
all of its Subsidiaries (subject to the terms of any loan documents under which
such Subsidiary is the borrower) to promptly distribute to the Borrower (but not
less frequently than once each calendar quarter, unless otherwise approved by
the Agent), whether in the form of dividends, distributions

 

83

 

 

or otherwise, all profits, proceeds or other income relating to or arising from
its Subsidiaries’ use, operation, financing, refinancing, sale or other
disposition of their respective assets and properties after (a) the payment by
each Subsidiary of its debt service, operating expenses, capital improvements
and leasing commissions for such quarter and (b) the establishment of reasonable
reserves for the payment of operating expenses not paid on at least a quarterly
basis and capital improvements and tenant improvements to be made to such
Subsidiary’s assets and properties approved by such Subsidiary in the course of
its business consistent with its past practices.

 

§7.19       Plan Assets. The Borrower, the Guarantors and each of their
respective Subsidiaries will do, or cause to be done, all things necessary to
ensure that none of its Real Estate will be deemed to be Plan Assets at any
time.

 

§7.20       Borrowing Base Assets.

 

(a)          The Eligible Real Estate included in the calculation of the
Borrowing Base Appraised Value Limit shall at all times satisfy all of the
following conditions:

 

(i)          the Eligible Real Estate shall be owned one hundred percent (100%)
in fee simple, or leased under a Ground Lease as to which no Ground Lease
Default has occurred, by the Borrower or a Subsidiary Guarantor, in each case
free and clear of all Liens other than the Liens permitted in §8.2(i) and (iv),
and such Eligible Real Estate shall not have applicable to it any restriction on
the sale, pledge, transfer, mortgage or assignment of such property (including
any restrictions contained in any applicable organizational documents);

 

(ii)         none of the Eligible Real Estate shall have any material title,
survey, environmental, structural or other defects that would give rise to a
materially adverse effect as to the value, use of or ability to sell or
refinance such property, and all representations and warranties with respect to
such Eligible Real Estate shall be true and correct without giving effect to any
knowledge qualifier with respect to any such representation or warranty;

 

(iii)        if such Eligible Real Estate is held by a Subsidiary Guarantor, the
only asset of such Subsidiary Guarantor shall be Eligible Real Estate included
in the calculation of the Borrowing Base Appraised Value Limit;

 

(iv)        such Eligible Real Estate is self-managed by the Borrower, the
Subsidiary Guarantor or is managed by the Property Manager pursuant to a
Management Agreement;

 

(v)         each Eligible Real Estate or portion thereof shall be leased to an
Eligible Tenant, and each such tenant under a Lease at such Eligible Real Estate
must not be past due with respect to any payment obligation more than ninety
(90) days and in material compliance with all other obligations under its lease,
and not subject to any Insolvency Event; provided, however, that if such
Eligible Real Estate is a multi-tenant facility and a tenant thereof if subject
to an Insolvency Proceeding, such Eligible Real Estate may be included in the
calculation of the Borrowing Base Appraised Value Limit if such tenant does not
lease more than forty percent (40%) of the Net Rentable Area of such Eligible
Real Estate;

 

84

 

 

(vi)        on and after the first anniversary of the Closing Date, no Eligible
Real Estate which are subject to a lease or leases to (A) any single tenant
rated at least BBB or the equivalent thereof by S&P or at least Baa2 or the
equivalent thereof by Moody’s or any Affiliate thereof shall account for more
than fifty percent (50%) of the Borrowing Base Appraised Value Limit (and any
excess shall be excluded from the Borrowing Base Appraised Value Limit) or (B)
any other single tenant or any Affiliate thereof shall account for more than
thirty-five percent (35%) of the Borrowing Base Appraised Value Limit (and any
excess shall be excluded from the Borrowing Base Appraised Value Limit) (in each
case, for the purposes hereof, tenants shall not be considered Affiliates of
each other solely by virtue of having common ownership by an equity fund
provided that their financial results are not consolidated with a common parent
entity);

 

(vii)       on and after the first anniversary of the Closing Date, the
aggregate Appraised Value and Property Cost of the Eligible Real Estate
constituting LTACs, Rehabs or ASCs shall not exceed thirty-five percent (35%) of
the Borrowing Base Appraised Value Limit (and any excess shall be excluded from
the Borrowing Base Appraised Value Limit); and

 

(viii)      the Primary License of such Eligible Real Estate shall not have been
revoked or the subject of any revocation proceeding or, in with respect to an
SNF, the Operator thereof is no longer entitled to reimbursement under Medicare
or Medicaid.

 

(b)          In the event that all or any material portion of any Eligible Real
Estate included in the calculation of the Borrowing Base Appraised Value Limit
shall be damaged in any material respect or taken by condemnation, then such
property shall no longer be included in the calculation of the Borrowing Base
Appraised Value Limit unless and until (i) any damage to such real estate is
repaired or restored, such real estate becomes fully operational and the Agent
shall receive evidence satisfactory to the Agent of the value of such real
estate following such repair or restoration (both at such time and
prospectively) or (ii) the Agent shall receive evidence satisfactory to the
Agent that the value of such real estate (both at such time and prospectively)
shall not be materially adversely affected by such damage or condemnation. In
the event that such damage or condemnation only partially affects such Eligible
Real Estate included in the calculation of the Borrowing Base Appraised Value
Limit, then the Required Lenders may in good faith reduce the Borrowing Base
Appraised Value Limit attributable thereto based on such damage until such time
as the Required Lenders receive evidence satisfactory to the Required Lenders
that the value of such real estate (both at such time and prospectively) shall
no longer be materially adversely affected by such damage or condemnation.

 

(c)          Upon any asset ceasing to qualify to be included in the calculation
of the Borrowing Base Appraised Value Limit, such asset shall no longer be
included in the calculation of the Borrowing Base Appraised Value Limit unless
otherwise approved in writing by the Required Lenders. Within five (5) Business
Days after becoming aware of any such disqualification, the Borrower shall
deliver to the Agent a certificate reflecting such disqualification, together
with the identity of the disqualified asset, a statement as to whether any
Default or Event of Default arises as a result of such disqualification, and a
calculation of the Borrowing Base Appraised Value Limit attributable to such
asset. Simultaneously with the delivery of the items required pursuant above,
the Borrower shall deliver to the Agent an updated

 

85

 

 

Borrowing Base Certificate demonstrating, after giving effect to such removal or
disqualification, compliance with the conditions and covenants contained in §5.4
and 9.1.

 

§7.21       Mortgages. In the event a Borrowing Base Asset has been included in
the Borrowing Base Appraised Value Limit for more than twelve (12) months (or,
at the option of the Agent in its sole discretion, more than fifteen (15)
months), the Borrower shall, and shall cause the Guarantors to, take all steps
requested by the Agent from time to time necessary to subject such Borrowing
Base Asset to a first priority Lien of the Agent in form and substance
satisfactory to the Agent, including, without limitation, delivery of a
Mortgage, an Assignment of Leases and Rents, a Title Policy, UCC financing
statements, Surveys, appraisals (which shall be ordered by the Agent), evidence
of insurance coverage required by the Agent, opinions and such other agreements,
documents and instruments the Agent may require in connection therewith. The
Borrower shall pay all costs, expenses and fees associated with compliance with
this §7.21.

 

§8.          NEGATIVE COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any of the Lenders has any obligation to make any Loans
or issue any Letter of Credit:

 

§8.1         Restrictions on Indebtedness. The Borrower will not, and will not
permit any Guarantor or their respective Subsidiaries to, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:

 

(a)          Indebtedness to the Lenders arising under any of the Loan
Documents;

 

(b)          Indebtedness to the Lender Hedge Providers in respect of any Hedge
Obligations;

 

(c)          current liabilities of the Borrower, the Guarantors or their
respective Subsidiaries incurred in the ordinary course of business but not
incurred through (i) the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;

 

(d)          Indebtedness in respect of taxes, assessments, governmental charges
or levies and claims for labor, materials and supplies to the extent that
payment therefor shall not at the time be required to be made in accordance with
the provisions of §7.8;

 

(e)          Indebtedness in respect of judgments only to the extent, for the
period and for an amount not resulting in a Default;

 

(f)          endorsements for collection, deposit or negotiation and warranties
of products or services, in each case incurred in the ordinary course of
business; and

 

86

 

 

(g)          subject to the provisions of §9, Indebtedness of the Borrower in
respect of Derivatives Contracts that are entered into in the ordinary course of
business and not for speculative purposes; and

 

(h)          subject to the provisions of §9, Non-Recourse Indebtedness that is
secured by Real Estate (other than the Borrowing Base Assets or interest
therein) and related assets.

 

Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(h) above shall have any of the Borrowing Base
Assets or any interest therein or any direct or indirect ownership interest in
the Borrower or any Subsidiary Guarantor as collateral, a borrowing base, asset
pool or any similar form of credit support for such Indebtedness, (ii) none of
the Guarantors shall create, incur, assume, guarantee or be or remain liable,
contingently or otherwise, with respect to any Indebtedness (including, without
limitation, pursuant to any conditional or limited guaranty or indemnity
agreement creating liability with respect to usual and customary exclusions from
the non recourse limitations governing the Non-Recourse Indebtedness of any
Person, or otherwise) other than Indebtedness described in §§8.1(a), 8.1(c),
8.1(d), 8.1(e) and 8.1(f), (iii) in no event shall the aggregate amount of
Indebtedness of REIT and its Subsidiaries that is not subject to a Derivatives
Contract for the purpose of hedging the exposure of REIT and its Subsidiaries to
fluctuations in interest rates exceed an amount equal to twenty percent (20%) of
the Consolidated Total Indebtedness and (iv) in no event shall the aggregate
amount of Indebtedness of REIT and its Subsidiaries consisting of completion or
other guarantees (other than guarantees of the Obligations), whether incurred,
directly, indirectly, or otherwise, exceed an amount equal to ten percent (10%)
of the Consolidated Total Assets.

 

§8.2         Restrictions on Liens, Etc. The Borrower will not, and will not
permit any Guarantor or their respective Subsidiaries to (a) create or incur or
suffer to be created or incurred or to exist any lien, security title,
encumbrance, mortgage, deed of trust, security deed, pledge, negative pledge,
charge, restriction or other security interest of any kind upon any of their
respective property or assets of any character whether now owned or hereafter
acquired, or upon the income or profits therefrom; (b) transfer any of their
property or assets or the income or profits therefrom for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to payment of its general creditors; (c) acquire, or
agree or have an option to acquire, any property or assets upon conditional sale
or other title retention or purchase money security agreement, device or
arrangement (or any financing lease having substantially the same economic
effect as any of the foregoing); (d) suffer to exist for a period of more than
thirty (30) days after the same shall have been incurred any Indebtedness or
claim or demand against any of them that if unpaid could by law or upon
bankruptcy or insolvency, or otherwise, be given any priority whatsoever over
any of their general creditors; (e) sell, assign, pledge or otherwise transfer
any accounts, contract rights, general intangibles, chattel paper or
instruments, with or without recourse; (f) in the case of securities, create or
incur or suffer to be incurred any purchase option, call or similar right with
respect to such securities; or (g) incur or maintain any obligation to any
holder of Indebtedness of any of such Persons which prohibits the creation or
maintenance of any lien securing the Obligations (collectively, “Liens”);
provided that notwithstanding anything to the contrary contained herein, the
Borrower, any Guarantor or any such Subsidiary may create or incur or suffer to
be created or incurred or to exist:

 

87

 

 

 (i)          Liens on properties to secure taxes, assessments and other
governmental charges (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or claims for labor,
material or supplies incurred in the ordinary course of business in respect of
obligations not then delinquent or which are being contested as permitted under
this Agreement;

 

(ii)         Liens on assets other than (A) the Collateral, (B) Eligible Real
Estate, or (C) any direct or indirect interest of the Borrower, any Guarantor or
any Subsidiary of the Borrower in any Guarantor in respect of judgments
permitted by §8.1(e);

 

(iii)        deposits or pledges made in connection with, or to secure payment
of, workers’ compensation, unemployment insurance, old age pensions or other
social security obligations;

 

(iv)        liens and encumbrances reflected in the owner’s title policies
issued to the Borrower or the Subsidiary Guarantors upon acquisition of the
Borrowing Base Assets and other encumbrances on properties consisting of
easements, rights of way, zoning restrictions, leases and other occupancy
agreements, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under leases
to which the Borrower, a Subsidiary Guarantor or a Subsidiary of such Person is
a party, and other minor non-monetary liens or encumbrances none of which
interferes materially with the use of the property affected in the ordinary
conduct of the business of the Borrower, the Subsidiary Guarantors or their
Subsidiaries, which defects do not individually or in the aggregate have a
materially adverse effect on the business of the Borrower or any Subsidiary
Guarantor individually or on the Borrowing Base Assets;

 

(v)         liens on properties or interests therein (but excluding (A) the
Collateral, (B) Eligible Real Estate, or (C) any direct or indirect interest of
the Borrower, any Subsidiary Guarantor or any Subsidiary of the Borrower or any
Subsidiary Guarantor) to secure Non-Recourse Indebtedness of Subsidiaries of the
Borrower that are not Subsidiary Guarantors permitted by §8.1(h);

 

(vi)        rights of setoff or bankers’ liens upon deposits of cash in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business;

 

(vii)       Liens of Capitalized Leases; and

 

(viii)      Liens in favor of the Agent and the Lenders under the Loan Documents
to secure the Obligations and the Hedge Obligations.

 

Notwithstanding anything in this Agreement to the contrary, no Guarantor shall
create or incur or suffer to be created or incurred or to exist any Lien other
than Liens contemplated in (i) with respect to any Subsidiary Guarantor,
§§8.2(i), 8.2(iv), 8.2(vi) and 8.2(viii), and (ii) with respect to REIT,
§§8.2(i), 8.2(vi) and 8.2(viii).

 

88

 

 

§8.3         Restrictions on Investments. Neither the Borrower will, nor will it
permit any Guarantor or any of its Subsidiaries to, make or permit to exist or
to remain outstanding any Investment except Investments in:

 

(a)          marketable direct or guaranteed obligations of the United States of
America that mature within one (1) year from the date of purchase by the
Borrower or its Subsidiary;

 

(b)          marketable direct obligations of any of the following: Federal Home
Loan Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;

 

(c)          demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States banks having total assets in excess of
$100,000,000;

 

(d)          commercial paper assigned the highest rating by two (2) or more
national credit rating agencies and maturing not more than ninety (90) days from
the date of creation thereof;

 

(e)          bonds or other obligations having a short term unsecured debt
rating of not less than A-1+ by S&P and P-1+ by Moody’s and having a long term
debt rating of not less than A by S&P and A1 by Moody’s issued by or by
authority of any state of the United States, any territory or possession of the
United States, including the Commonwealth of Puerto Rico and agencies thereof,
or any political subdivision of any of the foregoing;

 

(f)          repurchase agreements having a term not greater than ninety (90)
days and fully secured by securities described in the foregoing §8.3(a), 8.3(b)
or 8.3(c) with banks described in the foregoing §8.3(c) or with financial
institutions or other corporations having total assets in excess of
$500,000,000; and

 

(g)          shares of so-called “money market funds” registered with the SEC
under the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in investments described in the foregoing §§8.3(a) through
8.3(f) and have total assets in excess of $50,000,000.

 

(h)          the acquisition of fee or leasehold interests by the Borrower or
its Subsidiaries in (i) Real Estate which is utilized for Medical Properties
located in the continental United States or the District of Columbia and
businesses and investments incidental thereto, and (ii) subject to the
restrictions set forth in this §8.3, the acquisition of Land Assets to be
developed for the foregoing purpose;

 

(i)          Investments by the Borrower in Subsidiaries that are directly or
indirectly one hundred percent (100%) owned by the Borrower;

 

89

 

 

(j)          Investments in Land Assets, provided that the aggregate Investment
therein shall not exceed five percent (5%) of Consolidated Total Asset Value;

 

(k)          Investments in Mortgage Note Receivables secured by properties of
the type described in §8.3(h)(i), provided that the aggregate Investment therein
shall not exceed fifteen percent (15%) of Consolidated Total Asset Value;

 

(l)          Investments in non-Wholly-Owned Subsidiaries and Unconsolidated
Affiliates to purchase ILFs, ALFs and SNFs, provided that the aggregate
Investment therein shall not exceed (i) for calendar year 2012, forty percent
(40%), (ii) for calendar year 2013, thirty-five percent (35%) and (i) for each
calendar year thereafter, twenty percent (20%), in each case, of Consolidated
Total Asset Value; provided, further, that the foregoing proviso shall not apply
in the event the Borrower owns ninety percent (90%) or more of the Equity
Interests of such Person and is the controlling member thereof; and

 

(m)          Investments in Development Properties for properties of the type
described in §8.3(h)(i), provided that the aggregate construction and
development budget for Development Properties (including land) shall not exceed
five percent (5%) of Consolidated Total Asset Value.

 

Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of the Borrower, any Guarantor and their Subsidiaries in the
Investments described in §8.3(j) and (m) exceed ten percent (10%) of
Consolidated Total Asset Value at any time.

 

For the purposes of this §8.3, the Investment of REIT or any of its Subsidiaries
in any non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates will equal
(without duplication) the sum of (i) such Person’s pro rata share of Development
Property of their non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates,
plus (ii) such Person’s pro rata share of their non-Wholly-Owned Subsidiaries
and Unconsolidated Affiliates’ Investment in Land Assets; plus (iii) such
Person’s pro rata share of any other Investments valued at the lower of GAAP
book value or market value.

 

§8.4         Merger, Consolidation. Other than with respect to or in connection
with any disposition permitted under §8.8, the Borrower will not, nor will it
permit the Guarantors or any of their respective Subsidiaries to, become a party
to any dissolution, liquidation, disposition of all or substantially all of its
assets or business, merger, reorganization, consolidation or other business
combination or agree to effect any asset acquisition, stock acquisition or other
acquisition individually or in a series of transactions which may have a similar
effect as any of the foregoing, in each case without the prior written consent
of the Agent. Notwithstanding the foregoing, so long as no Default or Event of
Default has occurred and is continuing immediately before and after giving
effect thereto, the following shall be permitted without the consent of the
Agent or any Lender: (i) the merger or consolidation of one or more of the
Subsidiaries of the Borrower (other than any Subsidiary that is a Guarantor)
with and into the Borrower (it being understood and agreed that in any such
event the Borrower will be the surviving Person), (ii) the merger or
consolidation of two or more Subsidiaries of the Borrower; provided that no such
merger or consolidation shall involve any Subsidiary that is a Guarantor unless
such Guarantor will be the surviving Person, and (iii) the liquidation or
dissolution of any Subsidiary of the

 

90

 

 

Borrower that does not own any assets so long as such Subsidiary is not a
Guarantor (or if such Subsidiary is a Guarantor, so long as the Borrower and
such Subsidiary comply with the provisions of §5.5). Nothing in this §8.4 shall
prohibit the dissolution of a Subsidiary which has disposed of its assets in
accordance with this Agreement. A Subsidiary of the Borrower may sell all of its
assets (and may effectuate such sale by merger or consolidation with another
Person, with such other Person being the surviving entity) subject to compliance
with the terms of this Agreement (including, without limitation, §§5.4 and 8.8),
and after any such permitted sale, may dissolve.

 

§8.5         Sale and Leaseback. The Borrower will not, and will not permit its
Subsidiaries, to enter into any arrangement, directly or indirectly, whereby the
Borrower or any such Subsidiary shall sell or transfer any Real Estate owned by
it in order that then or thereafter the Borrower or any such Subsidiary shall
lease back such Real Estate without the prior written consent of the Agent, such
consent not to be unreasonably withheld.

 

§8.6         Compliance with Environmental Laws. None of the Borrower nor any
Guarantor will, nor will any of them permit any of their respective Subsidiaries
or any other Person to, do any of the following: (a) use any of the Real Estate
or any portion thereof as a facility for the handling, processing, storage or
disposal of Hazardous Substances, except for quantities of Hazardous Substances
used in the ordinary course of operating Medical Properties as permitted under
this Agreement and in material compliance with all applicable Environmental
Laws, (b) cause or permit to be located on any of the Real Estate any
underground tank or other underground storage receptacle for Hazardous
Substances except in compliance with Environmental Laws, (c) generate any
Hazardous Substances on any of the Real Estate except in compliance with
Environmental Laws, (d) conduct any activity at any Real Estate or use any Real
Estate in any manner that could reasonably be contemplated to cause a Release of
Hazardous Substances on, upon or into the Real Estate or any surrounding
properties or any threatened Release of Hazardous Substances which could
reasonably be expected to give rise to liability under CERCLA or any other
Environmental Law, or (e) directly or indirectly transport or arrange for the
transport of any Hazardous Substances (except in compliance with all
Environmental Laws), except, with respect to any Real Estate that is not a
Borrowing Base Asset, where any such use, generation, conduct or other activity
has not had and could not reasonably be expected to have a Material Adverse
Effect.

 

The Borrower and the Guarantors shall, and shall cause their respective
Subsidiaries to:

 

(i)          in the event of any change in Environmental Laws governing the
assessment, release or removal of Hazardous Substances, take all reasonable
action (including, without limitation, the conducting of engineering tests at
the sole expense of the Borrower) to confirm that no Hazardous Substances are or
ever were Released or disposed of on the Borrowing Base Assets in violation of
applicable Environmental Laws; and

 

(ii)         if any Release or disposal of Hazardous Substances which any Person
may be legally obligated to contain, correct or otherwise remediate or which may
otherwise expose it to liability shall occur or shall have occurred on the
Borrowing Base Assets (including, without limitation, any such Release or
disposal occurring prior to the acquisition or leasing of such Borrowing Base
Asset by the Borrower or any Guarantor), the Borrower shall,

 

91

 

 

after obtaining knowledge thereof, cause the prompt containment and removal of
such Hazardous Substances and remediation of the Borrowing Base Assets in full
compliance with all applicable Environmental Laws; provided, that each of the
Borrower and a Guarantor shall be deemed to be in compliance with Environmental
Laws for the purpose of this clause (ii) so long as it or a responsible third
party with sufficient financial resources is taking reasonable action to
remediate or manage any event of noncompliance to the reasonable satisfaction of
the Agent and no action shall have been commenced or filed by any enforcement
agency. The Agent may engage its own Environmental Engineer to review the
environmental assessments and the compliance with the covenants contained
herein.

 

(iii)        At any time after an Event of Default shall have occurred
hereunder, the Agent may at its election (and will at the request of the
Required Lenders) obtain such environmental assessments of any or all of the
Borrowing Base Assets prepared by an Environmental Engineer as may be necessary
or advisable for the purpose of evaluating or confirming (A) whether any
Hazardous Substances are present in the soil or water at or adjacent to any such
Borrowing Base Asset and (B) whether the use and operation of any such Borrowing
Base Asset complies with all Environmental Laws to the extent required by the
Loan Documents. Additionally, at any time that the Agent or the Required Lenders
shall have reasonable grounds to believe that a Release or threatened Release of
Hazardous Substances which any Person may be legally obligated to contain,
correct or otherwise remediate or which otherwise may expose such Person to
liability may have occurred, relating to any Borrowing Base Asset, or that any
of the Borrowing Base Assets is not in compliance with Environmental Laws to the
extent required by the Loan Documents, the Borrower shall promptly upon the
request of the Agent obtain and deliver to the Agent such environmental
assessments of such Borrowing Base Asset prepared by an Environmental Engineer
as may be necessary or advisable for the purpose of evaluating or confirming (A)
whether any Hazardous Substances are present in the soil or water at or adjacent
to such Borrowing Base Asset and (B) whether the use and operation of such
Borrowing Base Asset comply with all Environmental Laws to the extent required
by the Loan Documents. Environmental assessments may include detailed visual
inspections of such Borrowing Base Asset including, without limitation, any and
all storage areas, storage tanks, drains, dry wells and leaching areas, and the
taking of soil samples, as well as such other investigations or analyses as are
reasonably necessary or appropriate for a complete determination of the
compliance of such Borrowing Base Asset and the use and operation thereof with
all applicable Environmental Laws. All environmental assessments contemplated by
this §8.6 shall be at the sole cost and expense of the Borrower.

 

§8.7         Distributions.

 

(a)          The Borrower shall not pay any Distribution to the partners,
members or other owners of the Borrower, and REIT shall not pay any Distribution
to its partners, members or other owners of REIT, to the extent that the
aggregate amount of such Distributions paid in any fiscal quarter, when added to
the aggregate amount of all other Distributions paid in the same fiscal quarter
and the preceding three (3) fiscal quarters, exceeds ninety-five percent (95%)
of such Person’s Modified FFO for such period; provided that the limitations
contained in this §8.7(a) shall not preclude the Borrower from making
Distributions in an amount equal to the minimum distributions required under the
Code to maintain the REIT Status of REIT, as evidenced by a certification of the
principal financial officer or accounting officer of REIT

 

92

 

 

containing calculations in detail reasonably satisfactory in form and substance
to the Agent. Notwithstanding the foregoing, so long as no Event of Default has
occurred and is continuing or would result therefrom, including an Event of
Default related to any financial covenant set forth in this Agreement, the
Borrower and REIT may from time to time request the Required Lenders’ consent to
a Distribution that is not a Distribution permitted by the immediately preceding
sentence, which consent shall be granted or withheld in the sole, but good
faith, business judgment of the Required Lenders.

 

(b)          If a Default or Event of Default shall have occurred and be
continuing, the Borrower shall make no Distributions to its partners, members or
other owners, other than Distributions in an amount equal to the minimum
distributions required under the Code to maintain the REIT Status of the
Borrower, as evidenced by a certification of the principal financial or
accounting officer of the Borrower containing calculations in detail reasonably
satisfactory in form and substance to the Agent.

 

(c)          Notwithstanding the foregoing, at any time when an Event of Default
under §12.1(a) or 12.1(b) shall have occurred, an Event of Default as to the
Borrower or REIT under §12.1(g), 12.1(h) or 12.1(i) shall have occurred, or the
maturity of the Obligations has been accelerated, neither the Borrower nor REIT
shall make any Distributions whatsoever, directly or indirectly.

 

§8.8         Asset Sales. The Borrower will not, and will not permit the
Guarantors or their respective Subsidiaries to, sell, transfer or otherwise
dispose of any material asset other than pursuant to a bona fide arm’s length
transaction. In addition, neither the Borrower, the Guarantors nor any
Subsidiary thereof shall sell, transfer, or otherwise dispose of any assets in a
single or a series of related transactions with an aggregate value greater than
twenty percent (20%) of the Consolidated Total Asset Value without the prior
written approval of the Required Lenders.

 

§8.9         Restriction on Prepayment of Indebtedness. The Borrower and the
Guarantors will not, and will not permit their respective Subsidiaries to,
(a) during the existence of any Default or Event of Default, prepay, redeem,
defease, purchase or otherwise retire the principal amount, in whole or in part,
of any Indebtedness other than the Obligations; provided, that the foregoing
shall not prohibit (x) the prepayment of Indebtedness which is financed solely
from the proceeds of a new loan which would otherwise be permitted by the terms
of §8.1; and (y) the prepayment, redemption, defeasance or other retirement of
the principal of Indebtedness secured by Real Estate which is satisfied solely
from the proceeds of a sale of the Real Estate securing such Indebtedness; or
(b) modify any document evidencing any Indebtedness (other than the Obligations)
to accelerate the maturity date or required payments of principal of such
Indebtedness during the existence of an Event of Default.

 

§8.10       Zoning and Contract Changes and Compliance. Neither the Borrower nor
any Guarantor shall (a) initiate or consent to any zoning reclassification of
any of its Borrowing Base Asset or seek any variance under any existing zoning
ordinance or use or permit the use of any Borrowing Base Asset in any manner
that could result in such use becoming a non-conforming use under any zoning
ordinance or any other applicable land use law, rule or regulation or (b)
initiate any change in any laws, requirements of governmental authorities or
obligations created

 

93

 

 

by private contracts and Leases which now or hereafter may materially adversely
affect the ownership, occupancy, use or operation of any Borrowing Base Asset.

 

§8.11       Derivatives Contracts. Neither the Borrower, the Guarantors nor any
of their respective Subsidiaries shall contract, create, incur, assume or suffer
to exist any Derivatives Contracts except for Hedge Obligations and interest
rate swap, collar, cap or similar agreements providing interest rate protection
and currency swaps and currency options made in the ordinary course of business
and permitted pursuant to §8.1.

 

§8.12       Transactions with Affiliates. The Borrower shall not, and shall not
permit any Guarantor or Subsidiary of any of them to, permit to exist or enter
into, any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (but not including
the Borrower or any Guarantor), except (i) transactions in connection with
Management Agreements or other property management agreements relating to Real
Estate other than the Borrowing Base Assets, (ii) transactions set forth on
Schedule 6.14 attached hereto and (iii) transactions in the ordinary course of
business pursuant to the reasonable requirements of the business of such Person
and upon fair and reasonable terms which are no less favorable to such Person
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate.

 

§8.13       Equity Pledges. Notwithstanding anything in this Agreement to the
contrary, the Borrower will not create or incur or suffer to be created or
incurred any Lien on any legal, equitable or beneficial interest of the Borrower
in any of its Subsidiaries, including, without limitation, any Distributions or
rights to Distributions on account thereof.

 

§8.14       Leasing Activities. None of the Borrower, the Guarantors or any
Affiliate of the Borrower or the Guarantors shall prompt, direct, cause or
otherwise encourage any tenant or licensee at any Borrowing Base Asset to
relocate to space or acquire other rights at or in connection with other
buildings owned by the Borrower, a Guarantor or any Affiliate adjacent to the
Borrowing Base Asset, or condominium units within the same development, without
the prior written consent of the Agent.

 

§8.15       Management Fees. The Borrower shall not pay, and shall not permit
any Guarantor to pay, any management fees or other payments under any Management
Agreement for any Borrowing Base Asset to the Borrower or to any other manager
that is an Affiliate of the Borrower, or any advisory fees or other payments to
the Advisor, in the event that a Default or an Event of Default shall have
occurred and be continuing.

 

§9.          FINANCIAL COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit:

 

§9.1         Borrowing Base Availability. The Borrower shall not at any time
permit the outstanding principal balance of the Revolving Credit Loans, Swing
Loans and the Letter of Credit Liabilities to be greater than the Borrowing Base
Availability; provided, however, that upon a violation of this §9.1 by the
Borrower, no Event of Default shall exist hereunder in the

 

94

 

 

event the Borrower cures such Default within five (5) Business Days of the
occurrence of such event.

 

§9.2         Consolidated Total Indebtedness to Consolidated Total Asset Value.
The Borrower will not at any time permit the ratio of Consolidated Total
Indebtedness to Consolidated Total Asset Value (expressed as a percentage) to
exceed the following:

 

Fiscal Quarter ending on or before  Percentage  December 31, 2012   70%
Thereafter   65%



 

 provided, however, that the Borrower may irrevocably elect to be subject to a
ratio of sixty-five percent (65%) pursuant to this §9.2 prior to the fiscal
quarter ending December 31, 2012, by delivering (a) notice thereof to the Agent
and (b) evidence, in form and substance satisfactory to the Agent and confirmed
by the Agent, that the ratio of Consolidated Total Indebtedness to Consolidated
Total Asset Value as of the date of such notice does not exceed sixty-five
percent (65%).

 

§9.3         Adjusted Consolidated EBITDA to Consolidated Fixed Charges. The
Borrower will not at any time permit the ratio of Adjusted Consolidated EBITDA
to Consolidated Fixed Charges for the most recently ended four (4) fiscal
quarters to be less than 1.75 to 1.00.

 

§9.4         Minimum Consolidated Tangible Net Worth. The Borrower will not at
any time permit Consolidated Tangible Net Worth to be less than the sum of
(i) $104,579,000, plus (ii) eighty percent (80%) of the sum of any additional
Net Offering Proceeds after the date of this Agreement.

 

§9.5         Equity Raise. Beginning with the calendar quarter ending June 30,
2012, and continuing each calendar quarter thereafter, the Borrower shall raise
not less than $25,000,000 of Net Offering Proceeds from sales of Equity
Interests in REIT by the end of such calendar quarter during any period prior to
the period in which the Tangible Net Worth of REIT exceeds $200,000,000.

 

§9.6         Adjusted Net Operating Income/Rent Ratio. At all times any
Borrowing Base Asset leased to a single tenant or operator has been part of the
Borrowing Base Availability for twelve (12) months or more, such Borrowing Base
Asset shall have a ratio of (a) EBITDAR for such tenant or operator to (b) all
base rent and additional rent due and payable by a tenant under any Lease, in
each case, during previous twelve (12) calendar months, of not less than (x)
1.20 to 1.00 for any such Borrowing Base Asset that is a MOB, (y) 1.25 to 1.00
for any such Borrowing Base Asset that is an ILF or ALF and (z) 1.40 to 1.00 for
any such Borrowing Base Asset that is another type of Medical Property;
provided, however, that Borrowing Base Assets with an aggregate Appraised Value
not to exceed twenty-five percent (25%) of the aggregate appraised value of all
of the Borrowing Base Assets may be excluded by the Borrower from the
calculation of such ratio solely in the event that the Borrower does not have
the ability to receive the information from the relevant tenant or operator
necessary to determine such calculation.

 

95

 

  

§10.        CLOSING CONDITIONS.

 

The obligation of the Lenders to make the Loans or issue the Letter(s) of Credit
shall be subject to the satisfaction of the following conditions precedent:

 

§10.1       Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect. The Agent shall have received a fully executed counterpart of
each such document, except that each Lender shall have receive the
fully-executed original of its Note.

 

§10.2       Certified Copies of Organizational Documents. The Agent shall have
received from the Borrower and each Guarantor a copy, certified as of a recent
date by the appropriate officer of each State in which such Person is organized
and (with respect to any Guarantor that owns a Borrowing Base Asset) in which
such Borrowing Base Asset is located and a duly authorized officer, partner or
member of such Person, as applicable, to be true and complete, of the
partnership agreement, corporate charter or operating agreement and/or other
organizational agreements of the Borrower and each such Guarantor, as
applicable, and its qualification to do business, as applicable, as in effect on
such date of certification.

 

§10.3       Resolutions. All action on the part of the Borrower and each
Guarantor, as applicable, necessary for the valid execution, delivery and
performance by such Person of this Agreement and the other Loan Documents to
which such Person is or is to become a party shall have been duly and
effectively taken, and evidence thereof reasonably satisfactory to the Agent
shall have been provided to the Agent.

 

§10.4       Incumbency Certificate; Authorized Signers. The Agent shall have
received from the Borrower and each Guarantor an incumbency certificate, dated
as of the Closing Date, signed by a duly authorized officer of such Person and
giving the name and bearing a specimen signature of each individual who shall be
authorized to sign, in the name and on behalf of such Person, each of the Loan
Documents to which such Person is or is to become a party. The Agent shall have
also received from the Borrower a certificate, dated as of the Closing Date,
signed by a duly authorized representative of the Borrower and giving the name
and specimen signature of each Authorized Officer who shall be authorized to
make Loan Requests, Letter of Credit Requests and Conversion/Continuation
Requests and to give notices and to take other action on behalf of the Borrower
under the Loan Documents.

 

§10.5       Opinion of Counsel. The Agent shall have received an opinion
addressed to the Lenders and the Agent and dated as of the Closing Date from
counsel to the Borrower and each Guarantor in form and substance reasonably
satisfactory to the Agent.

 

§10.6       Payment of Fees. The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.

 

§10.7       Performance; No Default. The Borrower and each Guarantor shall have
performed and complied with all terms and conditions herein required to be
performed or complied with by it on or prior to the Closing Date, and on the
Closing Date there shall exist no Default or Event of Default.

 

96

 

 

§10.8       Representations and Warranties. The representations and warranties
made by the Borrower and each Guarantor in the Loan Documents or otherwise made
by or on behalf of the Borrower, the Guarantors and their respective
Subsidiaries in connection therewith or after the date thereof shall have been
true and correct in all material respects when made and shall also be true and
correct in all material respects on the Closing Date.

 

§10.9       Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.

 

§10.10     Eligible Real Estate Qualification Documents. The Eligible Real
Estate Qualification Documents for each Borrowing Base Asset included in the
calculation of the Borrowing Base Appraisal Value Limit as of the Closing Date
shall have been delivered to the Agent at the Borrower’s expense and shall be in
form and substance reasonably satisfactory to the Agent.

 

§10.11     Compliance Certificate. The Agent shall have received a Compliance
Certificate dated as of the date of the Closing Date demonstrating compliance
with each of the covenants calculated therein as of the most recent calendar
quarter for which the Borrower has provided financial statements under §6.4.

 

§10.12     Appraisals. The Agent shall have received Appraisals of the Real
Estate of the Borrower and its Subsidiaries in form and substance reasonably
satisfactory to the Agent, and the Agent shall have determined an Appraised
Value for such Borrowing Base Assets.

 

§10.13     Consents. The Agent shall have received evidence reasonably
satisfactory to the Agent that all necessary stockholder, partner, member or
other consents required in connection with the consummation of the transactions
contemplated by this Agreement and the other Loan Documents have been obtained.

 

§10.14     Contribution Agreement. The Agent shall have received an executed
counterpart of the Contribution Agreement.

 

§10.15     Subordination of Management Agreement. The Agent shall have received
an executed counterpart of a Subordination of Management Agreement with respect
to each Management Agreement.

 

§10.16     Subordination of Advisory Agreement. The Agent shall have received an
executed counterpart of a Subordination of Advisory Agreement with respect to
the Advisory Agreement.

 

§10.17     Other. The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested.

 

97

 

 

§11.        CONDITIONS TO ALL BORROWINGS.

 

The obligations of the Lenders to make any Loan or issue any Letter of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:

 

§11.1       Prior Conditions Satisfied. All conditions set forth in §10 shall
continue to be satisfied as of the date upon which any Loan is to be made or any
Letter of Credit is to be issued.

 

§11.2       Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries contained in this Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with this
Agreement shall be true and correct in all material respects both as of the date
as of which they were made and shall also be true and correct in all material
respects as of the time of the making of such Loan or the issuance of such
Letter of Credit, with the same effect as if made at and as of that time, except
to the extent of changes resulting from transactions permitted by the Loan
Documents (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct only as of such specified date), and no Default or Event of Default
shall have occurred and be continuing.

 

§11.3       Borrowing Documents. The Agent shall have received a fully completed
Loan Request for such Loan and the other documents and information as required
by §2.7, or a fully completed Letter of Credit Request required by §2.10, as
applicable.

 

§11.4       Endorsement to Title Policy. To the extent the Agent is a
beneficiary of any Mortgage, at such times as the Agent shall determine in its
discretion prior to each funding, to the extent available under applicable law,
a “date down” endorsement to each Title Policy indicating no change in the state
of title and containing no survey exceptions not approved by the Agent, which
endorsement shall, expressly or by virtue of a proper “revolving credit” clause
or endorsement in each Title Policy, increase the coverage of each Title Policy
to the aggregate amount of all Loans advanced and outstanding and Letters of
Credit issued and outstanding (provided that the amount of coverage under an
individual Title Policy for an individual Borrowing Base Asset need not equal
the aggregate amount of all Loans), or if such endorsement is not available,
such other evidence and assurances as the Agent may reasonably require (which
evidence may include, without limitation, an affidavit from the Borrower stating
that there have been no changes in title from the date of the last effective
date of the Title Policy).

 

§11.5       Future Advances Tax Payment. To the extent the Agent is a
beneficiary of any Mortgage, as a condition precedent to any Lender’s
obligations to make any Loans available to the Borrower hereunder, the Borrower
will pay to the Agent any mortgage, recording, intangible, documentary stamp or
other similar taxes and charges which the Agent reasonably determines to be
payable as a result of such Loan to any state or any county or municipality
thereof in which any of the Borrowing Base Assets are located, and deliver to
the Agent such affidavits or other information which the Agent reasonably
determines to be necessary in connection with such payment in order to insure
that the Mortgages on the Borrowing Base Assets located in such state secure the
Borrower’s obligation with respect to the Loans then being requested by the

 

98

 

  

Borrower. The provisions of this §11.5 shall not limit the Borrower’s
obligations under other provisions of the Loan Documents, including §15.

 

§12.        EVENTS OF DEFAULT; ACCELERATION; ETC.

 

§12.1       Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

 

(a)          the Borrower shall fail to pay any principal of the Loans when the
same shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

 

(b)          the Borrower shall fail to pay any interest on the Loans, any
reimbursement obligations with respect to the Letters of Credit or any fees or
other sums due hereunder or under any of the other Loan Documents when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

 

(c)          the Borrower shall fail to perform any term, covenant or agreement
contained in §9;

 

(d)          any of the Borrower, the Guarantors or any of their respective
Subsidiaries shall fail to perform any other term, covenant or agreement
contained herein or in any of the other Loan Documents which they are required
to perform (other than those specified in the other subsections or clauses of
this §12 or in the other Loan Documents);

 

(e)          any representation or warranty made by or on behalf of the
Borrower, the Guarantors or any of their respective Subsidiaries in this
Agreement or any other Loan Document, or any report, certificate, financial
statement, request for a Loan, Letter of Credit Request, or in any other
document or instrument delivered pursuant to or in connection with this
Agreement, any advance of a Loan, the issuance of any Letter of Credit or any of
the other Loan Documents shall prove to have been false in any material respect
upon the date when made or deemed to have been made or repeated;

 

(f)          the Borrower, any Guarantor or any of their Subsidiaries shall fail
pay when due (including, without limitation, at maturity), or within any
applicable period of grace, any obligation for borrowed money or credit received
or other Indebtedness (including under any Derivatives Contract), or shall fail
to observe or perform any term, covenant or agreement contained in any agreement
by which it is bound, evidencing or securing any obligation for borrowed money
or credit received or other Indebtedness (including under any Derivatives
Contract) for such period of time as would permit (assuming the giving of
appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof or require the
prepayment, redemption, purchase, termination or other settlement thereof;
provided, however, that the events described in this §12.1(f) shall not
constitute an Event of Default unless such failure to perform, together with
other failures to perform as described in §12.1(g), involves singly or in the
aggregate obligations for Indebtedness totaling in excess of $10,000,000.00;

 

99

 

 

(g)          any of the Borrower, the Guarantors, or any of their respective
Subsidiaries, (i) shall make an assignment for the benefit of creditors, or
admit in writing its general inability to pay or generally fail to pay its debts
as they mature or become due, or shall petition or apply for the appointment of
a trustee or other custodian, liquidator or receiver for it or any substantial
part of its assets, (ii) shall commence any case or other proceeding relating to
it under any bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or (iii) shall take any action to authorize or in
furtherance of any of the foregoing; provided that the events described in this
§12.1(g) as to any Subsidiary of the Borrower that is not a Guarantor shall not
constitute an Event of Default unless the value of the assets of any such
Subsidiary or Subsidiaries that is not a Guarantor (calculated, to the extent
applicable, consistent with the calculation of Consolidated Total Asset Value)
subject to an event or events described in §12.1(g), 12.1(h) or 12.1(i)
individually exceeds $5,000,000.00 or in the aggregate exceeds $10,000,000.00;

 

(h)          a petition or application shall be filed for the appointment of a
trustee or other custodian, liquidator or receiver of any of the Borrower, the
Guarantors, or any of their respective Subsidiaries or any substantial part of
the assets of any thereof, or a case or other proceeding shall be commenced
against any such Person under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, and any such Person shall indicate
its approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within sixty (60)
days following the filing or commencement thereof; provided that the events
described in this §12.1(h) as to any Subsidiary of the Borrower that is not a
Guarantor shall not constitute an Event of Default unless the value of the
assets of any such Subsidiary or Subsidiaries that is not a Guarantor
(calculated, to the extent applicable, consistent with the calculation of
Consolidated Total Asset Value) subject to an event or events described in
§12.1(g), 12.1(h) or 12.1(i) individually exceeds $5,000,000.00 or in the
aggregate exceeds $10,000,000.00;

 

(i)          a decree or order is entered appointing a trustee, custodian,
liquidator or receiver for any of the Borrower, the Guarantors, or any of their
respective Subsidiaries or adjudicating any such Person, bankrupt or insolvent,
or approving a petition in any such case or other proceeding, or a decree or
order for relief is entered in respect of any such Person in an involuntary case
under federal bankruptcy laws as now or hereafter constituted; provided that the
events described in this §12.1(i) as to any Subsidiary of the Borrower that is
not a Guarantor shall not constitute an Event of Default unless the value of the
assets of any such Subsidiary or Subsidiaries that is not a Guarantor
(calculated, to the extent applicable, consistent with the calculation of
Consolidated Total Asset Value) subject to an event or events described in
§12.1(g), 12.1(h) or 12.1(i) individually exceeds $5,000,000.00 or in the
aggregate exceeds $10,000,000.00;

 

(j)          there shall remain in force, undischarged, unsatisfied and
unstayed, for more than thirty (30) days, whether or not consecutive, one (1) or
more uninsured or unbonded final judgments against the Borrower, any Guarantor
or any of their respective Subsidiaries that, either individually or in the
aggregate, exceed $10,000,000.00 per occurrence or during any twelve (12) month
period;

 

100

 

 

(k)          any of the Loan Documents or the Contribution Agreement shall be
canceled, terminated, revoked or rescinded otherwise than in accordance with the
terms thereof or the express prior written agreement, consent or approval of the
Lenders, or any action at law, suit in equity or other legal proceeding to
cancel, revoke or rescind any of the Loan Documents or the Contribution
Agreement shall be commenced by or on behalf of the Borrower or any Guarantor,
or any court or any other governmental or regulatory authority or agency of
competent jurisdiction shall make a determination, or issue a judgment, order,
decree or ruling, to the effect that any one or more of the Loan Documents or
the Contribution Agreement is illegal, invalid or unenforceable in accordance
with the terms thereof;

 

(l)          any dissolution, termination, partial or complete liquidation,
merger or consolidation of the Borrower, any Guarantor or any of their
respective Subsidiaries shall occur or any sale, transfer or other disposition
of the assets of the Borrower, any Guarantor or any of their respective
Subsidiaries shall occur, in each case, other than as permitted under the terms
of this Agreement or the other Loan Documents;

 

(m)          with respect to any Guaranteed Pension Plan, an ERISA Reportable
Event shall have occurred and the Required Lenders shall have determined in
their reasonable discretion that such event reasonably could be expected to
result in liability of the Borrower, the Guarantors or any of their respective
Subsidiaries to the PBGC or such Guaranteed Pension Plan in an aggregate amount
exceeding $5,000,000.00 and (x) such event in the circumstances occurring
reasonably could constitute grounds for the termination of such Guaranteed
Pension Plan by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Guaranteed Pension Plan; or (y) a
trustee shall have been appointed by the United States District Court to
administer such Plan; or (z) the PBGC shall have instituted proceedings to
terminate such Guaranteed Pension Plan;

 

(n)          the Borrower, any Guarantor or any of their respective Subsidiaries
or any shareholder, officer, director, partner or member of any of them shall be
indicted for a federal crime, a punishment for which could include the
forfeiture of (i) any assets of the Borrower or any of their respective
Subsidiaries which in the good faith judgment of the Required Lenders could
reasonably be expected to have a Material Adverse Effect, or (ii) the
Collateral;

 

(o)          any Guarantor denies that it has any liability or obligation under
the Guaranty or any other Loan Document, or shall notify the Agent or any of the
Lenders of such Guarantor’s intention to attempt to cancel or terminate the
Guaranty or any other Loan Document, or shall fail to observe or comply with any
term, covenant, condition or agreement under any Guaranty or any other Loan
Document;

 

(p)          the Borrower or any Subsidiary Guarantor abandons all or a portion
(other than de minimis portion) of any Borrowing Base Asset;

 

(q)          any Borrowing Base Asset shall be taken on execution or other
process of law (other than by eminent domain) in any action against the Borrower
or any Guarantor;

 

101

 

 

(r)          REIT shall fail to comply at any time with all requirements and
applicable laws and regulations necessary to maintain REIT Status and shall
continue to receive REIT Status;

 

(s)          REIT shall fail to comply with any SEC reporting requirements;

 

(t)          any Change of Control shall occur; or

 

(u)          an Event of Default under any of the other Loan Documents shall
occur;

 

then, and in any such event, the Agent may, and, upon the request of the
Required Lenders, shall by notice in writing to the Borrower declare all amounts
owing with respect to this Agreement, the Notes, the Letters of Credit and the
other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrower; provided
that in the event of any Event of Default specified in §12.1(g), 12.1(h) or
12.1(i), all such amounts shall become immediately due and payable automatically
and without any requirement of presentment, demand, protest or other notice of
any kind from any of the Lenders or the Agent, the Borrower hereby expressly
waiving any right to notice of intent to accelerate and notice of acceleration.
Upon demand by the Agent or the Required Lenders in their absolute and sole
discretion after the occurrence and during the continuance of an Event of
Default, and regardless of whether the conditions precedent in this Agreement
for a Revolving Credit Loan have been satisfied, the Lenders will cause a
Revolving Credit Loan to be made in the undrawn amount of all Letters of Credit.
The proceeds of any such Revolving Credit Loan will be pledged to and held by
the Agent as security for any amounts that become payable under the Letters of
Credit and all other Obligations and Hedge Obligations. In the alternative, if
demanded by the Agent in its absolute and sole discretion after the occurrence
and during the continuance of an Event of Default, the Borrower will deposit
into the Collateral Account and pledge to the Agent cash in an amount equal to
the amount of all undrawn Letters of Credit. Such amounts will be pledged to and
held by the Agent for the benefit of the Lenders as security for any amounts
that become payable under the Letters of Credit and all other Obligations and
Hedge Obligations. Upon any draws under Letters of Credit, at the Agent’s sole
discretion, the Agent may apply any such amounts to the repayment of amounts
drawn thereunder and upon the expiration of the Letters of Credit any remaining
amounts will be applied to the payment of all other Obligations and Hedge
Obligations or if there are no outstanding Obligations and Hedge Obligations and
the Lenders have no further obligation to make Revolving Credit Loans or issue
Letters of Credit or if such excess no longer exists, such proceeds deposited by
the Borrower will be released to the Borrower.

 

§12.2       Certain Cure Periods; Limitation of Cure Periods.

 

(a)          Notwithstanding anything contained in §12.1 to the contrary, (i) no
Event of Default shall exist hereunder upon the occurrence of any failure
described in §12.1(b) in the event that the Borrower cures such Default within
five (5) Business Days after the date such payment is due (or, with respect to
any payments other than interest on the Loans, any reimbursement obligations
with respect to the Letters of Credit or any fees due under the Loan Documents,
within five (5) Business Days after written notice thereof shall have been given
to

 

102

 

 

the Borrower by the Agent), provided, however, that the Borrower shall not be
entitled to receive more than two (2) grace or cure periods in the aggregate
pursuant to this clause (i) in any period of 365 days ending on the date of any
such occurrence of Default, and provided further, that no such cure period shall
apply to any payments due upon the maturity of the Notes, and (ii) no Event of
Default shall exist hereunder upon the occurrence of any failure described in
§12.1(d) in the event that the Borrower cures (or causes to be cured) such
Default within thirty (30) days following receipt of written notice of such
default, provided that the provisions of this clause (ii) shall not pertain to
defaults consisting of a failure to provide insurance as required by §7.7, to
any default (whether of the Borrower, any Guarantor or any Subsidiary thereof)
consisting of a failure to comply with §7.4(c), 7.14, 7.15, 7.18, 7.19, 7.20,
7.21, 8.1, §8.2, 8.4, 8.7 or 8.8 or to any Default excluded from any provision
of cure of defaults contained in any other of the Loan Documents.

 

(b)          In the event that there shall occur any Default that affects only
certain Borrowing Base Assets or the owner(s) thereof, then the Borrower may
elect to cure such Default (so long as no other Default or Event of Default
would arise as a result) by electing to have the Agent remove such Borrowing
Base Assets from the calculation of the Borrowing Base Appraised Value Limit and
by reducing the outstanding Loans and Letters of Credit so that no Default
exists under this Agreement, in which event such removal and reduction shall be
completed within ten (10) Business Days after receipt of notice of such Default
from the Agent or the Required Lenders; provided, however, that in the event
such Default occurs as a result of a representation or warranty under §6.32
being false (without regard to any knowledge qualifier) in any material respect
with respect to an Operator not affiliated with the Borrower, such removal and
reduction shall be completed within thirty (30) days after receipt of notice of
such Default from the Agent or the Required Lenders.

 

§12.3       Termination of Commitments. If any one or more Events of Default
specified in §12.1(g), 12.1(h), 12.1(i) or 12.1(j) shall occur, then immediately
and without any action on the part of the Agent or any Lender any unused portion
of the credit hereunder shall terminate and the Lenders shall be relieved of all
obligations to make Loans or issue Letters of Credit to the Borrower. If any
other Event of Default shall have occurred, the Agent may, and upon the election
of the Required Lenders, shall, by notice to the Borrower terminate the
obligation to make Revolving Credit Loans to and issue Letters of Credit for the
Borrower. No termination under this §12.3 shall relieve the Borrower or the
Guarantors of their obligations to the Lenders arising under this Agreement or
the other Loan Documents.

 

§12.4       Remedies. In case any one or more Events of Default shall have
occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §12.1, the Agent, on behalf of
the Lenders may, and upon the direction of the Required Lenders, shall proceed
to protect and enforce their rights and remedies under this Agreement, the Notes
and/or any of the other Loan Documents by suit in equity, action at law or other
appropriate proceeding, including to the full extent permitted by applicable law
the specific performance of any covenant or agreement contained in this
Agreement and the other Loan Documents, the obtaining of the ex parte
appointment of a receiver, and, if any amount shall have become due, by
declaration or otherwise, the enforcement of the payment thereof. No remedy
herein conferred upon the Agent or the holder of any Note is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to

 

103

 

 

every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute or any other provision of law. Notwithstanding the
provisions of this Agreement providing that the Loans may be evidenced by
multiple Notes in favor of the Lenders, the Lenders acknowledge and agree that
only the Agent may exercise any remedies arising by reason of a Default or Event
of Default. If the Borrower or any Guarantor fails to perform any agreement or
covenant contained in this Agreement or any of the other Loan Documents beyond
any applicable period for notice and cure, the Agent may itself perform, or
cause to be performed, any agreement or covenant of such Person contained in
this Agreement or any of the other Loan Documents which such Person shall fail
to perform, and the out-of-pocket costs of such performance, together with any
reasonable expenses, including reasonable attorneys’ fees actually incurred
(including attorneys’ fees incurred in any appeal) by the Agent in connection
therewith, shall be payable by the Borrower upon demand and shall constitute a
part of the Obligations and shall if not paid within five (5) days after demand
bear interest at the Default Rate. In the event that all or any portion of the
Obligations is collected by or through an attorney-at-law, the Borrower shall
pay all costs of collection including, but not limited to, reasonable attorney’s
fees.

 

§12.5       Distribution of Collateral Proceeds. In the event that, following
the occurrence and during the continuance of any Event of Default, any monies
are received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the Collateral or other
assets of the Borrower or the Guarantors, such monies shall be distributed for
application as follows:

 

(a)          First, to the payment of, or (as the case may be) the reimbursement
of the Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid or incurred or sustained by
the Agent to protect or preserve the Collateral or in connection with the
collection of such monies by the Agent, for the exercise, protection or
enforcement by the Agent of all or any of the rights, remedies, powers and
privileges of the Agent or the Lenders under this Agreement or any of the other
Loan Documents or in respect of the Collateral or in support of any provision of
adequate indemnity to the Agent against any taxes or liens which by law shall
have, or may have, priority over the rights of the Agent or the Lenders to such
monies;

 

(b)          Second, to all other Obligations and Hedge Obligations (including
any interest, expenses or other obligations incurred after the commencement of a
bankruptcy) in such order or preference as the Required Lenders shall determine;
provided, that (i) Swing Loans shall be repaid first, (ii) distributions in
respect of such other Obligations shall include, on a pari passu basis, any
Agent’s fee payable pursuant to §4.2, (iii) in the event that any Lender is a
Defaulting Lender, payments to such Lender shall be governed by §2.13, and
(iv) except as otherwise provided in clause (iii), Obligations owing to the
Lenders with respect to each type of Obligation such as interest, principal,
fees and expenses and Hedge Obligations (but excluding the Swing Loans) shall be
made among the Lenders and Lender Hedge Providers, pro rata; and provided,
further that the Required Lenders may in their discretion make proper allowance
to take into account any Obligations not then due and payable; and

 

(c)          Third, the excess, if any, shall be returned to the Borrower or to
such other Persons as are entitled thereto.

 

104

 

 





§12.6     Collateral Account.

 

(a)          As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities, Swing Loans and the other Obligations and
Hedge Obligations, the Borrower hereby pledges and grants to the Agent, for the
ratable benefit of the Agent and the Lenders as provided herein, a security
interest in all of its right, title and interest in and to the Collateral
Account and the balances from time to time in the Collateral Account (including
the investments and reinvestments therein provided for below). The balances from
time to time in the Collateral Account shall not constitute payment of any
Letter of Credit Liabilities or Swing Loans until applied by the Agent as
provided herein. Anything in this Agreement to the contrary notwithstanding,
funds held in the Collateral Account shall be subject to withdrawal only as
provided in this §12.6.

 

(b)          Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion. All such investments and reinvestments shall be held in the
name of and be under the sole dominion and control of the Agent for the ratable
benefit of the Lenders. The Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Collateral Account and shall be deemed
to have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Agent accords other funds deposited with the Agent,
it being understood that the Agent shall not have any responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
funds held in the Collateral Account.

 

(c)          If a drawing pursuant to any Letter of Credit occurs on or prior to
the expiration date of such Letter of Credit, the Borrower and the Lenders
authorize the Agent to use the monies deposited in the Collateral Account to
make payment to the beneficiary with respect to such drawing or the payee with
respect to such presentment. If a Swing Loan is not refinanced as a Base Rate
Loan as provided in §2.5 above, then the Agent is authorized to use monies
deposited in the Collateral Account to make payment to the Swing Loan Lender
with respect to any participation not funded by a Defaulting Lender.

 

(d)          If an Event of Default exists, the Required Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
any such investments and reinvestments and apply proceeds thereof to the
Obligations and Hedge Obligations in accordance with §12.5.

 

(e)          So long as no Default or Event of Default exists, and to the extent
amounts on deposit in the Collateral Account exceed the aggregate amount of the
Letter of Credit Liabilities then due and owing and the pro rata share of any
Letter of Credit Obligations and Swing Loans of any Defaulting Lender after
giving effect to §2.13(c), the Agent shall, from time to time, at the request of
the Borrower, deliver to the Borrower within 10 Business Days after the Agent’s
receipt of such request from the Borrower, against receipt but without any
recourse, warranty or representation whatsoever, such of the balances in the
Collateral Account as exceed the aggregate amount of the Letter of Credit
Liabilities and Swing Loans at such time.

 

(f)          The Borrower shall pay to the Agent from time to time such fees as
the Agent normally charges for similar services in connection with the Agent’s
administration of the

  

105

 

  

Collateral Account and investments and reinvestments of funds therein. The
Borrower authorizes the Agent to file such financing statements as the Agent may
reasonably require in order to perfect the Agent’s security interest in the
Collateral Account, and the Borrower shall promptly upon demand execute and
deliver to the Agent such other documents as the Agent may reasonably request to
evidence its security interest in the Collateral Account.

 

§13.       SETOFF.

 

Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default under §12.1(a) or §12.1(b), including in connection with any
acceleration of the Obligations, any deposits (general or specific, time or
demand, provisional or final, regardless of currency, maturity, or the branch
where such deposits are held) or other sums credited by or due from any Lender
to the Borrower or the Guarantors and any securities or other property of the
Borrower or the Guarantors in the possession of such Lender may, without notice
to the Borrower or any Guarantor (any such notice being expressly waived by the
Borrower and each Guarantor) but with the prior written approval of the Agent,
be applied to or set off against the payment of Obligations and any and all
other liabilities, direct, or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, of the Borrower or the Guarantors to
such Lender. Each of the Lenders agree with each other Lender that if such
Lender shall receive from the Borrower or the Guarantors, whether by voluntary
payment, exercise of the right of setoff, or otherwise, and shall retain and
apply to the payment of the Note or Notes held by such Lender (but excluding the
Swing Loan Note) any amount in excess of its ratable portion of the payments
received by all of the Lenders with respect to the Notes held by all of the
Lenders, such Lender will make such disposition and arrangements with the other
Lenders with respect to such excess, either by way of distribution, pro tanto
assignment of claims, subrogation or otherwise as shall result in each Lender
receiving in respect of the Notes held by it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest. In the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of this Agreement and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (b) such Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

 

§14.       the Agent.

 

§14.1         Authorization. The Agent is authorized to take such action on
behalf of each of the Lenders and to exercise all such powers as are hereunder
and under any of the other Loan Documents and any related documents delegated to
the Agent, together with such powers as are reasonably incident thereto,
provided that no duties or responsibilities not expressly assumed herein or
therein shall be implied to have been assumed by the Agent. The obligations of
the Agent hereunder are primarily administrative in nature, and nothing
contained in this Agreement or any of the other Loan Documents shall be
construed to constitute the Agent as a trustee for any Lender or to create an
agency or fiduciary relationship. The Agent shall act as the

 

106

 

 

 

contractual representative of the Lenders hereunder, and notwithstanding the use
of the term “Agent”, it is understood and agreed that the Agent shall not have
any fiduciary duties or responsibilities to any Lender by reason of this
Agreement or any other Loan Document and is acting as an independent contractor,
the duties and responsibilities of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. The Borrower and any other
Person shall be entitled to conclusively rely on a statement from the Agent that
it has the authority to act for and bind the Lenders pursuant to this Agreement
and the other Loan Documents.

 

§14.2         Employees and Agents. The Agent may exercise its powers and
execute its duties by or through employees or agents and shall be entitled to
take, and to rely on, advice of counsel concerning all matters pertaining to its
rights and duties under this Agreement and the other Loan Documents. The Agent
may utilize the services of such Persons as the Agent may reasonably determine,
and all reasonable fees and expenses of any such Persons shall be paid by the
Borrower.

 

§14.3         No Liability. Neither the Agent nor any of its shareholders,
directors, officers or employees nor any other Person assisting them in their
duties nor any agent, or employee thereof, shall be liable for (a) any waiver,
consent or approval given or any action taken, or omitted to be taken, in good
faith by it or them hereunder or under any of the other Loan Documents, or in
connection herewith or therewith, or be responsible for the consequences of any
oversight or error of judgment whatsoever, except that the Agent or such other
Person, as the case may be, shall be liable for losses due to its willful
misconduct or gross negligence as finally determined by a court of competent
jurisdiction after the expiration of all applicable appeal periods or (b) any
action taken or not taken by the Agent with the consent or at the request of the
Required Lenders. The Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default, unless the Agent has received
notice from a Lender or the Borrower referring to the Loan Documents and
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default”.

 

§14.4         No Representations. The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries,
or be bound to ascertain or inquire as to the performance or observance of any
of the terms, conditions, covenants or agreements herein or in any of the other
Loan Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower, the Guarantors or
any holder of any of the Notes shall have been duly authorized or is true,
accurate and complete. The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
condition of the Borrower, the Guarantors or any of their respective
Subsidiaries, or the value of the Collateral or any other assets of the
Borrower, any Guarantor or any of their respective Subsidiaries. Each Lender

 

107

 

acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. The Agent’s Special Counsel has only represented the
Agent and KeyBank in connection with the Loan Documents and the only attorney
client relationship or duty of care is between the Agent’s Special Counsel and
the Agent or KeyBank. Each Lender has been independently represented by separate
counsel on all matters regarding the Loan Documents and the granting and
perfecting of liens in the Collateral.

 

§14.5     Payments.

 

(a)          A payment by the Borrower or any Guarantor to the Agent hereunder
or under any of the other Loan Documents for the account of any Lender shall
constitute a payment to such Lender. The Agent agrees to distribute to each
Lender not later than one Business Day after the Agent’s receipt of good funds,
determined in accordance with the Agent’s customary practices, such Lender’s pro
rata share of payments received by the Agent for the account of the Lenders
except as otherwise expressly provided herein or in any of the other Loan
Documents. Notwithstanding anything to the contrary contained in this Agreement,
if any Lender becomes a Defaulting Lender, then, until such time as such Lender
is no longer a Defaulting Lender, each payment by the Borrower hereunder shall
be applied in accordance with §2.13(d).

 

(b)          If in the opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents might involve it in liability, it may refrain from making
such distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court. In the event that the Agent shall
refrain from making any distribution of any amount received by it as provided in
this §14.5(b), the Agent shall endeavor to hold such amounts in an interest
bearing account and at such time as such amounts may be distributed to the
Lenders, the Agent shall distribute to each Lender, based on their respective
Commitment Percentages, its pro rata share of the interest or other earnings
from such deposited amount.

 

§14.6     Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

 

§14.7     Indemnity. The Lenders ratably agree hereby to indemnify and hold
harmless the Agent from and against any and all claims, actions and suits
(whether groundless or otherwise), losses, damages, costs, expenses (including
any expenses for which the Agent has not been reimbursed by the Borrower as
required by §15), and liabilities of every nature and character

 

108

 

arising out of or related to this Agreement, the Notes, or any of the other Loan
Documents or the transactions contemplated or evidenced hereby or thereby, or
the Agent’s actions taken hereunder or thereunder, except to the extent that any
of the same shall be directly caused by the Agent’s willful misconduct or gross
negligence as finally determined by a court of competent jurisdiction after the
expiration of all applicable appeal periods. The agreements in this §14.7 shall
survive the payment of all amounts payable under the Loan Documents.

 

§14.8         The Agent as Lender. In its individual capacity, KeyBank shall
have the same obligations and the same rights, powers and privileges in respect
to its Commitment and the Loans made by it, and as the holder of any of the
Notes as it would have were it not also the Agent.

 

§14.9         Resignation. The Agent may resign at any time by giving thirty
(30) calendar days’ prior written notice thereof to the Lenders and the
Borrower. Any such resignation may at the Agent’s option also constitute the
Agent’s resignation as the Issuing Lender and the Swing Loan Lender. Upon any
such resignation, the Required Lenders, subject to the terms of §18.1, shall
have the right to appoint as a successor Agent and, if applicable, Issuing
Lender and Swing Loan Lender, any Lender or any bank whose senior debt
obligations are rated not less than “A” or its equivalent by Moody’s or not less
than “A” or its equivalent by S&P and which has a net worth of not less than
$500,000,000.00. Unless a Default or Event of Default shall have occurred and be
continuing, such successor Agent and, if applicable, Issuing Lender and Swing
Loan Lender, shall be reasonably acceptable to the Borrower. If no successor
Agent shall have been appointed and shall have accepted such appointment within
ten (10) days after the retiring Agent’s giving of notice of resignation, then
the retiring Agent may, on behalf of the Lenders, appoint a successor Agent,
which shall be any Lender or any bank whose senior debt obligations are rated
not less than “A2” or its equivalent by Moody’s or not less than “A” or its
equivalent by S&P and which has a net worth of not less than $500,000,000.00.
Upon the acceptance of any appointment as the Agent and, if applicable, the
Issuing Lender and the Swing Loan Lender, hereunder by a successor Agent and, if
applicable, Issuing Lender and Swing Loan Lender, such successor Agent and, if
applicable, Issuing Lender and Swing Loan Lender, shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Agent and, if applicable, Issuing Lender and Swing Loan Lender, and the retiring
Agent and, if applicable, Issuing Lender and Swing Loan Lender, shall be
discharged from its duties and obligations hereunder as the Agent and, if
applicable, the Issuing Lender and the Swing Loan Lender. After any retiring
Agent’s resignation, the provisions of this Agreement and the other Loan
Documents shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Agent, the Issuing
Lender and the Swing Loan Lender. If the resigning Agent shall also resign as
the Issuing Lender, such successor Agent shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or shall make other arrangements satisfactory to the current Issuing
Lender, in either case, to assume effectively the obligations of the current
Agent with respect to such Letters of Credit. Upon any change in the Agent under
this Agreement, the resigning Agent shall execute such assignments of and
amendments to the Loan Documents as may be necessary to substitute the successor
Agent for the resigning Agent.

 

§14.10         Duties in the Case of Enforcement. In case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have

 

109

 

occurred, the Agent may and, if (a) so requested by the Required Lenders and
(b) the Lenders have provided to the Agent such additional indemnities and
assurances in accordance with their respective Commitment Percentages against
expenses and liabilities as the Agent may reasonably request, shall proceed to
exercise all or any legal and equitable and other rights or remedies as it may
have; provided, however, that unless and until the Agent shall have received
such directions, the Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem to be in the best interests of the Lenders. Without
limiting the generality of the foregoing, if the Agent reasonably determines
payment is in the best interest of all the Lenders, the Agent may without the
approval of the Lenders pay taxes and insurance premiums and spend money for
maintenance, repairs or other expenses which may be necessary to be incurred,
and the Agent shall promptly thereafter notify the Lenders of such action. Each
Lender shall, within thirty (30) days of request therefor, pay to the Agent its
Commitment Percentage of the reasonable costs incurred by the Agent in taking
any such actions hereunder to the extent that such costs shall not be promptly
reimbursed to the Agent by the Borrower or the Guarantors or out of the
Collateral within such period. The Required Lenders may direct the Agent in
writing as to the method and the extent of any such exercise, the Lenders hereby
agreeing to indemnify and hold the Agent harmless in accordance with their
respective Commitment Percentages from all liabilities incurred in respect of
all actions taken or omitted in accordance with such directions, provided that
the Agent need not comply with any such direction to the extent that the Agent
reasonably believes the Agent’s compliance with such direction to be unlawful in
any applicable jurisdiction or commercially unreasonable under the UCC as
enacted in any applicable jurisdiction.

 

§14.11         Request for Agent Action. The Agent and the Lenders acknowledge
that in the event that the Agent is the beneficiary of a Mortgage, in the
ordinary course of business of the Borrower, (a) the Borrower and the Subsidiary
Guarantors will enter into leases or rental agreements covering Borrowing Base
Assets that may require the execution of a subordination, attornment and
non-disturbance agreement in favor of the tenant thereunder, (b) a Borrowing
Base Asset may be subject to a Taking, (c) the Borrower or any Subsidiary
Guarantor may desire to enter into easements or other agreements affecting the
Borrowing Base Assets, or take other actions or enter into other agreements in
the ordinary course of business (including, without limitation, Leases) which
similarly require the consent, approval or agreement of the Agent. In connection
with the foregoing, the Lenders hereby expressly authorize the Agent to (w)
execute and deliver to the Borrower and the Subsidiary Guarantors subordination,
attornment and non-disturbance agreements with any tenant under a Lease upon
such terms as the Agent in its good faith judgment determines are appropriate
(the Agent in the exercise of its good faith judgment may agree to allow some or
all of the casualty, condemnation, restoration or other provisions of the
applicable Lease to control over the applicable provisions of the Loan
Documents), (x) execute releases of liens in connection with any Taking, (y)
execute consents or subordinations in form and substance satisfactory to the
Agent in connection with any easements or agreements affecting the Borrowing
Base Asset, or (z) execute consents, approvals, or other agreements in form and
substance satisfactory to the Agent in connection with such other actions or
agreements as may be necessary in the ordinary course of the Borrower’s
business.

 

§14.12         Bankruptcy. In the event a bankruptcy or other insolvency
proceeding is commenced by or against the Borrower or any Guarantor with respect
to the Obligations, the Agent shall have the sole and exclusive right to file
and pursue a joint proof claim on behalf of

 

110

 

all Lenders. Any votes with respect to such claims or otherwise with respect to
such proceedings shall be subject to the vote of the Required Lenders or all of
the Lenders as required by this Agreement. Each Lender irrevocably waives its
right to file or pursue a separate proof of claim in any such proceedings unless
the Agent fails to file such claim within thirty (30) days after receipt of
written notice from the Lenders requesting that the Agent file such proof of
claim.

 

§14.13         Reliance by the Agent. The Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by an Authorized Officer. The Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, that by its terms must be fulfilled to the satisfaction of a Lender, the
Agent may presume that such condition is satisfactory to such Lender unless the
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. The Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

§14.14         Approvals. If consent is required for some action under this
Agreement, or except as otherwise provided herein an approval of the Lenders or
the Required Lenders is required or permitted under this Agreement, each Lender
agrees to give the Agent, within ten (10) days of receipt of the request for
action from the Agent together with all reasonably requested information related
thereto (or such lesser period of time required by the terms of the Loan
Documents), notice in writing of approval or disapproval (collectively,
“Directions”) in respect of any action requested or proposed in writing pursuant
to the terms hereof. To the extent that any Lender does not approve any
recommendation of the Agent, such Lender shall in such notice to the Agent
describe the actions that would be acceptable to such Lender. If consent is
required for the requested action, any Lender’s failure to respond to a request
for Directions within the required time period shall be deemed to constitute a
Direction to take such requested action. In the event that any recommendation is
not approved by the requisite number of Lenders and a subsequent approval on the
same subject matter is requested by the Agent, then for the purposes of this
paragraph each Lender shall be required to respond to a request for Directions
within five (5) Business Days of receipt of such request. The Agent and each
Lender shall be entitled to assume that any officer of the other Lenders
delivering any notice, consent, certificate or other writing is authorized to
give such notice, consent, certificate or other writing unless the Agent and
such other Lenders have otherwise been notified in writing.

 

§14.15         The Borrower Not Beneficiary. Except for the provisions of §14.9
relating to the appointment of a successor Agent, the provisions of this §14 are
solely for the benefit of the Agent and the Lenders, may not be enforced by the
Borrower or any Guarantor, and except for the provisions of §14.9, may be
modified or waived without the approval or consent of the Borrower.

 

111

 

§14.16         Reliance on Hedge Provider. For purposes of applying payments
received in accordance with §12.1, 12.5, 12.6 or any other provision of the Loan
Documents, the Agent shall be entitled to rely upon the trustee, paying agent or
other similar representative (each, a “Representative”) or, in the absence of
such a Representative, upon the holder of the Hedge Obligations for a
determination (which each holder of the Hedge Obligations agrees (or shall
agree) to provide upon request of the Agent) of the outstanding Hedge
Obligations owed to the holder thereof. Unless it has actual knowledge
(including by way of written notice from such holder) to the contrary, the
Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.

 

§15.       EXPENSES.

 

The Borrower agrees to pay (a) the reasonable costs of producing and reproducing
this Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (b) any taxes (including any interest and
penalties in respect thereto) payable by the Agent or any of the Lenders (other
than taxes based upon the Agent’s or any Lender’s gross or net income, except
that the Agent and the Lenders shall be entitled to indemnification for any and
all amounts paid by them in respect of taxes based on income or other taxes
assessed by any State in which any Collateral is located, such indemnification
to be limited to taxes due solely on account of the granting of Collateral under
the Security Documents and to be net of any credit allowed to the indemnified
party from any other State on account of the payment or incurrence of such tax
by such indemnified party), including any recording, mortgage, documentary or
intangibles taxes in connection with the Loan Documents, or other taxes payable
on or with respect to the transactions contemplated by this Agreement, including
any such taxes payable by the Agent or any of the Lenders after the Closing Date
(the Borrower hereby agreeing to indemnify the Agent and each Lender with
respect thereto), (c) all title insurance premiums, engineer’s fees,
environmental reviews and reasonable fees, expenses and disbursements of the
counsel to the Agent and the Arranger and any local counsel to the Agent
incurred in connection with the preparation, administration, or interpretation
of the Loan Documents and other instruments mentioned herein, and amendments,
modifications, approvals, consents or waivers hereto or hereunder, (d) the
out-of-pocket fees, costs, expenses and disbursements of the Agent and the
Arranger incurred in connection with the syndication and/or participation (by
KeyBank) of the Loans, (e) all other reasonable out of pocket fees, expenses and
disbursements of the Agent incurred by the Agent in connection with the
preparation or interpretation of the Loan Documents and other instruments
mentioned herein, the addition or substitution of additional Collateral, the
review of Leases and related documents, the making of each advance hereunder,
the issuance of Letters of Credit, and the syndication of the Commitments
pursuant to §18 (without duplication of those items addressed in clause (d)
above), (f) all out-of-pocket expenses (including attorneys’ fees and costs, and
fees and costs of appraisers, engineers, investment bankers or other experts
retained by the Agent) incurred by any Lender or the Agent in connection with
(i) the enforcement of or preservation of rights under any of the Loan Documents
against the Borrower or the Guarantors or the administration thereof after the
occurrence of a Default or Event of Default and (ii) any litigation, proceeding
or dispute whether arising hereunder or otherwise, in any way related to the
Agent’s, or any of the Lenders’ relationship with the Borrower or the
Guarantors, (g) all reasonable fees, expenses and disbursements of the Agent
incurred in connection with UCC searches, UCC filings, title rundowns, title
searches or mortgage recordings, (h) all reasonable out-of-pocket fees, expenses

 

112

 

and disbursements (including reasonable attorneys’ fees and costs) which may be
incurred by KeyBank in connection with the execution and delivery of this
Agreement and the other Loan Documents (without duplication of any of the items
listed above), and (i) all expenses relating to the use of Intralinks, SyndTrak
or any other similar system for the dissemination and sharing of documents and
information in connection with the Loans. The covenants of this §15 shall
survive the repayment of the Loans and the termination of the obligations of the
Lenders hereunder.

 

§16.       INDEMNIFICATION.

 

The Borrower agrees to indemnify and hold harmless the Agent, the Lenders and
the Arranger and each director, officer, employee, agent, Attorney and Affiliate
thereof and Person who controls the Agent, or any Lender or the Arranger against
any and all claims, actions and suits, whether groundless or otherwise, and from
and against any and all liabilities, losses, damages and expenses of every
nature and character arising out of or relating to this Agreement or any of the
other Loan Documents or the transactions contemplated hereby and thereby
including, without limitation, (a) any and all claims for brokerage, leasing,
finders or similar fees which may be made relating to the Borrowing Base Assets,
other Real Estate or the Loans, (b) any condition of the Borrowing Base Assets
or other Real Estate, (c) any actual or proposed use by the Borrower of the
proceeds of any of the Loans or Letters of Credit, (d) any actual or alleged
infringement of any patent, copyright, trademark, service mark or similar right
of the Borrower, any Guarantor or any of their respective Subsidiaries, (e) the
Borrower and the Guarantors entering into or performing this Agreement or any of
the other Loan Documents, (f) any actual or alleged violation of any law,
ordinance, code, order, rule, regulation, approval, consent, permit or license
relating to the Borrowing Base Assets or any other Real Estate, (g) with respect
to the Borrower, the Guarantors and their respective Subsidiaries and their
respective properties and assets, the violation of any Environmental Law, the
Release or threatened Release of any Hazardous Substances or any action, suit,
proceeding or investigation brought or threatened with respect to any Hazardous
Substances (including, but not limited to, claims with respect to wrongful
death, personal injury, nuisance or damage to property), and (h) any use of
Intralinks, SyndTrak or any other system for the dissemination and sharing of
documents and information, in each case including, without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding; provided, however, that the
Borrower shall not be obligated under this §16 to indemnify any Person for
liabilities arising from such Person’s own gross negligence or willful
misconduct as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods. In litigation, or the preparation
therefor, the Lenders and the Agent shall be entitled to select a single law
firm as their own counsel and, in addition to the foregoing indemnity, the
Borrower agrees to pay promptly the reasonable fees and expenses of such
counsel. If, and to the extent that the obligations of the Borrower under this
§16 are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment in satisfaction of such obligations which is
permissible under applicable law. The provisions of this §16 shall survive the
repayment of the Loans and the termination of the obligations of the Lenders
hereunder.

 

113

 

§17.       SURVIVAL OF COVENANTS, ETC.

 

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower or the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans, as herein contemplated, and shall continue in full
force and effect so long as any amount due under this Agreement or the Notes or
any of the other Loan Documents remains outstanding or any Letters of Credit
remain outstanding or any Lender has any obligation to make any Loans or issue
any Letters of Credit. The indemnification obligations of the Borrower provided
herein and in the other Loan Documents shall survive the full repayment of
amounts due and the termination of the obligations of the Lenders hereunder and
thereunder to the extent provided herein and therein. All statements contained
in any certificate delivered to any Lender or the Agent at any time by or on
behalf of the Borrower, any Guarantor or any of their respective Subsidiaries
pursuant hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by such Person hereunder.

 

§18.       ASSIGNMENT AND PARTICIPATION.

 

§18.1         Conditions to Assignment by Lenders. Except as provided herein,
each Lender may assign to one or more banks or other entities all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitment Percentage and Commitment and the same portion of
the Loans at the time owing to it and the Notes held by it); provided that (a)
the Agent, the Issuing Lender and, so long as no Default or Event of Default
exists hereunder, the Borrower shall have each given its prior written consent
to such assignment, which consent shall not be unreasonably withheld or delayed,
and if the Borrower does not respond to any such request for consent within five
(5) Business Days, the Borrower shall be deemed to have consented (provided that
such consent shall not be required for any assignment to another Lender, to a
Related Fund, to a lender or an Affiliate of a Lender which controls, is
controlled by or is under common control with the assigning Lender or to a
wholly-owned Subsidiary of such Lender), (b) each such assignment shall be of a
constant, and not a varying, percentage of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Commitment in the event an
interest in the Revolving Credit Loans is assigned, (c) the parties to such
assignment shall execute and deliver to the Agent, for recording in the Register
(as hereinafter defined) an assignment and acceptance agreement in the form of
Exhibit J attached hereto (an “Assignment and Acceptance Agreement”), together
with any Notes subject to such assignment, (d) in no event shall any assignment
be to any Person controlling, controlled by or under common control with, or
which is not otherwise free from influence or control by the Borrower or any
Guarantor or be to a Defaulting Lender or an Affiliate of a Defaulting Lender,
(e) such assignee of a portion of the Revolving Credit Loans shall have a net
worth or unfunded commitment as of the date of such assignment of not less than
$100,000,000.00 (unless otherwise approved by the Agent and, so long as no
Default or Event of Default exists hereunder, the Borrower), (f) such assignee
shall acquire an interest in the Loans of not less than $5,000,000.00 and
integral multiples of $1,000,000.00 in excess thereof (or if less, the remaining
Loans of the assignor), unless waived by the Agent, and so long as no Default

 

114

 

or Event of Default exists hereunder, the Borrower and (g) if such assignment is
less than the assigning Lender’s entire Commitment, the assigning Lender shall
retain an interest in the Loans of not less than $5,000,000.00. Upon execution,
delivery, acceptance and recording of such Assignment and Acceptance Agreement,
(i) the assignee thereunder shall be a party hereto and all other Loan Documents
executed by the Lenders and, to the extent provided in such Assignment and
Acceptance Agreement, have the rights and obligations of a Lender hereunder,
(ii) the assigning Lender shall, upon payment to the Agent of the registration
fee referred to in §18.2, be released from its obligations under this Agreement
arising after the effective date of such assignment with respect to the assigned
portion of its interests, rights and obligations under this Agreement, and (iii)
the Agent may unilaterally amend Schedule 1.1 to reflect such assignment. In
connection with each assignment, the assignee shall represent and warrant to the
Agent, the assignor and each other Lender as to whether such assignee is
controlling, controlled by, under common control with or is not otherwise free
from influence or control by, the Borrower and/or any Guarantor and whether such
assignee is a Defaulting Lender or an Affiliate of a Defaulting Lender. In
connection with any assignment of rights and obligations of any Defaulting
Lender, no such assignment shall be effective unless and until, in addition to
the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Loans in accordance
with its Commitment Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

§18.2         Register. The Agent shall maintain on behalf of the Borrower a
copy of each assignment delivered to it and a register or similar list (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment Percentages of and principal amount of the Loans owing to the
Lenders from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Guarantors, the Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and the Lenders at any reasonable time
and from time to time upon reasonable prior notice. Upon each such recordation,
the assigning Lender agrees to pay to the Agent a registration fee in the sum of
$3,500.00.

 

§18.3         New Notes. Upon its receipt of an Assignment and Acceptance
Agreement executed by the parties to such assignment, together with each Note
subject to such assignment, the Agent shall record the information contained
therein in the Register. Within five (5) Business Days after receipt of notice
of such assignment from the Agent, the Borrower, at the applicable assignee’s
own expense, shall execute and deliver to the Agent, in exchange for each

 

115

 

surrendered original Note (or an indemnity agreement, as provided in §31), a new
Note to the order of such assignee in an amount equal to the amount assigned to
such assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes. The
surrendered original Notes shall be canceled and returned to the Borrower (or
the Borrower shall receive an indemnity agreement, as provided in §31).

 

§18.4         Participations. Each Lender may sell participations to one or more
Lenders or other entities in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents; provided that
(a) any such sale or participation shall not affect the rights and duties of the
selling Lender hereunder, (b) such participation shall not entitle such
participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, rights granted to the Lenders under
§§4.8, 4.9, 4.10 and 13, (c) such participation shall not entitle the
participant to the right to approve waivers, amendments or modifications,
(d) such participant shall have no direct rights against the Borrower, (e) such
sale is effected in accordance with all applicable laws, and (f) such
participant shall not be a Person controlling, controlled by or under common
control with, or which is not otherwise free from influence or control by the
Borrower and/or any Guarantor and shall not be a Defaulting Lender or an
Affiliate of a Defaulting Lender; provided, however, such Lender may agree with
the participant that it will not, without the consent of the participant, agree
to (i) increase, or extend the term or extend the time or waive any requirement
for the reduction or termination of, such Lender’s Commitment, (ii) extend the
date fixed for the payment of principal of or interest on the Loans or portions
thereof owing to such Lender (other than pursuant to an extension of the
Maturity Date pursuant to §2.12), (iii) reduce the amount of any such payment of
principal, (iv) reduce the rate at which interest is payable thereon or
(v) release any Guarantor or any material Collateral (except as otherwise
permitted under this Agreement). Any Lender which sells a participation shall
promptly notify the Agent of such sale and the identity of the purchaser of such
interest.

 

§18.5         Pledge by Lender. Any Lender may at any time pledge all or any
portion of its interest and rights under this Agreement (including all or any
portion of its Note) to any of the twelve Federal Reserve Banks organized under
Section 4 of the Federal Reserve Act, 12 U.S.C. §341 or to such other Person as
the Agent may approve to secure obligations of such Lender. No such pledge or
the enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents.

 

§18.6         No Assignment by the Borrower. The Borrower shall not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each of the Lenders.

 

§18.7         Disclosure. The Borrower agrees to promptly cooperate with any
Lender in connection with any proposed assignment or participation of all or any
portion of its Commitment. The Borrower agrees that in addition to disclosures
made in accordance with

 

116

 

standard banking practices any Lender may disclose information obtained by such
Lender pursuant to this Agreement to assignees or participants and potential
assignees or participants hereunder. Each Lender agrees for itself that it shall
use reasonable efforts in accordance with its customary procedures to hold
confidential all non-public information obtained from the Borrower or any
Guarantor that has been identified in writing as confidential by any of them,
and shall use reasonable efforts in accordance with its customary procedures to
not disclose such information to any other Person, it being understood and
agreed that, notwithstanding the foregoing, a Lender may make (a) disclosures to
its participants (provided such Persons are advised of the provisions of this
§18.7), (b) disclosures to its directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors of such
Lender (provided that such Persons who are not employees of such Lender are
advised of the provision of this §18.7), (c) disclosures customarily provided or
reasonably required by any potential or actual bona fide assignee, transferee or
participant or their respective directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors in
connection with a potential or actual assignment or transfer by such Lender of
any Loans or any participations therein (provided such Persons are advised of
the provisions of this §18.7), (d) disclosures to bank regulatory authorities or
self-regulatory bodies with jurisdiction over such Lender, or (e) disclosures
required or requested by any other Governmental Authority or representative
thereof or pursuant to legal process; provided that, unless specifically
prohibited by applicable law or court order, each Lender shall notify the
Borrower of any request by any Governmental Authority or representative thereof
prior to disclosure (other than any such request in connection with any
examination of such Lender by such Governmental Authority) for disclosure of any
such non-public information prior to disclosure of such information. In
addition, each Lender may make disclosure of such information to any contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisors (so long as such contractual counterparty or professional advisors
agree to be bound by the provisions of this §18.7). Non-public information shall
not include any information which is or subsequently becomes publicly available
other than as a result of a disclosure of such information by a Lender, or prior
to the delivery to such Lender is within the possession of such Lender if such
information is not known by such Lender to be subject to another confidentiality
agreement with or other obligations of secrecy to the Borrower or the
Guarantors, or is disclosed with the prior approval of the Borrower. Nothing
herein shall prohibit the disclosure of non-public information to the extent
necessary to enforce the Loan Documents.

 

§18.8         Mandatory Assignment. In the event the Borrower requests that
certain amendments, modifications or waivers be made to this Agreement or any of
the other Loan Documents which request requires approval of all of the Lenders
or all of the Lenders directly affected thereby and is approved by the Required
Lenders, but is not approved by one or more of the Lenders (any such
non-consenting Lender shall hereafter be referred to as the “Non-Consenting
Lender”), then, within thirty (30) Business Days after the Borrower’s receipt of
notice of such disapproval by such Non-Consenting Lender, the Borrower shall
have the right as to such Non-Consenting Lender, to be exercised by delivery of
written notice delivered to the Agent and the Non-Consenting Lender within
thirty (30) Business Days of receipt of such notice, to elect to cause the
Non-Consenting Lender to transfer its Commitment. The Agent shall promptly
notify the remaining Lenders that each of such Lenders shall have the right, but
not the obligation, to acquire a portion of the Commitment, pro rata based upon
their relevant Commitment Percentages, of the Non-Consenting Lender (or if any
of such Lenders does not

 

117

 

 

elect to purchase its pro rata share, then to such remaining Lenders in such
proportion as approved by the Agent). In the event that the Lenders do not elect
to acquire all of the Non-Consenting Lender’s Commitment, then the Agent shall
endeavor to find a new Lender or Lenders to acquire such remaining Commitment.
Upon any such purchase of the Commitment of the Non-Consenting Lender, the
Non-Consenting Lender’s interests in the Obligations and its rights hereunder
and under the Loan Documents shall terminate at the date of purchase, and the
Non-Consenting Lender shall promptly execute and deliver any and all documents
reasonably requested by the Agent to surrender and transfer such interest,
including, without limitation, an Assignment and Acceptance Agreement and such
Non-Consenting Lender’s original Note. The purchase price for the Non-Consenting
Lender’s Commitment shall equal any and all amounts outstanding and owed by the
Borrower to the Non-Consenting Lender, including principal and all accrued and
unpaid interest or fees, plus any applicable amounts payable pursuant to §4.7
which would be owed to such Non-Consenting Lender if the Loans were to be repaid
in full on the date of such purchase of the Non-Consenting Lender’s Commitment
(provided that the Borrower may pay to such Non-Consenting Lender any interest,
fees or other amounts (other than principal) owing to such Non-Consenting
Lender).

 

§18.9      Amendments to Loan Documents. Upon any such assignment, the Borrower
and the Guarantors shall, upon the request of the Agent, enter into such
documents as may be reasonably required by the Agent to modify the Loan
Documents to reflect such assignment.

 

§18.10    Titled Agents. The Titled Agents shall not have any additional rights
or obligations under the Loan Documents, except for those rights, if any, as a
Lender.

 

§19.       NOTICES.

 

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”),
but specifically excluding to the maximum extent permitted by law any notices of
the institution or commencement of foreclosure proceedings, must be in writing
and shall be deemed to have been properly given or served by personal delivery
or by sending same by overnight courier or by depositing same in the United
States Mail, postpaid and registered or certified, return receipt requested, or
as expressly permitted herein, by telegraph, telecopy, telefax or telex, and
addressed as follows:

 

If to the Agent or KeyBank:

KeyBank National Association
4900 Tiedeman Road
Brooklyn, Ohio 44144
Attn: Amy L. MacLearie

Telecopy No.: (216) 357-6383

 

118

 

With a copy to:

 

KeyBank National Association

127 Public Square, 8th Floor

Cleveland, OH 44114

Attn: Wayne Horvath, SVP

Telecopy No.: (216) 689-5970

 

and

McKenna Long & Aldridge LLP
Suite 5300
303 Peachtree Street, N.E.
Atlanta, Georgia 30308
Attn: William F. Timmons, Esq.
Telecopy No.: (404) 527-4198

 

If to the Borrower:

American Realty Capital Healthcare Trust Operating Partnership, L.P.

405 Park Avenue

Fifteenth Floor

New York, NY 10022
Attn: General Counsel
Telecopy No.: (212) 421-5799

 

With a copy to:

American Realty Capital Healthcare Trust Operating Partnership, L.P.

405 Park Avenue

Fifteenth Floor

New York, NY 10022
Attn: Chief Financial Officer
Telecopy No.: (212) 421-5799

 

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15) days prior Notice

 

119

 

thereof, the Borrower, a Lender or the Agent shall have the right from time to
time and at any time during the term of this Agreement to change their
respective addresses and each shall have the right to specify as its address any
other address within the United States of America.

 

§20.       RELATIONSHIP.

 

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, any Guarantor or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and the Agent, and the Borrower is solely that of a lender
and borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

 

§21.       GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

 

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5- 1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK SITTING IN THE COUNTY OF NEW YORK
(INCLUDING ANY FEDERAL COURT SITTING THEREIN). THE BORROWER FURTHER ACCEPTS,
GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND
ANY RELATED APPELLATE COURT AND IRREVOCABLY (a) AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY WITH RESPECT TO THIS AGREEMENT AND ANY OF THE OTHER
LOAN DOCUMENTS AND (b) WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS
AN INCONVENIENT FORUM. THE BORROWER FURTHER AGREES THAT SERVICE OF PROCESS IN
ANY SUCH SUIT MAY BE MADE UPON THE BORROWER IN THE MANNER PROVIDED FOR NOTICES
IN §19. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER, ANY GUARANTOR OR ANY OF THEIR PROPERTIES IN THE COURTS OF ANY
JURISDICTION. THE BORROWER CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH
COURTS AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER
IN THE MANNER PROVIDED FOR NOTICES IN §19.

 

§22.       HEADINGS.

 

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

120

 

 

 

§23.       COUNTERPARTS.

 

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

 

§24.       ENTIRE AGREEMENT, ETC.

 

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

 

§25.       WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

 

EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25. THE BORROWER ACKNOWLEDGES THAT
IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT THE
BORROWER AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

 

§26.       DEALINGS WITH THE BORROWER.

 

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their

 

121

 

 

respective Subsidiaries or any of their Affiliates regardless of the capacity of
the Agent or the Lender hereunder. The Lenders acknowledge that, pursuant to
such activities, KeyBank or its Affiliates may receive information regarding
such Persons (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Agent shall be
under no obligation to provide such information to them.

 

§27.       CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Required Lenders; provided, however, that the
Agreement Regarding Fees may be amended or otherwise modified, or rights or
privileges thereunder waived, in a writing executed by the parties thereto only.
Notwithstanding the foregoing, none of the following may occur without the
written consent of each Lender directly affected thereby: (a) a reduction in the
rate of interest on the Notes (other than a reduction or waiver of default
interest); (b) an increase in the amount of the Commitments of the Lenders
(except as provided in §2.11 and §18.1); (c) a forgiveness, reduction or waiver
of the principal of any unpaid Loan or any interest thereon (other than a
reduction or waiver of default interest) or fee payable under the Loan
Documents; (d) a change in the amount of any fee payable to a Lender hereunder;
(e) the postponement of any date fixed for any payment of principal of or
interest on the Loan; (f) an extension of the Maturity Date (except as provided
in §2.12); (g) a change in the manner of distribution of any payments to the
Lenders or the Agent; (h) the release of the Borrower, any Guarantor or any
Collateral except as otherwise provided in this Agreement; (i) an amendment of
the definition of Required Lenders or of any requirement for consent by all of
the Lenders; (j) any modification to require a Lender to fund a pro rata share
of a request for an advance of the Revolving Credit Loan made by the Borrower
other than based on its Commitment Percentage; (k) an amendment to this §27; or
(l) an amendment of any provision of this Agreement or the Loan Documents which
requires the approval of all of the Lenders, the Required Lenders to require a
lesser number of Lenders to approve such action. The provisions of §14 may not
be amended without the written consent of the Agent. There shall be no
amendment, modification or waiver of any provision in the Loan Documents with
respect to Swing Loans without the consent of the Swing Loan Lender, nor any
amendment, modification or waiver of any provision in the Loan Documents with
respect to Letters of Credit without the consent of the Issuing Lender.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders, except that the Commitment of
any Defaulting Lender may not be increased without the consent of such Lender.
The Borrower agrees to enter into such modifications or amendments of this
Agreement or the other Loan Documents as reasonably may be requested by KeyBank
and the Arranger in connection with the syndication of the Loan, provided that
no such amendment or modification materially affects or increases any of the
obligations of the Borrower hereunder. No waiver shall extend to or affect any
obligation not expressly waived or impair any right

 

122

 

 

consequent thereon. No course of dealing or delay or omission on the part of the
Agent or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. No notice to or demand upon the Borrower shall
entitle the Borrower to other or further notice or demand in similar or other
circumstances.

 

§28.       SEVERABILITY.

 

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

§29.       TIME OF THE ESSENCE.

 

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower and the Guarantors under this Agreement and the other
Loan Documents.

 

§30.       NO UNWRITTEN AGREEMENTS.

 

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.

 

§31.       REPLACEMENT NOTES.

 

Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrower and the Borrower’s counsel or, in the case of any
such mutilation, upon surrender and cancellation of the applicable Note, the
Borrower will execute and deliver, in lieu thereof, a replacement Note,
identical in form and substance to the applicable Note and dated as of the date
of the applicable Note and upon such execution and delivery all references in
the Loan Documents to such Note shall be deemed to refer to such replacement
Note. All reasonable costs and expenses incurred by the Borrower in connection
with the foregoing, including reasonable attorneys’ fees, shall be paid by the
Lender that requested the replacement Note.

 

§32.       NO THIRD PARTIES BENEFITED.

 

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, the Lenders,
the Agent, the Arranger and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. All conditions to the performance of the obligations
of the Agent and the Lenders under this Agreement, including the obligation to

 

123

 

make Loans and issue Letters of Credit, are imposed solely and exclusively for
the benefit of the Agent and the Lenders and no other Person shall have standing
to require satisfaction of such conditions in accordance with their terms or be
entitled to assume that the Agent and the Lenders will refuse to make Loans or
issue Letters of Credit in the absence of strict compliance with any or all
thereof and no other Person shall, under any circumstances, be deemed to be a
beneficiary of such conditions, any and all of which may be freely waived in
whole or in part by the Agent and the Lenders at any time if in their sole
discretion they deem it desirable to do so. In particular, the Agent and the
Lenders make no representations and assume no obligations as to third parties
concerning the quality of any construction by the Borrower or any of its
Subsidiaries of any development or the absence therefrom of defects.

 

§33.       PATRIOT ACT.

 

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes names and addresses and other information
that will allow such Lender or the Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.

 

[Remainder of page intentionally left blank.] 

 

124

 

  

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

  BORROWER:       AMERICAN REALTY CAPITAL HEALTHCARE TRUST OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership         By:  /s/ Jesse C.
Galloway   Name:  Jesse C. Galloway   Title: Authorized Signatory       (SEAL)

 

[Signatures continued on next page.]

 

1

 

  

  AGENT AND LENDERS:       KEYBANK NATIONAL ASSOCIATION, individually as a
Lender and as the Agent         By: /s/ Amy L. MacLearie   Name:  Amy.L.
MacLearie   Title: AVP – Closing Officer

 

 

Senior Secured Revolving Credit Agreement

 



 

 

  

EXHIBIT A

 

FORM OF ACKNOWLEDGMENT

  

A-1

 



 

EXHIBIT B

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Joinder Agreement”) is executed as of
__________________, 20__, by _______________________________, a
__________________________ (“Joining Party”), and delivered to KeyBank National
Association, as Agent, pursuant to §5.5 of that certain Senior Secured Revolving
Credit Agreement dated as of May 25, 2012, as from time to time in effect (the
“Credit Agreement”), by and among American Realty Capital Healthcare Trust
Operating Partnership, L.P. (the “Borrower”), KeyBank National Association, for
itself and as the Agent, and the Lenders from time to time party thereto. Terms
used but not defined in this Joinder Agreement shall have the meanings defined
for those terms in the Credit Agreement.

 

RECITALS

 

A.         Joining Party is required, pursuant to §5.5 of the Credit Agreement,
to become an additional Guarantor under the Guaranty, the Indemnity Agreement
and the Contribution Agreement.

 

B.         Joining Party expects to realize direct and indirect benefits as a
result of the availability to the Borrower of the credit facilities under the
Credit Agreement.

 

NOW, THEREFORE, Joining Party agrees as follows:

 

AGREEMENT

 

1.          Joinder. By this Joinder Agreement, Joining Party hereby becomes a
“Subsidiary Guarantor” and a “Guarantor” under the Credit Agreement, the
Guaranty, the Indemnity Agreement, and the other Loan Documents with respect to
all the Obligations of the Borrower now or hereafter incurred under the Credit
Agreement and the other Loan Documents, and a “Guarantor” under the Contribution
Agreement. Joining Party agrees that Joining Party is and shall be bound by, and
hereby assumes, all representations, warranties, covenants, terms, conditions,
duties and waivers applicable to a “Subsidiary Guarantor” and a “Guarantor”
under the Credit Agreement, the Guaranty, the Indemnity Agreement, the other
Loan Documents and the Contribution Agreement.

 

2.          Representations and Warranties of Joining Party. Joining Party
represents and warrants to the Agent that, as of the Effective Date (as defined
below), except as disclosed in writing by Joining Party to the Agent on or prior
to the date hereof and approved by the Agent in writing (which disclosures shall
be deemed to amend the Schedules and other disclosures delivered as contemplated
in the Credit Agreement), the representations and warranties contained in the
Credit Agreement and the other Loan Documents applicable to a “Subsidiary
Guarantor” or “Guarantor” are true and correct in all material respects as
applied to Joining Party as a Subsidiary Guarantor and a Guarantor on and as of
the Effective Date as though made on that date. As of the Effective Date, all
covenants and agreements in the Loan Documents and the Contribution Agreement of
the Guarantors apply to Joining Party and no Default or Event of

 

B-1

 

Default shall exist or might exist upon the Effective Date in the event that
Joining Party becomes a Guarantor.

 

3.          Joint and Several. Joining Party hereby agrees that, as of the
Effective Date, the Guaranty, the Contribution Agreement and the Indemnity
Agreement heretofore delivered to the Agent and the Lenders shall be a joint and
several obligation of Joining Party to the same extent as if executed and
delivered by Joining Party, and upon request by the Agent, will promptly become
a party to the Guaranty, the Contribution Agreement and the Indemnity Agreement
to confirm such obligation.

 

4.          Further Assurances. Joining Party agrees to execute and deliver such
other instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

 

5.          GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

6.          Counterparts. This Joinder Agreement may be executed in any number
of counterparts which shall together constitute but one and the same agreement.

 

7.          The effective date (the “Effective Date”) of this Joinder Agreement
is _________________, 201__.

 

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

  “JOINING PARTY”                   ,a                       By:         Name: 
        Title:                     [SEAL]    

 



ACKNOWLEDGED:   KEYBANK NATIONAL ASSOCIATION, as the Agent   By:        Its:  



   

B-2

 

  

EXHIBIT c

 

FORM OF REVOLVING CREDIT NOTE

 

$______________ _____________, 20__

  

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain Senior Secured Revolving Credit Agreement, dated as of May
25, 2012, as from time to time in effect, by and among Maker, KeyBank National
Association, for itself and as the Agent, and such other Lenders as may be from
time to time named therein (as the same may be varied, extended, supplemented,
consolidated, amended, replaced, increased, renewed or modified or restated from
time to time, the “Credit Agreement”), to the extent not sooner paid, on or
before the Maturity Date, the principal sum of _________________ ($__________),
or such amount as may be advanced by Payee under the Credit Agreement as a
Revolving Credit Loan with daily interest from the date thereof, computed as
provided in the Credit Agreement, on the principal amount hereof from time to
time unpaid, at a rate per annum on each portion of the principal amount which
shall at all times be equal to the rate of interest applicable to such portion
in accordance with the Credit Agreement, and with interest on overdue principal
and, to the extent permitted by applicable law, on overdue installments of
interest and late charges at the rates provided in the Credit Agreement.
Interest shall be payable on the dates specified in the Credit Agreement, except
that all accrued interest shall be paid at the stated or accelerated maturity
hereof or upon the prepayment in full hereof. Capitalized terms used herein and
not otherwise defined herein shall have the meanings set forth in the Credit
Agreement.

 

Payments hereunder shall be made to the Agent for Payee at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other address as Agent may designate from
time to time.

 

This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement. The principal of this Note may be due and payable in whole or
in part prior to the Maturity Date and is subject to mandatory prepayment in the
amounts and under the circumstances set forth in the Credit Agreement, and may
be prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of

 

C-1

 

the Obligations of the undersigned Maker, such excess shall be refunded to the
undersigned Maker. All interest paid or agreed to be paid to the Lenders shall,
to the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

 

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

  AMERICAN REALTY CAPITAL HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership         By:     Name:     Title:             (SEAL)

  

C-2

 

 

EXHIBIT D

 

FORM OF SWING LOAN NOTE

 

$__,000,000.00 _____________, 20__

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain Senior Secured Revolving Credit Agreement, dated as of May
25, 2012, as from time to time in effect, by and among Maker, KeyBank National
Association, for itself and as the Agent, and such other Lenders as may be from
time to time named therein (as the same may be varied, extended, supplemented,
consolidated, amended, replaced, increased, renewed or modified or restated from
time to time, the “Credit Agreement”), to the extent not sooner paid, on or
before the Maturity Date, the principal sum of _______ Million and No/100
Dollars ($__,000,000.00), or such amount as may be advanced by Payee under the
Credit Agreement as a Swing Loan with daily interest from the date thereof,
computed as provided in the Credit Agreement, on the principal amount hereof
from time to time unpaid, at a rate per annum on each portion of the principal
amount which shall at all times be equal to the rate of interest applicable to
such portion in accordance with the Credit Agreement, and with interest on
overdue principal and, to the extent permitted by applicable law, on overdue
installments of interest and late charges at the rates provided in the Credit
Agreement. Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for Payee at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other address as Agent may designate from
time to time.

 

This Note is one of one or more Swing Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement. The principal of this Note may be due and payable in whole or in part
prior to the Maturity Date and is subject to mandatory prepayment in the amounts
and under the circumstances set forth in the Credit Agreement, and may be
prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of

 

D-1

 

 

the Obligations of the undersigned Maker, such excess shall be refunded to the
undersigned Maker. All interest paid or agreed to be paid to the Lenders shall,
to the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

 

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

  AMERICAN REALTY CAPITAL HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership         By:     Name:      Title:            
(SEAL)

  

D-2

 

EXHIBIT E

 

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

  

KeyBank National Association, as Agent
4900 Tiedeman Road

Brooklyn, Ohio 44144
Attn: Real Estate Capital Services

Ladies and Gentlemen:

 

Pursuant to the provisions of §2.7 of that certain Senior Secured Revolving
Credit Agreement dated as of May 25, 2012 (as the same may hereafter be amended,
the “Credit Agreement”), by and among American Realty Capital Healthcare Trust
Operating Partnership, L.P. (the “Borrower”), KeyBank National Association for
itself and as Agent, and the other Lenders from time to time party thereto, the
Borrower hereby requests and certifies as follows:

 

1.           Revolving Credit Loan. The Borrower hereby requests a [Revolving
Credit Loan under §2.1] [Swing Loan under §2.5] of the Credit Agreement:

 

Principal Amount: $__________
Type (LIBOR Rate, Base Rate):
Drawdown Date:
Interest Period for LIBOR Rate Loans:

 

by credit to the general account of the Borrower with the Agent at the Agent’s
Head Office.

 

[If the requested Loan is a Swing Loan and the Borrower desires for such Loan to
be a LIBOR Rate Loan following its conversion as provided in §2.5(d), specify
the Interest Period following conversion:_________________]

 

2.           Use of Proceeds. Such Loan shall be used for purposes permitted by
§2.9 of the Credit Agreement.

 

3.           No Default. The undersigned chief executive officer, president or
chief financial officer of the Borrower certifies that the Borrower and the
Guarantors are and will be in compliance with all covenants under the Loan
Documents after giving effect to the making of the Loan requested hereby and no
Default or Event of Default has occurred and is continuing. Attached hereto is a
Borrowing Base Certificate setting forth a calculation of the Borrowing Base
Availability after giving effect to the Loan requested hereby. No condemnation
proceedings are pending or, to the undersigned’s knowledge, threatened against
any Borrowing Base Asset.

 

4.           Representations True. The undersigned chief executive officer,
president or chief financial officer of the Borrower certifies, represents and
agrees that each of the representations and warranties made by or on behalf of
the Borrower, the Guarantors or their respective Subsidiaries, contained in the
Credit Agreement, in the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement was

 

E-1

 

  

true in all material respects as of the date on which it was made and, is true
in all material respects as of the date hereof and shall also be true at and as
of the Drawdown Date for the Loan requested hereby, with the same effect as if
made at and as of such Drawdown Date, except to the extent of changes resulting
from transactions permitted by the Loan Documents (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date).

 

5.           Other Conditions. The undersigned chief executive officer,
president or chief financial officer of the Borrower certifies, represents and
agrees that all other conditions to the making of the Loan requested hereby set
forth in the Credit Agreement have been satisfied or waived in writing.

 

6.           Definitions. Terms defined in the Credit Agreement are used herein
with the meanings so defined.

 

IN WITNESS WHEREOF, the undersigned has duly executed this request this _____
day of _____________, 201__.

 

  AMERICAN REALTY CAPITAL HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership         By:     Name:    Title:             (SEAL)

 

E-2

 

 

EXHIBIT F

 

FORM OF LETTER OF CREDIT REQUEST

 

[Date]

 

KeyBank National Association, as Agent
4900 Tiedeman Road

Brooklyn, Ohio 44144

Attn: Real Estate Capital Services

 

Re:Letter of Credit Request under Credit Agreement

 

Ladies and Gentlemen:

 

Pursuant to §2.10 of that certain Senior Secured Revolving Credit Agreement
dated as of May 25, 2012, by and among you, certain other Lenders and American
Realty Capital Healthcare Trust Operating Partnership, L.P. (the “Borrower”), as
amended from time to time (the “Credit Agreement”), we hereby request that you
issue a Letter of Credit as follows:

 

(i)          Name and address of beneficiary:

 

(ii)         Face amount: $

 

(iii)        Proposed Issuance Date:

 

(iv)        Proposed Expiration Date:

 

(v)         Other terms and conditions as set forth in the proposed form of
Letter of Credit attached hereto.

 

(vi)        Purpose of Letter of Credit:

 

This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.10 of the Credit Agreement.

 

The undersigned chief executive officer, president or chief financial officer of
the Borrower certifies that the Borrower is and will be in compliance with all
covenants under the Loan Documents after giving effect to the issuance of the
Letter of Credit requested hereby and no Default or Event of Default has
occurred and is continuing. Attached hereto is a Borrowing Base Certificate
setting forth a calculation of the Borrowing Base Availability after giving
effect to the Letter of Credit requested hereby. No condemnation proceedings are
pending or, to the undersigned’s knowledge, threatened against any Borrowing
Base Asset.

 

F-1

 

  

We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by §2.10(e). All capitalized terms defined in the Credit
Agreement and used herein without definition shall have the meanings set forth
in §1.1 of the Credit Agreement.

 

The undersigned chief executive officer, president or chief financial officer of
the Borrower certifies, represents and agrees that each of the representations
and warranties made by or on behalf of the Borrower, the Guarantors or their
respective Subsidiaries, contained in the Credit Agreement, in the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with the Credit Agreement was true in all material respects as of the
date on which it was made, is true as of the date hereof and shall also be true
at and as of the proposed issuance date of the Letter of Credit requested
hereby, with the same effect as if made at and as of the proposed issuance date,
except to the extent of changes resulting from transactions permitted by the
Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date).

 

  Very truly yours,       AMERICAN REALTY CAPITAL HEALTHCARE TRUST OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership         By:     Name:   
Title:             (SEAL)

 

F-2

 

  

EXHIBIT g

 

FORM OF letter of credit application

 

G-1

 

  

EXHIBIT H

 

FORM OF BORROWING BASE CERTIFICATE

 

KeyBank National Association, as Agent

4900 Tiedeman Road

Brooklyn, Ohio 44144

Attention: Real Estate Capital Services

 

Ladies and Gentlemen:

 

Reference is made to that certain Senior Secured Revolving Credit Agreement
dated as of May 25, 2012 (as the same may hereafter be amended, the “Credit
Agreement”), by and among American Realty Capital Healthcare Trust Operating
Partnership, L.P. (the “Borrower”), KeyBank National Association for itself and
as Agent, and the other Lenders from time to time party thereto. Terms defined
in the Credit Agreement and not otherwise defined herein are used herein as
defined in the Credit Agreement.

 

Pursuant to the Credit Agreement, the Borrower is furnishing to you herewith the
Borrowing Base Certificate. This certificate is submitted in compliance with
requirements of the Credit Agreement.

 

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants of the Credit Agreement relating
hereto.

 

IN WITNESS WHEREOF, the undersigned have duly executed this Borrowing Base
Certificate this _____ day of ___________, 200__.

 

  AMERICAN REALTY CAPITAL HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership         By:     Name:    Title:  

  

H-1

 

 

EXHIBIT i

 

FORM OF COMPLIANCE CERTIFICATE

 

KeyBank National Association, as Agent

4900 Tiedeman Road

Brooklyn, Ohio 44144

Attention: Real Estate Capital Services

 

Ladies and Gentlemen:

 

Reference is made to that certain Senior Secured Revolving Credit Agreement
dated as of May 25, 2012 (as the same may hereafter be amended, the “Credit
Agreement”) by and among American Realty Capital Healthcare Trust Operating
Partnership, L.P. (the “Borrower”), KeyBank National Association for itself and
as Agent, and the other Lenders from time to time party thereto. Terms defined
in the Credit Agreement and not otherwise defined herein are used herein as
defined in the Credit Agreement.

 

Pursuant to the Credit Agreement, the Borrower (or REIT, on the Borrower’s
behalf) is furnishing to you herewith (or has most recently furnished to you)
the consolidated financial statements of REIT for the fiscal period ended
_______________ (the “Balance Sheet Date”). Such financial statements have been
prepared in accordance with GAAP and present fairly the consolidated financial
position of REIT at the date thereof and the results of its operations for the
periods covered thereby.

 

This certificate is submitted in compliance with requirements of §2.11(d),
5.3(c), 5.4(b), 7.4(c) or 10.11 of the Credit Agreement, as applicable. If this
certificate is provided under a provision other than §7.4(c), the calculations
provided below are made using the consolidated financial statements of REIT as
of the Balance Sheet Date adjusted in the best good faith estimate of REIT to
give effect to the making of a Loan, issuance of a Letter of Credit, acquisition
or disposition of property or other event that occasions the preparation of this
certificate; and the nature of such event and the estimate of REIT of its
effects are set forth in reasonable detail in an attachment hereto. The
undersigned officer is the chief financial officer of the Borrower (or REIT, if
this certificate is delivered by REIT on the Borrower’s behalf).

 

The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of any Default or Event of Default. (Note:
If the signer does have knowledge of any Default or Event of Default, the form
of certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by the
Borrower with respect thereto.)

 

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

 

I-1

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this Compliance
Certificate this _____ day of ___________, 201__.

 

  AMERICAN REALTY CAPITAL HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership         By:     Name:      Title:  

 

I-2

 

 

APPENDIX TO COMPLIANCE CERTIFICATE

 

I-3

 

  

WORKSHEET

 

Total ASSET VALUE*

 

I-4

 

 

EXHIBIT J

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
____________________, by and between ____________________________ (“Assignor”),
and ____________________________ (“Assignee”).

 

WITNESSETH:

 

WHEREAS, Assignor is a party to that certain Senior Secured Revolving Credit
Agreement, dated May 25, 2012, as, by and among American Realty Capital
Healthcare Trust Operating Partnership, L.P., a Delaware limited partnership
(the “Borrower”), the other lenders that are or may become a party thereto, and
KEYBANK NATIONAL ASSOCIATION, individually and as Agent (as amended from time to
time, the “Credit Agreement”); and

 

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Credit Agreement and its rights with respect to the Commitment
assigned and its Outstanding Loans with respect thereto;

 

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

1.           Definitions. Terms defined in the Credit Agreement and used herein
without definition shall have the respective meanings assigned to such terms in
the Credit Agreement.

 

2.           Assignment.

 

(a)          Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by Assignee to Assignor pursuant to
Paragraph 5 of this Agreement, effective as of the “Assignment Date” (as defined
in Paragraph 7 below), Assignor hereby irrevocably sells, transfers and assigns
to Assignee, without recourse, a portion of its Revolving Credit Note in the
amount of $_______________ representing a $_______________ Commitment, and a
_________________ percent (_____%) Commitment Percentage, and a corresponding
interest in and to all of the other rights and obligations under the Credit
Agreement and the other Loan Documents relating thereto (the assigned interests
being hereinafter referred to as the “Assigned Interests”), including Assignor’s
share of all outstanding Revolving Credit Loans with respect to the Assigned
Interests and the right to receive interest and principal on and all other fees
and amounts with respect to the Assigned Interests, all from and after the
Assignment Date, all as if Assignee were an original Lender under and signatory
to the Credit Agreement having a Commitment Percentage equal to the amount of
the respective Assigned Interests.

 

(b)          Assignee, subject to the terms and conditions hereof, hereby
assumes all obligations of Assignor with respect to the Assigned Interests from
and after the Assignment Date as if Assignee were an original Lender under and
signatory to the Credit Agreement, which obligations shall include, but shall
not be limited to, the obligation to make Revolving Credit

 

J-1

 

Loans to the Borrower with respect to the Assigned Interests and to indemnify
the Agent as provided therein (such obligations, together with all other
obligations set forth in the Credit Agreement and the other Loan Documents are
hereinafter collectively referred to as the “Assigned Obligations”). Assignor
shall have no further duties or obligations with respect to, and shall have no
further interest in, the Assigned Obligations or the Assigned Interests.

 

3.           Representations and Requests of Assignor.

 

(a)          Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s Revolving Credit Note is $____________ and the
aggregate outstanding principal balance of the Revolving Credit Loans made by it
equals $_______, and (iii) that it has forwarded to the Agent the Revolving
Credit Note held by Assignor. Assignor makes no representation or warranty,
express or implied, and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Documents or the execution, legality, validity, enforceability, genuineness or
sufficiency of any Loan Document or any other instrument or document furnished
pursuant thereto or in connection with the Loan, the collectability of the
Loans, the continued solvency of the Borrower or the continued existence,
sufficiency or value of the Collateral or any assets of the Borrower which may
be realized upon for the repayment of the Loans, or the performance or
observance by the Borrower of any of its obligations under the Loan Documents to
which it is a party or any other instrument or document delivered or executed
pursuant thereto or in connection with the Loan; other than that it is the legal
and beneficial owner of, or has the right to assign, the interests being
assigned by it hereunder and that such interests are free and clear of any
adverse claim.

 

(b)          Assignor requests that the Agent obtain replacement notes for each
of Assignor and Assignee as provided in the Credit Agreement.

 

4.           Representations of Assignee. Assignee makes and confirms to the
Agent, Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Credit Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Borrower and the Guarantors and the value of the assets
of the Borrower and the Guarantors, and taking or not taking action under the
Loan Documents; (d) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers as are reasonably incidental
thereto pursuant to the terms of the Loan Documents; (e) agrees that, by this
Assignment, Assignee has become a party to and will perform in accordance with
their terms all the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; (f) represents and warrants that
Assignee does not control, is not controlled by, is not

 

J-2

 

under common control with and is otherwise free from influence or control by,
the Borrower or any Guarantor and is not a Defaulting Lender or Affiliate of a
Defaulting Lender, (g) represents and warrants that if Assignee is not
incorporated under the laws of the United States of America or any State, it has
on or prior to the date hereof delivered to the Borrower and the Agent
certification as to its exemption (or lack thereof) from deduction or
withholding of any United States federal income taxes and (h) if Assignee is an
assignee of any portion of the Revolving Credit Notes, Assignee has a net worth
or unfunded commitments as of the date hereof of not less than $100,000,000.00
unless waived in writing by the Borrower and the Agent as required by the Credit
Agreement. Assignee agrees that the Borrower may rely on the representation
contained in Section 4(h).

 

5.            Payments to Assignor. In consideration of the assignment made
pursuant to Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on
the Assignment Date, an amount equal to $____________ representing the aggregate
principal amount outstanding of the Revolving Credit Loans owing to Assignor
under the Loan Agreement and the other Loan Documents with respect to the
Assigned Interests.

 

6.            Payments by Assignor. Assignor agrees to pay the Agent on the
Assignment Date the registration fee required by §18.2 of the Credit Agreement.

 

7.            Effectiveness.

 

(a)          The effective date for this Agreement shall be _______________ (the
“Assignment Date”). Following the execution of this Agreement, each party hereto
shall deliver its duly executed counterpart hereof to the Agent for acceptance
and recording in the Register by the Agent.

 

(b)          Upon such acceptance and recording and from and after the
Assignment Date, (i) Assignee shall be a party to the Credit Agreement and, to
the extent of the Assigned Interests, have the rights and obligations of a
Lender thereunder, and (ii) Assignor shall, with respect to the Assigned
Interests, relinquish its rights and be released from its obligations under the
Credit Agreement.

 

(c)          Upon such acceptance and recording and from and after the
Assignment Date, the Agent shall make all payments in respect of the rights and
interests assigned hereby accruing after the Assignment Date (including payments
of principal, interest, fees and other amounts) to Assignee.

 

(d)          All outstanding LIBOR Rate Loans shall continue in effect for the
remainder of their applicable Interest Periods and Assignee shall accept the
currently effective interest rates on its Assigned Interest of each LIBOR Rate
Loan.

 

8.            Notices. Assignee specifies as its address for notices and its
Lending Office for all assigned Loans, the offices set forth below:

 

J-3

 

  

Notice Address:                         Attn:       Facsimile:  

 

Domestic Lending Office:     Same as above

 

Eurodollar Lending Office:   Same as above

 

9.          Payment Instructions. All payments to Assignee under the Credit
Agreement shall be made as provided in the Credit Agreement in accordance with
the separate instructions delivered to the Agent.

 

10.        GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

11.         Counterparts. This Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

 

12.         Amendments. This Agreement may not be amended, modified or
terminated except by an agreement in writing signed by Assignor and Assignee,
and consented to by the Agent.

 

13.         Successors. This Agreement shall inure to the benefit of the parties
hereto and their respective successors and assigns as permitted by the terms of
Credit Agreement.

 

[signatures on following page]

 

J-4

 

  

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

  

  ASSIGNEE:             By:          Title:             ASSIGNOR:            
By:         Title:  

 

 

RECEIPT ACKNOWLEDGED AND   ASSIGNMENT CONSENTED TO BY:       KEYBANK NATIONAL
ASSOCIATION, as Agent         By:     Title:         CONSENTED TO BY:1        
AMERICAN REALTY CAPITAL HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership         By:     Name:     Title:             (SEAL)  

 



 



1 Insert to extent required by Credit Agreement.

 

J-5

 

 

SCHEDULE 1.1

 

LENDERS AND COMMITMENTS

 

Name and Address  Commitment   Commitment Percentage           

KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-1306
Attention:
Telephone:
Facsimile:

  $40,000,000    100%             LIBOR Lending Office: Same as Above          
            TOTAL  $40,000,000.00    100%

  

Schedule 1.1 – Page 1

 

  

SCHEDULE 4.3

 

ACCOUNTS

 

None.

 

Schedule 4.3 – Page 1

 

  

SCHEDULE 5.3

 

ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

 

With respect to any parcel of Real Estate of the Borrower or a Subsidiary
Guarantor proposed to be included as a Borrowing Base Asset, each of the
following:

 

(a)          Description of Property. A narrative description of the Real
Estate, the improvements thereon and the tenants, Leases, including, without
limitation, the type of Medical Property or Medical Properties located on such
Real Estate, a description of the unit mix, scheduled rents and ancillary fees,
building age, fire protection attributes (such as sprinkler systems) and
emergency call system of such Real Estate and a monthly occupancy history for
twelve (12) month period immediately preceding the date on which such Real
Estate is to be included as a Borrowing Base Asset (or, if such Real Estate has
not been in operation for twelve (12) months or more, such period of time such
Real Estate has been in operation).

 

(b)          Security Documents. (i) Such Security Documents relating to Equity
Interests of the Borrower or such Subsidiary Guarantor, including any amendments
to or additional Security Documents, in order to grant to the Agent, for the
benefit of the Lenders, a first priority lien and security interest of such
Equity Interests, together with certificates evidencing such Equity Interests
together with such transfer powers or assignments as the Agent may reasonably
require, and the Agent shall have recorded such UCC financing statements or
amendments thereto reflecting such pledge as the Agent may reasonably require
(the Agent agreeing to promptly send for filing such amendments) and (ii) in the
event such Borrowing Base Asset has been included in the Borrowing Base
Appraised Value Limit for more than twelve (12) months (or, at the option of the
Agent in its sole discretion, more than fifteen (15) months), such Security
Documents relating to such Real Estate as the Agent shall require pursuant to
§7.21, duly executed and delivered by the respective parties thereto.

 

(c)          Authority Documents. If such Real Estate is held by a Subsidiary
Guarantor, such organizational and formation documents of such Subsidiary
Guarantor as the Agent shall require.

 

(d)          Enforceability Opinion. If required by the Agent, the favorable
legal opinion of counsel to the Borrower or such Subsidiary Guarantor, from
counsel reasonably acceptable to the Agent and qualified to practice in the
State in which such Real Estate is located, addressed to the Lenders and the
Agent covering the enforceability of such Security Documents and such other
matters as the Agent shall reasonably request.

 

(e)          Perfection of Liens. Evidence reasonably satisfactory to the Agent
that the Security Documents are effective to create in favor of the Agent a
legal, valid and enforceable first lien or security title and security interest
in the Collateral subject thereto and that all filings, recordings, deliveries
of instruments and other actions necessary or desirable to protect and preserve
such liens or security title or security interests have been duly effected.

 

(f)           Survey and Taxes. The Survey of such Real Estate, together with
the Surveyor Certification and evidence of payment of all taxes, assessments and
municipal charges

 

Schedule 5.3 – Page 1

 

  

on such Real Estate, which on the date of determination are required to have
been paid under §7.8.

 

(g)          Title Insurance; Title Exception Documents. Any existing owner’s
Title Policies and, other than with respect to the Real Estate owned by ARHC
DDMTRAR001, LLC, ARHC DDRKFIL001, LLC and ARHC CHWLBNJ001, LLC on the Closing
Date, an updated title commitment (or “marked” commitment/proforma policy for a
Title Policy) covering such Real Estate if the most recent existing owner’s
Title Policy for such Real Estate is dated more than six (6) months earlier than
the date on which such Real Estate will be added to Borrowing Base Availability,
including all endorsements thereto, and together with proof of payment of all
fees and premiums for such policy, and true and accurate copies of all documents
listed as exceptions under such policy.

 

(h)          UCC Certification. A certification from the Title Insurance
Company, records search firm, or counsel satisfactory to the Agent that a search
of the appropriate public records disclosed no conditional sales contracts,
security agreements, chattel mortgages, leases of personalty, financing
statements or title retention agreements which affect any property, rights or
interests of the Borrower or such Subsidiary Guarantor except to the extent that
the same are discharged and removed prior to or simultaneously with the
inclusion of the Real Estate in the Collateral.

 

(i)           Property Manager. A description of the Operator or property
manager of such Real Estate, unless such Person is a nationally-recognized
property manager that manages assets in an aggregate amount in excess of
$1,000,000 square feet, and such Person’s most recent annual audited and interim
financial statements.

 

(j)           Management Agreement. A true copy of the Management Agreement, if
any, relating to such Real Estate, which shall be in form and substance
reasonably satisfactory to the Agent and a Subordination of Management
Agreement.

 

(k)          Leases. True copies of all Leases relating to such Real Estate
together with Lease Summaries for all such Leases if available, and a Rent Roll
for such Real Estate certified by the Borrower or such Subsidiary Guarantor in
the form of Exhibit M as accurate and complete as of a recent date and
indicating vacant units, market rents for such units and any residents that are
subsidized by any State or federal programs, each of which shall be in form and
substance reasonably satisfactory to the Agent.

 

(l)           Lease Form. The form of Lease, if any, to be used by the Borrower
or such Subsidiary Guarantor in connection with future leasing of such Borrowing
Base Asset, which shall be in form and substance reasonably satisfactory to the
Agent; provided, however, that no such form of Lease shall be required for any
single tenant occupying space under a Lease with a maturity date later than the
date five (5) years from the date such Real Estate is included as a Borrowing
Base Asset.

 

(m)         Estoppel Certificates. Estoppel certificates from tenants of such
Real Estate whose Lease covers more than ten percent (10%) of the net rentable
area of such Real Estate (but in no event for any Lease for less than 25,000
square feet), and from other tenants of

 

Schedule 5.3 - Page 2

 

such Real Estate as required by the Agent, such certificates to be dated not
more than thirty (30) days prior to the inclusion of such Real Estate in the
Collateral (unless extended in the Agent’s reasonable discretion, but in any
case, not to exceed sixty (60) days), each such estoppel certificate to be in
form and substance reasonably satisfactory to the Agent.

 

(n)          Certificates of Insurance. Each of (i) a current certificate of
insurance as to the insurance maintained by the Borrower or such Subsidiary
Guarantor on such Real Estate (including flood insurance if necessary) from the
insurer or an independent insurance broker dated as of the date of
determination, identifying insurers, types of insurance, insurance limits, and
policy terms; (ii) certified copies of all policies evidencing such insurance
(or certificates therefor signed by the insurer or an agent authorized to bind
the insurer); and (iii) such further information and certificates from the
Borrower or such Subsidiary Guarantor, its insurers and insurance brokers as the
Agent may reasonably request, all of which shall be in compliance with the
requirements of this Agreement.

 

(o)          Property Condition Report. A property condition report from a firm
of professional engineers or architects selected by the Borrower and reasonably
acceptable to the Agent satisfactory in form and content to the Agent, dated not
more than ninety (90) days prior to the inclusion of such Real Estate in the
Collateral, addressing such matters as the Agent may reasonably require.

 

(p)          Hazardous Substance Assessments. A Phase I environmental site
assessment addressed to the Agent (or the subject of a reliance letter addressed
to, and in a form reasonably satisfactory to, the Agent) concerning Hazardous
Substances and asbestos on such Real Estate dated or updated not more than one
hundred eighty (180) days (unless otherwise approved by the Agent) prior to the
inclusion of such Real Estate in the Collateral, from the Environmental
Engineer, such report to contain no qualifications except those that are
acceptable to the Required Lenders in their reasonable discretion and to
otherwise be in form and substance reasonably satisfactory to the Agent in its
sole discretion.

 

(q)          Zoning and Land Use Compliance. Such evidence regarding zoning and
land use compliance as the Agent may require and approve in its reasonable
discretion, including, without limitation, a PZR Zoning report.

 

(r)           Certificate of Occupancy. A copy of the certificate(s) of
occupancy issued to the Borrower or any Subsidiary Guarantor for such parcel of
Real Estate permitting the use and occupancy of the Building thereon (or a copy
of the certificates of occupancy issued for such parcel of Real Estate and
evidence satisfactory to the Agent that any previously issued certificate(s) of
occupancy is not required to be reissued to the Borrower or any Subsidiary
Guarantor), or a certificate from the appropriate authority reasonably
satisfactory to the Agent that no certificates of occupancy are necessary to the
use and occupancy thereof.

 

(s)          License and Permits. A copy of any permits or any licenses needed
to operate any Borrowing Base Assets, including, without limitation, all Primary
Licenses, to the extent the Borrower or any Subsidiary Guarantor has such
information or can obtain it pursuant to the applicable Lease or by law.

 

Schedule 5.3 - Page 3

 

(t)           Appraisal. An Appraisal of such Real Estate, in form and substance
satisfactory to the Agent and the Required Lenders as provided in §5.2 and dated
not more than one hundred eighty (180) days (unless otherwise approved by the
Agent) prior to the inclusion of such Real Estate in the Collateral.

 

(u)          Operating Statements. Operating statements for such Real Estate in
the form of such statements delivered to the Lenders under §7.4(d) covering each
of the eight fiscal quarters ending immediately prior to the addition of such
Real Estate to the Collateral, the year to date and the immediately preceding
twelve (12) month period, in each case, to the extent available.

 

(v)          Covenant Compliance. A Compliance Certificate demonstrating
compliance with all covenants, representations and warranties set forth in the
Loan Documents after giving effect to the inclusion of such parcel as a
Borrowing Base Asset.

 

(w)         Environmental Disclosure. Such evidence regarding compliance with
§6.19(d) as the Agent may reasonably require.

 

(x)          Tenant Information. Financial information from each tenant of a
Borrowing Base Asset as required by the Agent, to the extent (i) the Borrower or
any Subsidiary Guarantor has such information or can obtain it pursuant to the
applicable Lease or by law and (ii) the Borrower or such Subsidiary Guarantor is
not prohibited from disclosing such information under the applicable Lease.

 

(y)          Guarantor Documents. With respect to Real Estate owned by a
Subsidiary, the Joinder Agreement and such other documents, instruments,
reports, assurances, or opinions as the Agent may reasonably require.

 

(z)          Additional Documents. Such other agreements, documents,
certificates, reports or assurances as the Agent may reasonably require.

 

Schedule 5.3 - Page 4

 

  

SCHEDULE 6.3

 

TITLE TO PROPERTIES

 

As of the date hereof, the fee simple interest in that certain Borrowing Base
Asset located at 651 John F. Kennedy Way, Willingboro, New Jersey 08046, and
known as Cooper Health Medical Office Building 1 (the “Cooper Health MOB 1
Property”) is vested in ARCH CHWLBNJ001, LLC, a Delaware limited liability
(“Current Owner”), which entity is not a separate legal entity formed by
Borrower or any Guarantor. Current Owner will be transferring all of its fee
simple interest in the Cooper Health MOB 1 Property to ARHC CHWLBNJ001, LLC, a
Delaware limited liability company, a Subsidiary Guarantor, by corrective deed
subsequent to the execution of this Agreement to correct the scrivener’s error
in the original deed.

  

Schedule 6.3 – Page 1

 

 

SCHEDULE 6.5

 

NO MATERIAL CHANGES

 

None.

  

Schedule 6.5 – Page 1

 

 

SCHEDULE 6.6

 

TRADEMARKS, TRADENAMES

 

None.

  

Schedule 6.6 – Page 1

 

 

SCHEDULE 6.7

 

PENDING LITIGATIOn

 

None.

 



Schedule 6.7 – Page 1

 

 

SCHEDULE 6.10

 

TAX STATUS

 

None.

  

Schedule 6.10 – Page 1

 

 

SCHEDULE 6.14

 

CERTAIN TRANSACTIONS

 

None.

  

Schedule 6.14 – Page 1

 

 

SCHEDULE 6.20(a)

 

SUBSIDIARIES OF REIT

 

See Attached.

 

Schedule 6.20(a) – Page 1

 

 

SCHEDULE 6.20(b)

 

UNCONSOLIDATED AFFILIATES OF REIT AND ITS SUBSIDIARIES

 

None.

 

Schedule 6.20(b) – Page 1

 

 

SCHEDULE 6.21

 

LEASES

 

None.

  

Schedule 6.21 – Page 1

 

 

SCHEDULE 6.22

 

PROPERTY

 

None.

 

Schedule 6.22 – Page 1

 

 

SCHEDULE 6.24

 

OTHER DEBT

 

1.Assignment of Membership Interests (Security Agreement), dated as of September
19, 2011, by ARHC CTCRCNV001, LLC, a Delaware limited liability company, ARHC
DMLSVNV001, LLC, a Delaware limited liability company, ARHC BAPHXAZ001, LLC, a
Delaware limited liability company, as borrower (collectively, “Initial
Borrower”), and American Realty Capital Healthcare Trust Operating Partnership,
L.P. a Delaware limited partnership, as grantor (“Grantor”), jointly and
severally in favor of General Electric Capital Corporation, a Delaware
corporation, as administrative agent for certain lenders (“GE”), as amended by
that certain Joinder Agreement to Assignment of Membership Interests (Security
Agreement), dated as of November 22, 2011, executed by ARHC SCTMBTX001, LLC, a
Delaware limited liability company, ARHC GBSNATX001, LLC, a Delaware limited
liability company, and ARHC RRDALTX001, LLC, a Delaware limited liability
company (collectively, “Additional Borrower” and, together with Initial
Borrower, “Borrower”), and acknowledged and agreed to by Initial Borrower,
Grantor and GE, and as further amended by that certain Joinder Agreement to
Assignment of Membership Interests (Security Agreement), dated as of May 10,
2012, executed by ARHC VHSNACA001, LLC, a Delaware limited liability company,
and ARHC RRHUSTX001, LLC, a Delaware limited liability company, and acknowledged
and agreed to by Borrower, Grantor and GE.

 

Schedule 6.24 – Page 1

 

 

SCHEDULE 6.32

 

HEALTHCARE REPRESENTATIONS

 

None.



 

Schedule 6.32 – Page 1

 



 

Schedule 9

 

EXAMPLE OF DEBT SERVICE COVERAGE AMOUNT CALCULATION

 

See Attached.

 

Schedule 9 - Page 1

 



 

EXHIBITS AND SCHEDULES 

 

Exhibit A FORM OF ACKNOWLEDGMENT     Exhibit B FORM OF JOINDER AGREEMENT    
Exhibit C FORM OF REVOLVING CREDIT NOTE     Exhibit D FORM OF SWING LOAN NOTE  
  Exhibit E FORM OF REQUEST FOR REVOLVING CREDIT LOAN     Exhibit F FORM OF
LETTER OF CREDIT REQUEST     Exhibit G FORM OF LETTER OF CREDIT APPLICATION    
Exhibit H FORM OF BORROWING BASE CERTIFICATE     Exhibit I FORM OF COMPLIANCE
CERTIFICATE     Exhibit J FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT    
Exhibit K FORM OF ASSIGNMENT OF INTERESTS     Exhibit L FORM OF INDEMNITY
AGREEMENT     Exhibit M FORM OF RENT ROLL CERTIFICATION     Exhibit N FORM OF
SUBORDINATION OF MANAGEMENT AGREEMENT     Schedule 1.1 LENDERS AND COMMITMENTS  
  Schedule 4.3 ACCOUNTS     Schedule 5.3 ELIGIBLE REAL ESTATE QUALIFICATION
DOCUMENTS     Schedule 6.3 TITLE TO PROPERTIES     Schedule 6.5 NO MATERIAL
CHANGES     Schedule 6.6 TRADEMARKS, TRADENAMES     Schedule 6.7 PENDING
LITIGATION     Schedule 6.10 TAX STATUS

 

i

 

 

Schedule 6.14 CERTAIN TRANSACTIONS     Schedule 6.20(a) SUBSIDIARIES OF REIT    
Schedule 6.20(b) UNCONSOLIDATED AFFILIATES OF REIT AND ITS SUBSIDIARIES    
Schedule 6.21 LEASES     Schedule 6.22 PROPERTY     Schedule 6.24 OTHER DEBT    
Schedule 6.32 HEALTHCARE REPRESENTATIONS     Schedule 9 EXAMPLE OF DEBT SERVICE
COVERAGE AMOUNT CALCULATION

 

ii

 

 

Table of Contents 

 

      Page         §1. DEFINITIONS AND RULES OF INTERPRETATION 1           §1.1
Definitions 1           §1.2 Rules of Interpretation 32         §2. THE CREDIT
FACILITY 33           §2.1 Revolving Credit Loans 33           §2.2
[Intentionally Omitted.] 34           §2.3 Facility Unused Fee 34           §2.4
Reduction and Termination of the Commitments 35           §2.5 Swing Loan
Commitment 35           §2.6 Interest on Loans 38           §2.7 Requests for
Revolving Credit Loans 38           §2.8 Funds for Loans 39           §2.9 Use
of Proceeds 39           §2.10 Letters of Credit 39           §2.11 Increase in
Total Commitment 43           §2.12 Extension of Maturity Date 45          
§2.13 Defaulting Lenders 46         §3. REPAYMENT OF THE LOANS 49           §3.1
Stated Maturity 49           §3.2 Mandatory Prepayments 50           §3.3
Optional Prepayments 50           §3.4 Partial Prepayments 50           §3.5
Effect of Prepayments 50         §4. CERTAIN GENERAL PROVISIONS 50          
§4.1 Conversion Options 50           §4.2 Fees 51           §4.3 Funds for
Payments 51           §4.4 Computations 53           §4.5 Suspension of LIBOR
Rate Loans 54           §4.6 Illegality 54           §4.7 Additional Interest 54

  

-i-

 

  

Table of Contents

(continued) 

      Page           §4.8 Additional Costs, Etc 55           §4.9 Capital
Adequacy 56           §4.10 Breakage Costs 56           §4.11 Default Interest;
Late Charge 56           §4.12 Certificate 57           §4.13 Limitation on
Interest 57           §4.14 Certain Provisions Relating to Increased Costs 57  
      §5. COLLATERAL SECURITY; GUARANTORS 58         §5.1 Collateral 58        
  §5.2 Appraisals; Adjusted Value 58           §5.3 Addition of Borrowing Base
Assets 59           §5.4 Release of Borrowing Base Assets 60           §5.5
Additional Guarantors 61         §6. REPRESENTATIONS AND WARRANTIES 61        
§6.1 Corporate Authority, Etc 61           §6.2 Governmental Approvals 62      
    §6.3 Title to Properties 62           §6.4 Financial Statements 62          
§6.5 No Material Changes 63           §6.6 Franchises, Patents, Copyrights, Etc
63           §6.7 Litigation 63           §6.8 No Material Adverse Contracts,
Etc 64           §6.9 Compliance with Other Instruments, Laws, Etc 64          
§6.10 Tax Status 64           §6.11 No Event of Default 64           §6.12
Investment Company Act 64           §6.13 Setoff, Etc 65           §6.14 Certain
Transactions 65           §6.15 Employee Benefit Plans 65           §6.16
Disclosure 65           §6.17 Trade Name; Place of Business 66

  

-ii-

 

  

Table of Contents

(continued)

      Page           §6.18 Regulations T, U and X 66           §6.19
Environmental Compliance 66           §6.20 Subsidiaries; Organizational
Structure 68           §6.21 Leases 68           §6.22 Property 69          
§6.23 Brokers 70           §6.24 Other Debt 70           §6.25 Solvency 71      
    §6.26 No Bankruptcy Filing 71           §6.27 No Fraudulent Intent 71      
    §6.28 Transaction in Best Interests of the Borrower and Guarantors;
Consideration 71           §6.29 Contribution Agreement 71           §6.30
Representations and Warranties of Guarantors 72           §6.31 OFAC 72        
  §6.32 Healthcare Representations 72         §7. AFFIRMATIVE COVENANTS 73      
    §7.1 Punctual Payment 73           §7.2 Maintenance of Office 73          
§7.3 Records and Accounts 73           §7.4 Financial Statements, Certificates
and Information 74           §7.5 Notices 76           §7.6 Existence;
Maintenance of Properties 78           §7.7 Insurance 78           §7.8 Taxes;
Liens 79           §7.9 Inspection of Properties and Books 79           §7.10
Compliance with Laws, Contracts, Licenses, and Permits 79           §7.11
Further Assurances 80           §7.12 Management 80           §7.13 Leases of
the Property 80           §7.14 Business Operations 81

 

 

-iii-

 

  

Table of Contents

(continued)

      Page           §7.15 Healthcare Laws and Covenants 81           §7.16
Registered Servicemark 83           §7.17 Ownership of Real Estate 83          
§7.18 Distributions of Income to the Borrower 83           §7.19 Plan Assets 84
          §7.20 Borrowing Base Assets 84           §7.21 Mortgages 86        
§8. NEGATIVE COVENANTS 86         §8.1 Restrictions on Indebtedness 86          
§8.2 Restrictions on Liens, Etc 87           §8.3 Restrictions on Investments 89
          §8.4 Merger, Consolidation 90           §8.5 Sale and Leaseback 91    
      §8.6 Compliance with Environmental Laws 91           §8.7 Distributions 92
          §8.8 Asset Sales 93           §8.9 Restriction on Prepayment of
Indebtedness 93           §8.10 Zoning and Contract Changes and Compliance 93  
        §8.11 Derivatives Contracts 94           §8.12 Transactions with
Affiliates 94           §8.13 Equity Pledges 94           §8.14 Leasing
Activities 94           §8.15 Management Fees 94         §9. FINANCIAL COVENANTS
94         §9.1 Borrowing Base Availability 94           §9.2 Consolidated Total
Indebtedness to Consolidated Total Asset Value 95           §9.3 Adjusted
Consolidated EBITDA to Consolidated Fixed Charges 95           §9.4 Minimum
Consolidated Tangible Net Worth 95           §9.5 Equity Raise 95           §9.6
Adjusted Net Operating Income/Rent Ratio 95

 

 

-iv-

 

  

Table of Contents

(continued)

      Page         §10. CLOSING CONDITIONS 96         §10.1 Loan Documents 96  
        §10.2 Certified Copies of Organizational Documents 96           §10.3
Resolutions 96           §10.4 Incumbency Certificate; Authorized Signers 96    
      §10.5 Opinion of Counsel 96           §10.6 Payment of Fees 96          
§10.7 Performance; No Default 96           §10.8 Representations and Warranties
97           §10.9 Proceedings and Documents 97           §10.10 Eligible Real
Estate Qualification Documents 97           §10.11 Compliance Certificate 97    
      §10.12 Appraisals 97           §10.13 Consents 97           §10.14
Contribution Agreement 97           §10.15 Subordination of Management Agreement
97           §10.16 Subordination of Advisory Agreement 97           §10.17
Other 97         §11. CONDITIONS TO ALL BORROWINGS 98         §11.1 Prior
Conditions Satisfied 98           §11.2 Representations True; No Default 98    
      §11.3 Borrowing Documents 98           §11.4 Endorsement to Title Policy
98           §11.5 Future Advances Tax Payment 98         §12. EVENTS OF
DEFAULT; ACCELERATION; ETC 99           §12.1 Events of Default and Acceleration
99           §12.2 Certain Cure Periods; Limitation of Cure Periods 102        
  §12.3 Termination of Commitments 103           §12.4 Remedies 103          
§12.5 Distribution of Collateral Proceeds 104           §12.6 Collateral Account
105

  

-v-

 

 

Table of Contents

(continued)

      Page         §13. SETOFF 106         §14. THE AGENT 106           §14.1
Authorization 106           §14.2 Employees and Agents 107           §14.3 No
Liability 107           §14.4 No Representations 107           §14.5 Payments
108           §14.6 Holders of Notes 108           §14.7 Indemnity 108          
§14.8 The Agent as Lender 109           §14.9 Resignation 109           §14.10
Duties in the Case of Enforcement 109           §14.11 Request for Agent Action
110           §14.12 Bankruptcy 110           §14.13 Reliance by the Agent 111  
        §14.14 Approvals 111           §14.15 The Borrower Not Beneficiary 111  
        §14.16 Reliance on Hedge Provider 112         §15. EXPENSES 112        
§16. INDEMNIFICATION 113         §17. SURVIVAL OF COVENANTS, ETC 114        
§18. ASSIGNMENT AND PARTICIPATION 114           §18.1 Conditions to Assignment
by Lenders 114           §18.2 Register 115           §18.3 New Notes 115      
    §18.4 Participations 116           §18.5 Pledge by Lender 116          
§18.6 No Assignment by the Borrower 116           §18.7 Disclosure 116          
§18.8 Mandatory Assignment 117           §18.9 Amendments to Loan Documents 118

  

-vi-

 

 

Table of Contents

(continued) 

      Page           §18.10 Titled Agents 118         §19. NOTICES 118      
§20. RELATIONSHIP 120       §21. GOVERNING LAW; CONSENT TO JURISDICTION AND
SERVICE 120       §22. HEADINGS 120       §23. COUNTERPARTS 121       §24.
ENTIRE AGREEMENT, ETC 121       §25. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE
CLAIMS 121       §26. DEALINGS WITH THE BORROWER 121       §27. CONSENTS,
AMENDMENTS, WAIVERS, ETC 122       §28. SEVERABILITY 123       §29. TIME OF THE
ESSENCE 123       §30. NO UNWRITTEN AGREEMENTS 123       §31. REPLACEMENT NOTES
123       §32. NO THIRD PARTIES BENEFITED 123       §33. PATRIOT ACT 124

 



-vii-

 